UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: December 31 Date of reporting period: September 28, 2007 Item 1. Schedule of Investments Aggressive Allocation Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Value Percentage Equity Portfolios (91.2%) 2,024,337 Thrivent Partner Small Cap Growth Portfolio # $29,085,872 6.0% 1,057,135 Thrivent Partner Small Cap Value Portfolio 20,392,973 4.2 2,226,821 Thrivent Small Cap Stock Portfolio 35,359,025 7.3 857,449 Thrivent Mid Cap Growth Portfolio 17,633,434 3.6 1,158,515 Thrivent Partner Mid Cap Value Portfolio 16,026,663 3.3 2,563,557 Thrivent Mid Cap Stock Portfolio 35,232,495 7.3 5,757,283 Thrivent Partner International Stock Portfolio 102,244,163 21.2 5,468,413 Thrivent Large Cap Growth Portfolio 104,933,386 21.8 2,395,357 Thrivent Large Cap Value Portfolio 33,412,359 6.9 4,083,865 Thrivent Large Cap Stock Portfolio 46,087,232 9.6 Total Equity Portfolios (cost $386,961,007) Debt Portfolios (6.9%) 980,456 Thrivent High Yield Portfolio 4,879,241 1.0 2,441,680 Thrivent Income Portfolio 23,822,006 4.9 478,751 Thrivent Limited Maturity Bond Portfolio 4,727,041 1.0 Total Debt Portfolios (cost $33,458,852) Short-Term Investments (1.9%) 9,348,648 Thrivent Money Market Portfolio 9,348,648 1.9 Total Short-Term Investments (cost $9,348,648) Total Investments (cost $429,768,507) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $53,463,421 Gross unrealized depreciation (47,390) Net unrealized appreciation (depreciation) $53,416,031 Cost for federal income tax purposes $429,768,507 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Moderately Aggressive Allocation Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Value Percentage Equity Portfolios (78.7%) 3,492,402 Thrivent Partner Small Cap Growth Portfolio # $50,179,183 3.0% 1,628,890 Thrivent Partner Small Cap Value Portfolio 31,422,586 1.9 4,092,583 Thrivent Small Cap Stock Portfolio 64,984,896 3.9 1,263,321 Thrivent Mid Cap Growth Portfolio 25,980,196 1.5 1,709,847 Thrivent Partner Mid Cap Value Portfolio 23,653,678 1.4 4,740,170 Thrivent Mid Cap Stock Portfolio 65,147,006 3.9 13,244,688 Thrivent Partner International Stock Portfolio 235,213,731 14.0 15,245,963 Thrivent Large Cap Growth Portfolio 292,554,784 17.4 16,532,770 Thrivent Large Cap Value Portfolio 230,612,306 13.7 22,203,714 Thrivent Large Cap Stock Portfolio 250,573,349 14.9 2,532,832 Thrivent Real Estate Securities Portfolio 51,742,974 3.1 Total Equity Portfolios (cost $1,177,541,254) Debt Portfolios (17.8%) 4,001,831 Thrivent High Yield Portfolio 19,915,111 1.2 21,845,222 Thrivent Income Portfolio 213,130,722 12.7 6,587,499 Thrivent Limited Maturity Bond Portfolio 65,042,988 3.9 Total Debt Portfolios (cost $298,987,804) Short-Term Investments (3.5%) 59,179,996 Thrivent Money Market Portfolio 59,179,996 3.5 Total Short-Term Investments (cost $59,179,996) Total Investments (cost $1,535,709,054) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $144,523,435 Gross unrealized depreciation (898,983) Net unrealized appreciation (depreciation) $143,624,452 Cost for federal income tax purposes $1,535,709,054 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Moderate Allocation Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Value Percentage Equity Portfolios (58.9%) 2,014,132 Thrivent Partner Small Cap Growth Portfolio # $28,939,249 1.5% 937,970 Thrivent Partner Small Cap Value Portfolio 18,094,193 0.9 1,950,608 Thrivent Small Cap Stock Portfolio 30,973,115 1.6 1,008,113 Thrivent Mid Cap Growth Portfolio 20,731,837 1.0 1,365,888 Thrivent Partner Mid Cap Value Portfolio 18,895,418 0.9 4,257,882 Thrivent Mid Cap Stock Portfolio 58,518,624 2.9 11,328,571 Thrivent Partner International Stock Portfolio 201,185,231 10.0 15,553,495 Thrivent Large Cap Growth Portfolio 298,456,015 14.9 14,141,191 Thrivent Large Cap Value Portfolio 197,252,640 9.8 21,276,217 Thrivent Large Cap Stock Portfolio 240,106,360 12.0 3,347,964 Thrivent Real Estate Securities Portfolio 68,395,228 3.4 Total Equity Portfolios (cost $1,048,847,657) Debt Portfolios (33.4%) 5,038,458 Thrivent High Yield Portfolio 25,073,884 1.2 38,377,675 Thrivent Income Portfolio 374,427,946 18.7 27,416,505 Thrivent Limited Maturity Bond Portfolio 270,702,341 13.5 Total Debt Portfolios (cost $673,187,109) Short-Term Investments (7.7%) 154,811,903 Thrivent Money Market Portfolio 154,811,903 7.7 Total Short-Term Investments (cost $154,811,903) Total Investments (cost $1,876,846,669) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $133,290,012 Gross unrealized depreciation (3,572,697) Net unrealized appreciation (depreciation) $129,717,315 Cost for federal income tax purposes $1,876,846,669 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Moderately Conservative Allocation Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Value Percentage Equity Portfolios (39.0%) 1,271,792 Thrivent Small Cap Stock Portfolio $20,194,397 2.9% 975,197 Thrivent Mid Cap Stock Portfolio 13,402,722 2.0 2,334,189 Thrivent Partner International Stock Portfolio 41,453,094 6.0 3,674,299 Thrivent Large Cap Growth Portfolio 70,506,128 10.3 3,155,730 Thrivent Large Cap Value Portfolio 44,018,646 6.4 4,864,592 Thrivent Large Cap Stock Portfolio 54,897,898 8.0 1,154,606 Thrivent Real Estate Securities Portfolio 23,587,328 3.4 Total Equity Portfolios (cost $236,683,422) Debt Portfolios (50.9%) 1,737,762 Thrivent High Yield Portfolio 8,647,973 1.3 10,306,553 Thrivent Income Portfolio 100,554,856 14.6 24,370,337 Thrivent Limited Maturity Bond Portfolio 240,625,400 35.0 Total Debt Portfolios (cost $351,181,198) Short-Term Investments (10.1%) 69,096,616 Thrivent Money Market Portfolio 69,096,616 10.1 Total Short-Term Investments (cost $69,096,616) Total Investments (cost $656,961,236) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $31,376,791 Gross unrealized depreciation (1,352,969) Net unrealized appreciation (depreciation) $30,023,822 Cost for federal income tax purposes $656,961,236 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Technology Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (94.1%) Value Shares Common Stock (94.1%) Value Communications Equipment (22.7%) 1,100 UnitedHealth Group, Inc. $53,273 55,600 AudioCodes, Ltd. # $304,132 26,500 Vertex Pharmaceuticals, Inc. # 1,017,865 17,900 CIENA Corporation #* 681,632 700 WellPoint, Inc. # 55,244 123,500 Cisco Systems, Inc. # 4,089,085 Total Health Care 57,100 Corning, Inc. 1,407,515 27,000 F5 Networks, Inc. # 1,004,130 Internet Software & Services (11.4%) 39,500 Foundry Networks, Inc. # 701,915 30,100 eBay, Inc. # 1,174,502 65,200 Juniper Networks, Inc. # 2,386,972 5,100 Google, Inc. # 2,893,077 35,750 OpNext, Inc. #* 414,700 36,400 VeriSign, Inc. #* 1,228,136 49,800 QUALCOMM, Inc. 2,104,548 48,700 Yahoo!, Inc. # 1,307,108 Total Communications Total Internet Equipment Software & Services Computers & Peripherals (13.6%) IT Consulting & Services (5.1%) 17,200 Apple Computer, Inc. # 2,640,888 13,300 Accenture, Ltd. 535,325 58,500 Brocade Communications # 500,760 14,800 Cognizant Technology 139,800 EMC Corporation # 2,907,840 Solutions Corporation # 1,180,596 30,400 Emulex Corporation # 582,768 16,900 Infosys Technologies, Ltd. ADR 817,791 27,800 Isilon Systems, Inc. #* 214,060 18,300 MoneyGram International, Inc. 413,397 38,600 Network Appliance, Inc. # 1,038,726 Total IT Consulting & Total Computers & Services Peripherals Semiconductors & Consumer Discretionary (2.4%) Semiconductor Equipment (14.3%) 2,300 Best Buy Company, Inc. 105,846 35,100 Broadcom Corporation # 1,279,044 20,700 Scientific Games Corporation #* 778,320 23,500 FormFactor, Inc. # 1,042,695 15,750 WMS Industries, Inc. # 521,325 52,400 Integrated Device Total Consumer Technology, Inc. # 811,152 Discretionary 69,300 Intel Corporation 1,792,098 29,500 Intersil Corporation 986,185 Financials (1.1%) 71,800 Marvell Technology Group, Ltd. # 1,175,366 18,500 PMI Group, Inc. 604,950 20,400 Maxim Integrated Products, Inc. 598,740 Total Financials 10,000 MEMC Electronic Materials, Inc. # 588,600 Total Semiconductors & Health Care (8.8%) Semiconductor Equipment 6,600 Beckman Coulter, Inc. 486,816 31,700 BioMarin Pharmaceutical, Inc. #* 789,330 Software (12.4%) 1,500 CIGNA Corporation 79,935 42,000 Adobe Systems, Inc. # 1,833,720 9,900 Cooper Companies, Inc. 518,958 18,000 BMC Software, Inc. # 562,140 1,400 Express Scripts, Inc. # 78,148 30,000 Commvault Systems, Inc. # 555,600 10,900 Hologic, Inc. #* 664,900 145,000 Compuware Corporation # 1,162,900 1,000 McKesson Corporation 58,790 37,600 Informatica Corporation # 590,320 900 Medco Health Solutions, Inc. # 81,351 50,200 Nuance Communications, Inc. #* 969,362 14,500 NuVasive, Inc. # 520,985 48,300 Oracle Corporation # 1,045,695 9,200 Shire Pharmaceuticals 61,100 TIBCO Software, Inc. # 451,529 Group plc ADR 680,616 Total Software The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Technology Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (94.1%) Value Telecommunications Services (2.3%) 12,900 America Movil SA de CV ADR $825,600 5,900 NII Holdings, Inc. # 484,685 Total Telecommunications Services Total Common Stock (cost $43,945,397) Interest Maturity Shares Collateral Held for Securities Loaned (9.1%) Rate (+) Date Value 5,243,050 Thrivent Financial Securities Lending Trust 5.380% N/A $5,243,050 Total Collateral Held for Securities Loaned (cost $5,243,050) Interest Maturity Shares Short-Term Investments (6.5%) Rate (+) Date Value 3,782,918 Thrivent Money Market Portfolio 5.140% N/A $3,782,918 Total Short-Term Investments (at amortized cost) Total Investments (cost $52,971,365) 109.7% Other Assets and Liabilities, Net (9.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $11,019,809 Gross unrealized depreciation (583,520) Net unrealized appreciation (depreciation) $10,436,289 Cost for federal income tax purposes $52,971,365 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Partner Small Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Consumer Discretionary (11.5%) Financials (10.3%) 31,505 BJs Restaurants, Inc. #* $663,180 68,809 Cohen & Steers, Inc. * $2,547,997 25,600 Cooper Tire & Rubber Company 624,640 35,030 DiamondRock Hospitality 20,130 Fossil, Inc. # 752,057 Company 609,872 6,180 Gmarket, Inc. ADR # 144,921 26,780 Digital Realty Trust, Inc. * 1,054,864 27,610 GSI Commerce, Inc. # 734,426 19,190 Frontier Financial Corporation * 447,703 7,360 Gymboree Corporation # 259,366 25,778 GFI Group, Inc. #* 2,220,001 18,860 Iconix Brand Group, Inc. #* 448,679 36,772 Greenhill & Company, Inc. * 2,244,931 33,350 Interactive Data Corporation 940,470 17,960 Investment Technology 15,820 J. Crew Group, Inc. # 656,530 Group, Inc. # 771,921 16,910 Life Time Fitness, Inc. #* 1,037,259 41,824 KBW, Inc. #* 1,203,695 22,700 McCormick & Schmicks Seafood 31,850 MarketAxess Holdings, Inc. # 477,750 Restaurants, Inc. # 427,441 46,132 Signature Bank # 1,625,230 5,880 New Oriental Education & 10,900 SVB Financial Group # 516,224 Technology Group ADR # 391,373 58,232 Texas Capital Bancshares, Inc. # 1,265,964 10,570 Priceline.com, Inc. #* 938,088 61,877 Thomas Weisel Partners 10,230 Red Robin Gourmet Burgers, Inc. # 438,867 Group, Inc. #* 897,835 172,872 Shuffle Master, Inc. #* 2,584,436 32,310 Waddell & Reed Financial, Inc. 873,339 14,780 Sothebys Holdings, Inc. 706,336 Total Financials 19,500 Tempur-Pedic International * 697,125 60,334 Tractor Supply Company #* 2,780,794 Health Care (21.2%) 11,000 Under Armour, Inc. #* 658,020 20,710 Alexion Pharmaceuticals, Inc. #* 1,349,256 17,240 Volcom, Inc. #* 733,045 163,550 American Medical Systems 34,430 WMS Industries, Inc. # 1,139,633 Holdings, Inc. #* 2,772,172 19,430 Zumiez, Inc. #* 862,109 14,070 AMERIGROUP Corporation # 485,134 Total Consumer 28,480 Array Biopharma, Inc. # 319,830 Discretionary 26,467 ArthroCare Corporation # 1,479,241 34,580 BioMarin Pharmaceutical, Inc. #* 861,042 Consumer Staples (1.0%) 13,460 Cepheid, Inc. # 306,888 11,430 Chattem, Inc. #* 806,044 11,100 Chemed Corporation 689,976 39,040 Flowers Foods, Inc. 851,072 27,398 HealthExtras, Inc. # 762,486 Total Consumer Staples 9,950 Healthways, Inc. #* 537,002 15,410 Hologic, Inc. #* 940,010 Energy (6.9%) 11,690 ICON plc ADR # 596,541 18,140 Alon USA Energy, Inc. 612,769 39,321 Illumina, Inc. #* 2,039,973 8,740 Arena Resources, Inc. # 572,470 26,020 Immucor, Inc. # 930,215 81,310 Cal Dive International, Inc. #* 1,219,650 31,281 Integra LifeSciences Holdings 6,640 Core Laboratories NV # 845,870 Corporation #* 1,519,631 75,754 Dril-Quip, Inc. # 3,738,462 14,980 InterMune, Inc. #* 286,567 17,940 Goodrich Petroleum 16,910 inVentiv Health, Inc. # 740,996 Corporation #* 568,698 61,335 Inverness Medical 16,166 Lufkin Industries, Inc. 889,453 Innovations, Inc. #* 3,393,052 20,803 Oil States International, Inc. # 1,004,785 28,830 K-V Pharmaceutical Company # 824,538 25,080 USEC, Inc. # 257,070 7,070 Kyphon, Inc. # 494,900 11,510 W-H Energy Services, Inc. # 848,862 66,077 Mentor Corporation * 3,042,846 18,110 Willbros Group, Inc. #* 615,740 38,363 Meridian Bioscience, Inc. 1,163,151 Total Energy 18,310 MGI Pharma, Inc. # 508,652 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Partner Small Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Health Care  continued Information Technology (24.8%) 50,018 NuVasive, Inc. # $1,797,147 15,080 Advent Software, Inc. #* $708,308 22,440 PAREXEL International 72,530 Anadigics, Inc. #* 1,311,342 Corporation # 926,099 11,540 ANSYS, Inc. # 394,322 28,560 Perrigo Company 609,756 24,840 Atheros Communications, Inc. #* 744,455 17,110 Progenics Pharmaceuticals, Inc. #* 378,302 73,285 Avocent Corporation # 2,134,059 16,250 Sunrise Senior Living, Inc. #* 574,762 20,340 Blackboard, Inc. # 932,386 126,831 Trizetto Group, Inc. # 2,220,811 34,710 Brightpoint, Inc. # 520,997 10,010 United Therapeutics 28,160 Cavium Networks, Inc. #* 915,200 Corporation #* 666,065 50,238 Coherent, Inc. # 1,611,635 19,490 West Pharmaceutical Services, Inc. 811,953 14,960 Comscore, Inc. # 403,920 9,470 Xenoport, Inc. # 445,564 27,380 Comtech Group, Inc. # 498,590 Total Health Care 36,790 Concur Technologies, Inc. #* 1,159,621 19,830 Data Domain, Inc. #* 613,738 Industrials (15.7%) 85,190 Euronet Worldwide, Inc. #* 2,536,106 74,119 AAR Corporation # 2,248,770 3,010 Faro Technologies, Inc. # 132,892 18,400 Actuant Corporation * 1,195,448 14,690 FLIR Systems, Inc. #* 813,679 21,310 Aecom Technology Corporation # 744,358 12,620 FormFactor, Inc. # 559,949 9,270 Astec Industries, Inc. # 532,562 57,390 Foundry Networks, Inc. # 1,019,820 66,102 CoStar Group, Inc. # 3,533,152 130,251 Informatica Corporation # 2,044,941 38,387 CRA International, Inc. # 1,849,870 119,993 Intermec, Inc. #* 3,134,217 6,610 Dryships, Inc. * 600,518 7,350 Itron, Inc. #* 684,064 45,959 Forward Air Corporation 1,368,659 37,170 MasTec, Inc. # 522,982 15,230 FTI Consulting, Inc. # 766,221 17,490 MICROS Systems, Inc. # 1,138,074 38,266 Gardner Denver, Inc. # 1,492,374 27,230 Net 1 UEPS Technology, Inc. #* 739,839 20,770 Horizon Lines, Inc. * 634,108 68,044 Omniture, Inc. #* 2,063,094 18,740 Hub Group, Inc. # 562,762 67,580 ON Semiconductor Corporation # 848,805 11,830 Huron Consulting Group, Inc. # 859,095 64,081 Perficient, Inc. # 1,401,451 21,008 IDEX Corporation 764,481 13,260 Quality Systems, Inc. * 485,714 15,150 JA Solar Holdings 13,816 Rogers Corporation # 569,081 Company, Ltd. ADR # 680,992 52,150 Semtech Corporation # 1,068,032 36,320 Ladish Company, Inc. # 2,015,034 17,110 Silicon Laboratories, Inc. # 714,514 9,070 Orbital Sciences Corporation # 201,717 11,520 Synchronoss Technologies, Inc. #* 484,531 11,820 Perini Corporation # 661,093 29,000 Take-Two Interactive 54,093 Polypore International, Inc. # 760,548 Software, Inc. #* 495,320 10,960 Regal-Beloit Corporation 524,874 9,690 The9, Ltd. ADR #* 334,208 20,120 The Geo Group, Inc. # 595,753 18,910 Ultimate Software Group, Inc. # 659,959 9,720 TransDigm Group, Inc. # 444,301 156,020 ValueClick, Inc. # 3,504,209 10,060 Triumph Group, Inc. 822,003 60,127 Veraz Networks, Inc. # 422,092 8,660 Wabtec Corporation 324,404 36,890 ViaSat, Inc. # 1,137,319 18,630 Waste Connections, Inc. # 591,689 20,180 VistaPrint, Ltd. #* 754,127 12,340 Woodward Governor Company 770,016 Total Information Total Industrials Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Partner Small Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Materials (3.3%) Telecommunications Services (2.2%) 15,700 Century Aluminum Company #* $826,605 80,398 NeuStar, Inc. # $2,756,847 10,410 Greif, Inc. 631,679 39,270 Time Warner Telecom, Inc. # 862,762 27,860 H.B. Fuller Company 826,885 Total Telecommunications 36,880 Hercules, Inc. 775,218 Services 15,320 Silgan Holdings, Inc. 823,450 25,300 Terra Industries, Inc. # 790,878 Utilities (0.4%) 16,080 Zoltek Companies, Inc. #* 701,570 13,840 ITC Holdings Corporation 685,772 Total Materials Total Utilities Total Common Stock (cost $139,387,769) Interest Maturity Shares Collateral Held for Securities Loaned (34.6%) Rate (+) Date Value 56,229,930 Thrivent Financial Securities Lending Trust 5.380% N/A $56,229,930 Total Collateral Held for Securities Loaned (cost $56,229,930) Shares or Principal Interest Maturity Amount Short-Term Investments (2.9%) Rate (+) Date Value $1,840,000 Federal Home Loan Bank 4.001% 10/1/2007 $1,839,591 2,811,887 Thrivent Money Market Portfolio 5.140 N/A 2,811,887 Total Short-Term Investments (at amortized cost) Total Investments (cost $200,269,177) 134.8% Other Assets and Liabilities, Net (34.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $22,915,414 Gross unrealized depreciation (4,177,499) Net unrealized appreciation (depreciation) $18,737,915 Cost for federal income tax purposes $200,269,177 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Partner Small Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (95.5%) Value Shares Common Stock (95.5%) Value Consumer Discretionary (10.6%) 40,500 W-H Energy Services, Inc. # $2,986,875 92,500 Aaron Rents, Inc. * $2,062,750 46,000 Whiting Petroleum Corporation # 2,044,700 59,500 Building Materials Holding Total Energy Corporation * 629,510 36,000 Cavco Industries, Inc. # 1,206,000 Financials (18.7%) 21,500 Courier Corporation 757,015 69,000 Ares Capital Corporation * 1,122,630 35,000 CSS Industries, Inc. 1,258,950 30,600 Boston Private Financial 63,200 Dixie Group, Inc. # 600,400 Holdings, Inc. * 851,904 38,000 Dorman Products, Inc. # 536,560 115,100 Cedar Shopping Centers, Inc. 1,567,662 12,600 Drew Industries, Inc. # 512,568 45,500 Compass Diversified Trust 730,730 47,500 Freds, Inc. 500,175 39,600 East West Bancorp, Inc. 1,424,016 21,500 Fuel Systems Solutions, Inc. # 383,990 9,600 Employers Holdings, Inc. 197,856 84,300 Haverty Furniture Companies, Inc. * 739,311 73,000 First Financial Fund, Inc. 927,100 64,200 Journal Register Company * 154,080 49,200 Glacier Bancorp, Inc. * 1,107,984 34,800 M/I Homes, Inc. * 483,372 63,200 Hercules Technology Growth 30,200 Matthews International Capital, Inc. * 838,664 Corporation 1,322,760 32,000 Home Bancshares, Inc. * 697,280 23,400 Meritage Homes Corporation #* 330,408 67,100 Kohlberg Capital Corporation 1,010,526 7,700 Orient Express Hotels, Ltd. 394,779 41,900 LaSalle Hotel Properties 1,763,152 35,200 RARE Hospitality 2,700 Markel Corporation # 1,306,800 International, Inc. #* 1,341,472 61,300 Max Re Capital, Ltd. * 1,718,852 99,100 Regent Communications, Inc. # 260,633 1 Merrill Lynch & Company, Inc. 14 31,500 Ruby Tuesday, Inc. * 577,710 32,600 Midland Company 1,791,696 61,400 Saga Communications, Inc. # 450,676 46,900 National Health Realty, Inc. 1,091,363 72,600 Shiloh Industries, Inc. 768,108 24,800 National Interstate Corporation 763,592 44,500 Stanley Furniture Company, Inc. * 723,125 31,700 Parkway Properties, Inc. 1,399,238 50,800 Steak n Shake Company #* 762,508 13,800 Piper Jaffray Companies # 739,680 103,400 Stein Mart, Inc. 786,874 41,700 Potlatch Corporation * 1,877,751 52,500 Winnebago Industries, Inc. * 1,253,700 55,600 ProAssurance Corporation # 2,995,172 Total Consumer 64,000 ProCentury Corporation 936,320 Discretionary 38,300 Sandy Spring Bancorp, Inc. * 1,153,596 40,200 Seabright Insurance Holdings # 686,214 Consumer Staples (2.1%) 34,500 Strategic Hotel Capital, Inc. * 710,355 127,400 Alliance One International, Inc. # 833,196 33,700 SVB Financial Group # 1,596,032 32,000 Caseys General Stores, Inc. 886,400 29,700 Washington Real Estate 39,700 Nash Finch Company * 1,581,251 Investment Trust * 985,446 25,200 Winn-Dixie Stores, Inc. #* 471,744 23,800 Wintrust Financial Corporation 1,016,022 Total Consumer Staples Total Financials Energy (8.1%) Health Care (5.9%) 19,700 Atwood Oceanics, Inc. #* 1,508,232 12,500 Analogic Corporation 797,000 20,700 Carbo Ceramics, Inc. * 1,050,111 15,100 Arrow International, Inc. 686,899 51,400 Forest Oil Corporation # 2,212,256 58,400 Capital Senior Living 67,200 Geomet, Inc. #* 342,048 Corporation # 491,728 40,900 Hercules Offshore, Inc. #* 1,067,889 95,100 Momenta Pharmaceuticals, Inc. #* 1,083,189 92,400 Mariner Energy, Inc. # 1,913,604 18,600 Myriad Genetics, Inc. #* 969,990 54,600 TETRA Technologies, Inc. #* 1,154,244 26,300 National Healthcare Corporation * 1,351,557 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Partner Small Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (95.5%) Value Shares Common Stock (95.5%) Value Health Care  continued 77,709 Brooks Automation, Inc. # $1,106,576 62,000 Owens & Minor, Inc. $2,361,580 64,500 Catapult Communications 181,000 Panacos Pharmaceuticals, Inc. #* 289,600 Corporation #* 492,780 27,700 Pharmion Corporation # 1,278,078 99,800 GSI Group, Inc. # 1,127,740 29,000 West Pharmaceutical 183,900 LookSmart, Ltd. # 520,437 Services, Inc. * 1,208,140 26,800 Methode Electronics, Inc. 403,340 Total Health Care 118,500 MPS Group, Inc. # 1,321,275 67,100 Nextest Systems Corporation # 862,906 Industrials (23.5%) 68,500 Palm, Inc. #* 1,114,495 56,000 Accuride Corporation # 678,160 55,500 Progress Software Corporation # 1,681,650 21,700 Ameron International 267,000 Safeguard Scientifics, Inc. #* 611,430 Corporation * 2,295,209 39,200 SPSS, Inc. # 1,612,688 73,100 Beacon Roofing Supply, Inc. #* 747,082 44,000 StarTek, Inc. 445,720 42,800 Belden, Inc. * 2,007,748 85,200 TNS, Inc. * 1,368,312 77,300 Builders Firstsource, Inc. #* 833,294 90,900 Wind River Systems, Inc. # 1,069,893 50,800 C&D Technologies, Inc. #* 252,984 46,700 Xyratex, Ltd. # 896,173 36,800 Circor International, Inc. 1,671,088 373,200 Zarlink Semiconductor, Inc. #* 518,748 46,500 Dollar Thrifty Automotive 52,000 Zygo Corporation # 677,560 Group, Inc. # 1,613,085 Total Information 13,600 EDO Corporation * 761,736 Technology 72,000 Electro Rent Corporation 1,008,720 26,100 Franklin Electric Company, Inc. * 1,072,971 Materials (10.9%) 40,800 FTI Consulting, Inc. #* 2,052,648 37,300 Airgas, Inc. 1,925,799 38,100 G & K Services, Inc. 1,531,620 57,000 American Vanguard Corporation * 1,112,640 63,600 Genesee & Wyoming, Inc. # 1,834,224 63,000 AptarGroup, Inc. * 2,385,810 23,000 Genlyte Group, Inc. # 1,477,980 34,000 Arch Chemicals, Inc. 1,593,920 60,700 Gibraltar Industries, Inc. 1,122,950 19,900 Carpenter Technology 67,200 Hub Group, Inc. # 2,018,016 Corporation 2,587,199 45,850 IDEX Corporation 1,668,482 27,600 Chesapeake Corporation 233,496 55,700 Insituform Technologies, Inc. #* 848,311 10,500 Deltic Timber Corporation 597,660 59,400 Kirby Corporation # 2,621,916 28,000 Florida Rock Industries, Inc. 1,749,720 19,000 LSI Industries, Inc. 389,880 38,400 Innospec, Inc. 874,752 63,700 McGrath Rentcorp 2,117,388 55,500 Metal Management, Inc. 3,008,099 41,300 Nordson Corporation 2,073,673 18,200 Minerals Technologies, Inc. 1,219,400 26,600 School Specialty, Inc. # 921,158 67,000 Myers Industries, Inc. 1,327,940 55,000 Sterling Construction 66,000 Wausau-Mosinee Paper Company, Inc. # 1,269,400 Corporation 735,900 28,000 Universal Forest Products, Inc. 837,200 Total Materials 107,300 Vitran Corporation, Inc. # 1,776,888 45,000 Waste Connections, Inc. # 1,429,200 Telecommunications Services (1.0%) 41,800 Woodward Governor Company * 2,608,320 138,000 Kratos Defense & Security Total Industrials Solutions, Inc. # 378,120 114,900 Premiere Global Services, Inc. # 1,453,485 Information Technology (9.8%) Total Telecommunications 50,300 Advanced Energy Industries, Inc. # 759,530 Services 21,900 ATMI, Inc. # 651,525 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Partner Small Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (95.5%) Value Shares Common Stock (95.5%) Value Utilities (4.9%) 38,300 UniSource Energy Corporation $1,144,787 42,600 Black Hills Corporation * $1,747,452 37,500 Vectren Corporation 1,023,375 67,000 Cleco Corporation * 1,693,090 Total Utilities 49,800 El Paso Electric Company #* 1,151,874 20,600 Empire District Electric Company * 465,354 Total Common Stock 49,800 Southwest Gas Corporation 1,408,842 (cost $145,454,597) Interest Maturity Shares Collateral Held for Securities Loaned (30.9%) Rate (+) Date Value 54,751,268 Thrivent Financial Securities Lending Trust 5.380% N/A $54,751,268 Total Collateral Held for Securities Loaned (cost $54,751,268) Interest Maturity Shares Short-Term Investments (3.3%) Rate (+) Date Value 5,791,288 Thrivent Money Market Portfolio 5.140% N/A $5,791,288 Total Short-Term Investments (at amortized cost) Total Investments (cost $205,997,153) 129.7% Other Assets and Liabilities, Net (29.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $38,001,301 Gross unrealized depreciation (14,477,683) Net unrealized appreciation (depreciation) $23,523,618 Cost for federal income tax purposes $205,997,153 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Small Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Consumer Discretionary (9.6%) Energy (4.7%) 20,400 Aftermarket Technology 23,000 Arena Resources, Inc. #* $1,506,500 Corporation # $647,496 25,900 Denbury Resources, Inc. #* 1,157,471 53,900 ArvinMeritor, Inc. * 906,598 22,500 Dresser-Rand Group, Inc. # 960,975 37,100 Burger King Holdings, Inc. 945,679 57,300 Horizon Offshore, Inc. # 945,450 22,000 California Pizza Kitchen, Inc. # 386,540 55,700 Input/Output, Inc. # 770,331 6,300 Chipotle Mexican Grill, Inc. #* 744,219 49,800 Oil States International, Inc. # 2,405,340 19,000 Chipotle Mexican Grill, Inc. # 2,033,000 25,000 Penn Virginia Corporation 1,099,500 38,000 Crocs, Inc. #* 2,555,500 119,297 Petrohawk Energy Corporation # 1,958,857 5,700 Desarrolladora Homex ADR # 316,350 24,000 Petroleum Development 61,400 DreamWorks Animation Corporation # 1,064,400 SKG, Inc. # 2,051,988 28,454 Range Resources Corporation 1,156,940 32,000 Fossil, Inc. # 1,195,520 27,300 Southwestern Energy Company # 1,142,505 44,500 GameStop Corporation # 2,507,575 22,700 Superior Energy Services, Inc. # 804,488 12,000 ITT Educational Services, Inc. # 1,460,280 42,000 Tesco Corporation # 1,140,300 19,200 Jack in the Box, Inc. # 1,244,928 22,800 W-H Energy Services, Inc. # 1,681,500 37,300 Life Time Fitness, Inc. #* 2,287,982 35,900 Willbros Group, Inc. #* 1,220,600 31,100 Maidenform Brands, Inc. # 493,868 Total Energy 48,200 Mens Wearhouse, Inc. 2,435,064 38,900 Meredith Corporation 2,228,970 Financials (16.6%) 19,500 Red Robin Gourmet 17,150 Affiliated Managers Group, Inc. #* 2,186,796 Burgers, Inc. # 836,550 26,100 Assured Guaranty, Ltd. 709,137 87,000 Scientific Games Corporation #* 3,271,200 22,500 Bank of Hawaii Corporation 1,189,125 9,600 Steiner Leisure, Ltd. # 416,640 25,050 BioMed Realty Trust, Inc. 603,705 115,800 Texas Roadhouse, Inc. # 1,354,860 16,418 BOK Financial Corporation 844,049 45,000 Tween Brands, Inc. #* 1,477,800 11,100 Cash America International, Inc. 417,360 15,200 Warnaco Group, Inc. # 593,864 50,500 CastlePoint Holdings, Ltd. * 580,750 123,800 WMS Industries, Inc. # 4,097,780 22,500 Cullen/Frost Bankers, Inc. 1,127,700 81,500 Wolverine World Wide, Inc. 2,233,100 51,200 Delphi Financial Group, Inc. 2,069,504 Total Consumer 37,900 Digital Realty Trust, Inc. 1,492,881 Discretionary 23,400 Duff & Phelps Corporation #§ 429,390 55,700 Endurance Specialty Holdings, Ltd. 2,314,335 Consumer Staples (5.1%) 58,900 Equity One, Inc. 1,602,080 74,200 Calavo Growers, Inc. 1,463,224 40,650 FCStone Group, Inc. #* 1,311,776 128,900 Caseys General Stores, Inc. 3,570,530 70,700 First Cash Financial 41,000 Central European Distribution Services, Inc. # 1,655,794 Corporation #* 1,964,310 17,900 First Community Bancorp, Inc. * 979,309 21,300 Chattem, Inc. #* 1,502,076 41,000 First Midwest Bancorp, Inc. * 1,400,560 11,900 Church & Dwight Company, Inc. 559,776 62,650 HCC Insurance Holdings, Inc. 1,794,296 36,200 Corn Products International, Inc. 1,660,494 17,900 Hilb, Rogal and Hobbs Company * 775,607 95,800 Elizabeth Arden, Inc. # 2,582,768 102,700 Investors Real Estate Trust * 1,109,160 83,800 Flowers Foods, Inc. * 1,826,840 38,400 iShares Russell Microcap 47,900 Longs Drug Stores Corporation 2,379,193 Index Fund * 2,213,760 59,600 Performance Food 19,500 Jefferies Group, Inc. 542,685 Group Company # 1,795,748 79,500 Lexington Corporate 20,400 Ralcorp Holdings, Inc. # 1,138,728 Properties Trust * 1,590,795 Total Consumer Staples 24,400 National Financial Partners 1,292,712 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 Small Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Financials  continued 51,200 HealthExtras, Inc. # $1,424,896 71,100 National Retail Properties, Inc. $1,733,418 28,800 Healthways, Inc. #* 1,554,336 62,100 Nationwide Health 18,400 IDEXX Laboratories, Inc. # 2,016,456 Properties, Inc. * 1,871,073 12,400 Integra LifeSciences Holdings 98,633 Nexity Financial Corporation # 818,654 Corporation #* 602,392 52,300 Philadelphia Consolidated 53,700 inVentiv Health, Inc. # 2,353,134 Holding Corporation # 2,162,082 17,000 Inverness Medical 66,600 Platinum Underwriters Innovations, Inc. # 940,440 Holdings, Ltd. 2,394,936 12,800 Invitrogen Corporation # 1,046,144 30,300 Portfolio Recovery 61,600 K-V Pharmaceutical Company # 1,761,760 Associates, Inc. * 1,608,021 45,400 Kyphon, Inc. # 3,178,000 37,300 Potlatch Corporation * 1,679,619 35,800 Masimo Corporation #* 918,628 129,900 PowerShares Zacks Micro 65,300 NuVasive, Inc. # 2,346,229 Cap Portfolio * 2,235,579 79,900 Omnicell, Inc. # 2,280,346 41,800 ProAssurance Corporation # 2,251,766 26,400 Orthofix International NV # 1,292,808 42,900 Prosperity Bancshares, Inc. 1,422,564 49,100 Owens & Minor, Inc. 1,870,219 56,900 Raymond James Financial, Inc. 1,869,165 27,800 Pediatrix Medical Group, Inc. # 1,818,676 52,900 Realty Income Corporation * 1,478,555 44,800 Pharmaceutical Product 97,600 Sterling Bancshares, Inc. 1,113,616 Development, Inc. 1,587,712 69,900 Sterling Financial Corporation 1,881,009 62,200 PSS World Medical, Inc. #* 1,189,886 36,600 Stifel Financial Corporation #* 2,116,944 24,400 STERIS Corporation 666,852 51,600 Strategic Hotel Capital, Inc. * 1,062,444 103,600 Sun Healthcare Group, Inc. # 1,731,156 85,900 UCBH Holdings, Inc. * 1,501,532 98,400 Tercica, Inc. #* 610,080 41,300 United Bankshares, Inc. * 1,257,172 50,000 Thoratec Corporation # 1,034,500 66,300 Universal American Financial 46,400 TomoTherapy, Inc. #* 1,077,872 Corporation #* 1,512,303 63,600 Trizetto Group, Inc. # 1,113,636 75,300 Waddell & Reed Financial, Inc. 2,035,359 24,500 Universal Health Services, Inc. 1,333,290 50,703 Washington Federal, Inc. 1,331,461 38,200 Varian, Inc. # 2,429,902 26,200 Westamerica Bancorporation * 1,305,022 77,400 VCA Antech, Inc. # 3,231,450 Total Financials 22,800 Ventana Medical Systems, Inc. # 1,958,748 19,600 Wellcare Health Plans, Inc. #* 2,066,428 Health Care (15.7%) Total Health Care 37,100 Amedisys, Inc. # 1,425,382 66,000 AMERIGROUP Corporation # 2,275,680 Industrials (17.1%) 56,300 Applera Corporation 37,900 American Commercial (Celera Group) # 791,578 Lines, Inc. #* 899,367 23,900 Beckman Coulter, Inc. 1,762,864 57,100 Baldor Electric Company 2,281,145 58,400 BioMarin Pharmaceutical, Inc. #* 1,454,160 91,700 BE Aerospace, Inc. # 3,808,301 10,100 Bio-Rad Laboratories, Inc. # 914,050 83,900 CAI International, Inc. # 1,182,990 31,700 Cooper Companies, Inc. 1,661,714 76,600 CLARCOR, Inc. 2,620,486 26,300 Cytyc Corporation #* 1,253,195 32,300 Consolidated Graphics, Inc. # 2,028,117 22,800 Dade Behring Holdings, Inc. 1,740,780 34,100 Deluxe Corporation 1,256,244 163,200 Dexcom, Inc. #* 1,630,368 33,000 Diana Shipping, Inc. 940,500 33,900 Endo Pharmaceutical 34,100 DRS Technologies, Inc. 1,879,592 Holdings, Inc. # 1,051,239 120,700 Euroseas, Ltd. 1,753,771 11,100 Gen-Probe, Inc. # 739,038 32,900 Flowserve Corporation 2,506,322 42,200 Hansen Medical, Inc. #* 1,144,042 67,700 FTI Consulting, Inc. #* 3,405,987 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 14 Small Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Industrials  continued 80,500 Ingram Micro, Inc. # $1,578,605 19,500 Gardner Denver, Inc. # $760,500 128,100 Insight Enterprises, Inc. # 3,306,261 13,200 General Cable Corporation # 885,984 78,700 Integrated Device 29,700 Genlyte Group, Inc. # 1,908,522 Technology, Inc. # 1,218,276 59,800 Hub Group, Inc. # 1,795,794 27,100 Intersil Corporation 905,953 46,300 Huron Consulting Group, Inc. #* 3,362,306 154,100 Ixia # 1,343,752 57,200 IDEX Corporation 2,081,508 47,400 J2 Global Communication, Inc. # 1,551,402 67,500 Innerworkings, Inc. #* 1,163,025 132,100 Lawson Software, Inc. # 1,322,321 68,200 Interline Brands, Inc. # 1,567,918 81,800 Mentor Graphics Corporation # 1,235,180 17,800 Jacobs Engineering Group, Inc. # 1,345,324 61,400 Micrel, Inc. 663,120 45,500 Kaydon Corporation * 2,365,545 22,500 MICROS Systems, Inc. # 1,464,075 125,900 Kforce, Inc. # 1,619,074 116,300 MPS Group, Inc. # 1,296,745 56,100 Kirby Corporation # 2,476,254 130,600 Nanometrics, Inc. #* 1,171,482 33,100 Ladish Company, Inc. # 1,836,388 102,800 ON Semiconductor Corporation # 1,291,168 73,500 Manitowoc Company, Inc. 3,254,580 30,000 Photronics, Inc. # 342,300 70,300 Pall Corporation 2,734,670 37,400 Polycom, Inc. # 1,004,564 42,700 Roper Industries, Inc. * 2,796,850 104,900 Powerwave Technologies, Inc. #* 646,184 14,500 Shaw Group, Inc. #* 842,450 37,000 Progress Software Corporation # 1,121,100 29,713 Standard Parking Corporation # 1,182,280 75,600 Qimonda AG ADR #* 854,280 19,700 UAL Corporation #* 916,641 197,100 RF Micro Devices, Inc. #* 1,326,483 104,200 Ultrapetrol Bahamas, Ltd. # 1,730,762 168,100 Sapient Corporation # 1,127,951 43,300 URS Corporation # 2,444,285 47,200 ScanSource, Inc. # 1,326,792 15,200 Washington Group 72,700 Skyworks Solutions, Inc. # 657,208 International, Inc. # 1,334,712 49,100 SPSS, Inc. # 2,019,974 119,650 Waste Connections, Inc. # 3,800,084 42,500 Sybase, Inc. # 983,025 Total Industrials 204,900 TIBCO Software, Inc. # 1,514,211 85,800 Trimble Navigation, Ltd. # 3,364,218 Information Technology (17.2%) 66,500 Varian Semiconductor Equipment 43,900 ADTRAN, Inc. * 1,011,017 Associates, Inc. # 3,559,080 38,494 Avnet, Inc. # 1,534,371 26,100 Verifone Holdings, Inc. #* 1,157,013 56,500 Avocent Corporation # 1,645,280 30,700 ViaSat, Inc. # 946,481 119,100 BEA Systems, Inc. # 1,651,917 161,000 Wind River Systems, Inc. # 1,894,970 62,100 Benchmark Electronics, Inc. # 1,482,327 35,100 Zebra Technologies 244,500 Brocade Communications # 2,092,920 Corporation #* 1,280,799 32,400 Business Objects SA ADR #* 1,453,788 Total Information 114,100 CNET Networks, Inc. #* 850,045 Technology 55,400 Cypress Semiconductor Corporation # 1,618,234 Materials (6.7%) 44,225 Diodes, Inc. #* 1,419,622 54,600 Airgas, Inc. 2,818,998 184,100 ECI Telecom, Ltd. # 1,833,636 35,700 Albemarle Corporation 1,577,940 31,700 Electronics for Imaging, Inc. # 851,462 73,200 Apex Silver Mines, Ltd. #* 1,423,740 38,100 Fairchild Semiconductor 96,300 AptarGroup, Inc. * 3,646,881 International, Inc. # 711,708 21,443 Century Aluminum Company #* 1,128,974 55,026 FLIR Systems, Inc. #* 3,047,890 42,700 Commercial Metals Company 1,351,455 34,300 FormFactor, Inc. # 1,521,891 43,200 FMC Corporation 2,247,264 89,300 Foundry Networks, Inc. #± 1,586,861 28,400 H.B. Fuller Company 842,912 109,100 Informatica Corporation # 1,712,870 133,200 IAMGOLD Corporation 1,154,844 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 15 Small Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Materials  continued Utilities (1.8%) 24,500 Lubrizol Corporation $1,593,970 42,300 AGL Resources, Inc. $1,675,926 112,200 RPM International, Inc. 2,687,190 50,000 Cleco Corporation * 1,263,500 7,200 RTI International Metals, Inc. # 570,672 26,100 Otter Tail Corporation 930,465 24,600 Sigma-Aldrich Corporation 1,199,004 28,400 UniSource Energy Corporation 848,876 61,000 Silgan Holdings, Inc. 3,278,750 58,300 Vectren Corporation 1,591,007 17,900 Texas Industries, Inc. * 1,405,150 34,500 Westar Energy, Inc. * 847,320 Total Materials Total Utilities Telecommunications Services (0.7%) Total Common Stock 98,850 Iowa Telecommunications (cost $320,700,269) Services, Inc. * 1,962,172 42,400 Time Warner Telecom, Inc. #* 931,528 Total Telecommunications Services Interest Maturity Shares Collateral Held for Securities Loaned (21.8%) Rate (+) Date Value 88,038,506 Thrivent Financial Securities Lending Trust 5.380% N/A $88,038,506 Total Collateral Held for Securities Loaned (cost $88,038,506) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 16 Small Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (10.5%) Rate (+) Date Value $6,165,000 BP Capital Markets plc 4.750% 10/1/2007 $6,163,373 900,000 Federal National Mortgage Association 5.080 12/14/2007 891,712 8,565,000 Harvard University 4.950 10/1/2007 8,562,645 22,545,695 Thrivent Money Market Portfolio 5.140 N/A 22,545,695 4,020,000 UBS Americas Corporation 4.750 10/1/2007 4,018,939 Total Short-Term Investments (cost $42,181,000) Total Investments (cost $450,919,775) 127.5% Other Assets and Liabilities, Net (27.5%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $69,050,399 Gross unrealized depreciation (6,163,855) Net unrealized appreciation (depreciation) $62,886,544 Cost for federal income tax purposes $450,919,775 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 17 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Consumer Discretionary (14.7%) 21,500 Jack in the Box, Inc. # $1,394,060 9,100 4Kids Entertainment, Inc. #* $160,069 19,300 JAKKS Pacific, Inc. # 515,503 37,075 Aaron Rents, Inc. * 826,772 17,030 Jo-Ann Stores, Inc. # 359,333 20,500 Arbitron, Inc. * 929,470 12,375 Joseph A. Bank Clothiers, Inc. #* 413,572 8,500 Arctic Cat, Inc. 139,060 17,800 Kellwood Company 303,490 10,100 Ashworth, Inc. # 62,115 11,400 Keystone Automotive 12,600 Audiovox Corporation # 129,654 Industries, Inc. # 544,464 8,100 Bassett Furniture Industries, Inc. 84,078 18,400 K-Swiss, Inc. 421,544 15,500 Big 5 Sporting Goods Corporation 289,850 10,200 Landrys Restaurants, Inc. * 269,892 10,800 Blue Nile, Inc. #* 1,016,496 35,600 La-Z-Boy, Inc. * 262,728 17,900 Bright Horizons Family 10,000 Libbey, Inc. * 175,200 Solutions, Inc. # 766,836 11,000 Lithia Motors, Inc. 187,660 30,225 Brown Shoe Company, Inc. 586,365 45,200 Live Nation, Inc. # 960,500 20,200 Building Materials Holding 36,100 LKQ Corporation # 1,256,641 Corporation * 213,716 8,500 M/I Homes, Inc. * 118,065 27,000 Cabelas, Inc. #* 638,550 13,300 Maidenform Brands, Inc. # 211,204 20,000 California Pizza Kitchen, Inc. # 351,400 14,800 Marcus Corporation 284,160 22,200 Cato Corporation 453,768 12,900 MarineMax, Inc. #* 187,824 22,125 CEC Entertainment, Inc. # 594,499 36,500 Mens Wearhouse, Inc. 1,843,980 52,600 Champion Enterprises, Inc. #* 577,548 17,900 Meritage Homes Corporation #* 252,748 17,400 Charlotte Russe Holding, Inc. # 254,736 10,100 Midas, Inc. # 190,587 15,900 Childrens Place Retail 20,500 Monaco Coach Corporation 287,615 Stores, Inc. # 386,052 9,700 Monarch Casino & Resort, Inc. # 275,965 24,725 Christopher & Banks Corporation 299,667 13,200 Movado Group, Inc. 421,344 43,200 CKE Restaurants, Inc. 700,272 15,800 Multimedia Games, Inc. #* 134,616 10,800 Coachmen Industries, Inc. 72,360 3,300 National Presto Industries, Inc. 174,900 19,200 Coinstar, Inc. # 617,664 21,600 Nautilus Group, Inc. * 172,152 15,200 Cost Plus, Inc. #* 61,104 16,500 OCharleys, Inc. 250,140 3,700 CPI Corporation 142,524 10,700 Oxford Industries, Inc. 386,484 55,800 Crocs, Inc. #* 3,752,550 17,800 P.F. Changs China Bistro, Inc. #* 526,880 8,700 Deckers Outdoor Corporation # 955,260 21,900 Panera Bread Company #* 893,520 32,000 Dress Barn, Inc. #* 544,320 14,800 Papa Johns International, Inc. # 361,712 12,300 Drew Industries, Inc. # 500,364 8,500 Peets Coffee & Tea, Inc. #* 237,235 20,550 Ethan Allen Interiors, Inc. * 671,780 28,600 Pep Boys - Manny, Moe & Jack * 401,258 29,100 Finish Line, Inc. 126,294 16,700 PetMed Express, Inc. # 233,967 43,900 Fleetwood Enterprises, Inc. #* 375,345 40,900 Pinnacle Entertainment, Inc. # 1,113,707 31,237 Fossil, Inc. # 1,167,014 24,400 Polaris Industries, Inc. * 1,064,328 27,550 Freds, Inc. 290,102 33,712 Pool Corporation * 842,126 15,600 Genesco, Inc. #* 719,628 6,100 Pre-Paid Legal Services, Inc. #* 338,306 16,400 Group 1 Automotive, Inc. 550,548 84,100 Quiksilver, Inc. #* 1,202,630 20,300 Guitar Center, Inc. # 1,203,790 55,400 Radio One, Inc. # 206,642 20,700 Gymboree Corporation #* 729,468 20,850 RARE Hospitality 15,600 Haverty Furniture Companies, Inc. * 136,812 International, Inc. #* 794,594 21,250 Hibbett Sports, Inc. # 527,000 14,600 RC2 Corporation # 404,274 30,575 Hot Topic, Inc. # 228,090 11,600 Red Robin Gourmet 38,800 Iconix Brand Group, Inc. #* 923,052 Burgers, Inc. #* 497,640 10,200 IHOP Corporation * 645,966 11,500 Russ Berrie and Company, Inc. # 193,200 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 18 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Consumer Discretionary  continued 21,700 Longs Drug Stores Corporation $1,077,839 13,100 Ruths Chris Steak House, Inc. #* $186,675 10,700 Mannatech, Inc. * 86,670 30,950 Select Comfort Corporation #* 431,752 9,300 Nash Finch Company * 370,419 24,025 Shuffle Master, Inc. #* 359,174 24,300 Performance Food 22,200 Skechers USA, Inc. # 490,620 Group Company # 732,159 4,700 Skyline Corporation 141,376 38,600 Playtex Products, Inc. # 705,608 21,300 Sonic Automotive, Inc. 509,922 17,700 Ralcorp Holdings, Inc. # 988,014 43,052 Sonic Corporation #* 1,007,417 10,400 Sanderson Farms, Inc. * 433,368 28,300 Stage Stores, Inc. 515,909 14,900 Spartan Stores, Inc. 335,697 11,700 Stamps.com, Inc. #* 140,049 27,900 Spectrum Brands, Inc. #* 161,820 8,300 Standard Motor Products, Inc. 78,020 21,300 TreeHouse Foods, Inc. # 576,165 44,300 Standard Pacific Corporation * 245,422 29,300 United Natural Foods, Inc. #* 797,546 19,517 Steak n Shake Company #* 292,950 5,700 USANA Health Sciences, Inc. #* 249,375 18,100 Stein Mart, Inc. 137,741 11,870 WD-40 Company 405,242 15,500 Sturm, Ruger & Company, Inc. # 277,605 Total Consumer Staples 15,900 Superior Industries International, Inc. * 344,871 Energy (6.9%) 36,900 Texas Roadhouse, Inc. # 431,730 18,800 Atwood Oceanics, Inc. # 1,439,328 23,700 Tractor Supply Company #* 1,092,333 16,300 Bristow Group, Inc. # 712,473 43,100 Triarc Companies, Inc. 539,181 66,200 Cabot Oil & Gas Corporation  2,327,592 20,500 Tuesday Morning Corporation * 184,295 14,000 Carbo Ceramics, Inc. * 710,220 21,000 Tween Brands, Inc. #* 689,640 18,500 Dril-Quip, Inc. # 912,975 9,700 UniFirst Corporation 363,362 7,500 Gulf Island Fabrication, Inc. 287,925 9,800 Universal Electronic Inc. # 318,500 62,414 Helix Energy Solutions 16,000 Universal Technical Institute, Inc. #* 288,000 Group, Inc. #* 2,650,098 10,000 Volcom, Inc. #* 425,200 15,700 Hornbeck Offshore Services, Inc. # 576,190 21,000 Winnebago Industries, Inc. * 501,480 48,300 Input/Output, Inc. # 667,989 28,100 WMS Industries, Inc. # 930,110 10,300 Lufkin Industries, Inc. 566,706 36,500 Wolverine World Wide, Inc. 1,000,100 55,500 Massey Energy Company 1,211,010 33,500 Zale Corporation #* 775,190 18,200 Matrix Service Company # 381,290 12,100 Zumiez, Inc. #* 536,877 12,400 NATO Group, Inc. # 641,700 Total Consumer 37,200 Oceaneering International, Inc. #* 2,819,760 Discretionary 26,100 Penn Virginia Corporation 1,147,878 10,100 Petroleum Development Consumer Staples (3.9%) Corporation # 447,935 60,700 Alliance One International, Inc. # 396,978 34,000 Pioneer Drilling Company # 414,120 6,500 Boston Beer Company, Inc. # 316,290 16,550 SEACOR Holdings, Inc. # 1,573,905 34,600 Caseys General Stores, Inc.  958,420 43,400 St. Mary Land & 49,100 Central Garden & Pet Company # 440,918 Exploration Company 1,548,078 13,100 Chattem, Inc. #* 923,812 19,100 Stone Energy Corporation # 764,191 50,800 Corn Products International, Inc. 2,330,196 10,400 Superior Well Services, Inc. # 236,392 53,125 Flowers Foods, Inc. 1,158,125 20,500 Swift Energy Company # 838,860 13,600 Great Atlantic & Pacific 49,550 TETRA Technologies, Inc. #* 1,047,487 Tea Company, Inc. #* 414,256 31,700 Unit Corporation # 1,534,280 27,100 Hain Celestial Group, Inc. # 870,723 20,900 W-H Energy Services, Inc. # 1,541,375 9,700 J & J Snack Foods Corporation 337,754 19,600 World Fuel Services Corporation 799,876 21,300 Lance, Inc. 490,326 Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 19 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Financials (14.9%) 12,800 Irwin Financial Corporation $141,056 22,100 Acadia Realty Trust  $599,573 22,300 Kilroy Realty Corporation 1,352,049 11,600 Alabama National BanCorporation 903,872 19,800 Kite Realty Group Trust 372,240 12,200 Anchor BanCorp Wisconsin, Inc. * 329,400 37,100 LaBranche & Company, Inc. #* 173,628 37,800 Bank Mutual Corporation 445,662 11,400 LandAmerica Financial 29,500 BankAtlantic Bancorp, Inc. 255,765 Group, Inc. * 444,372 21,400 BankUnited Financial Corporation * 332,556 43,900 Lexington Corporate 25,700 Boston Private Financial Properties Trust * 878,439 Holdings, Inc. * 715,488 14,100 LTC Properties, Inc. 333,747 40,800 Brookline Bancorp, Inc. * 472,872 34,000 Medical Properties Trust, Inc. * 452,880 19,500 Cascade Bancorp * 434,070 17,600 Mid-America Apartment 20,200 Cash America International, Inc. 759,520 Communities, Inc. * 877,360 20,900 Central Pacific Financial 15,000 Nara Bancorp, Inc. 234,300 Corporation 610,280 1 National City Corporation 17 31,818 Chittenden Corporation * 1,118,721 46,000 National Retail Properties, Inc. 1,121,480 32,100 Colonial Properties Trust * 1,101,030 28,700 optionsXpress Holdings, Inc. 750,218 20,400 Community Bank System, Inc. 398,208 10,900 Parkway Properties, Inc. 481,126 22,600 Corus Bankshares, Inc. * 294,252 39,600 Philadelphia Consolidated 30,165 Delphi Financial Group, Inc. 1,219,269 Holding Corporation # 1,637,064 17,875 Dime Community Bancshares 267,589 12,700 Piper Jaffray Companies # 680,720 13,265 Downey Financial Corporation * 766,717 11,000 Portfolio Recovery 43,000 East West Bancorp, Inc. 1,546,280 Associates, Inc. * 583,770 16,300 EastGroup Properties, Inc. 737,738 14,800 Presidential Life Corporation 251,008 18,400 Entertainment Properties Trust 934,720 12,600 PrivateBancorp, Inc. * 438,984 17,200 Essex Property Trust, Inc. 2,022,204 22,800 ProAssurance Corporation # 1,228,236 17,650 Financial Federal Corporation * 494,376 26,100 Prosperity Bancshares, Inc. 865,476 51,900 First BanCorp * 493,050 22,164 Provident Bankshares Corporation 694,398 19,200 First Cash Financial Services, Inc. # 449,664 11,000 PS Business Parks, Inc. 625,350 44,000 First Commonwealth Financial 18,400 Rewards Network, Inc. # 89,240 Corporation * 486,640 13,600 RLI Corporation 771,392 21,900 First Financial Bancorp * 279,882 11,200 Safety Insurance Group, Inc. 402,528 8,900 First Indiana Corporation 278,748 5,700 SCPIE Holdings, Inc. # 126,825 33,912 First Midwest Bancorp, Inc. * 1,158,434 36,600 Selective Insurance Group, Inc. 778,848 9,900 FirstFed Financial Corporation #* 490,545 57,200 Senior Housing Property Trust * 1,261,832 25,200 Flagstar Bancorp, Inc. * 245,196 20,400 Signature Bank # 718,692 17,400 Franklin Bank Corporation # 160,080 50,500 South Financial Group, Inc. * 1,148,370 46,300 Fremont General Corporation * 180,570 14,800 Sovran Self Storage, Inc. * 678,432 26,600 Frontier Financial Corporation * 620,578 12,400 Sterling Bancorp * 173,600 36,700 Glacier Bancorp, Inc. * 826,484 50,100 Sterling Bancshares, Inc. 571,641 27,600 Hanmi Financial Corporation 427,524 35,115 Sterling Financial Corporation 944,945 25,200 Hilb, Rogal and Hobbs Company * 1,091,916 12,600 Stewart Information 13,665 Independent Bank Corporation 150,998 Services Corporation 431,802 13,400 Infinity Property & Casualty 35,700 Susquehanna Bancshares, Inc. * 717,570 Corporation * 538,948 15,427 SWS Group, Inc. 272,895 39,800 Inland Real Estate Corporation * 616,502 21,500 Tanger Factory Outlet Centers, Inc. * 872,685 30,300 Investment Technology 13,900 Tower Group, Inc. 363,902 Group, Inc. # 1,302,294 19,800 Tradestation Group, Inc. # 231,066 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 20 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Financials  continued 24,100 Healthways, Inc. #* $1,300,677 8,500 Triad Guaranty, Inc. #* $161,245 36,800 Hologic, Inc. #* 2,244,800 51,382 TrustCo Bank Corporation NY * 561,605 47,000 Hooper Holmes, Inc. # 110,920 71,000 UCBH Holdings, Inc. * 1,241,080 8,900 ICU Medical, Inc. #* 344,875 41,900 Umpqua Holdings Corporation * 838,419 21,300 IDEXX Laboratories, Inc. # 2,334,267 26,300 United Bankshares, Inc. 800,572 47,275 Immucor, Inc. # 1,690,081 28,100 United Community Banks, Inc. * 689,012 12,600 Integra LifeSciences Holdings 15,200 United Fire & Casual Company 594,168 Corporation #* 612,108 46,100 Whitney Holding Corporation  1,216,118 21,800 Invacare Corporation * 509,684 12,100 Wilshire Bancorp, Inc. 132,737 22,000 inVentiv Health, Inc. # 964,040 16,600 Wintrust Financial Corporation 708,654 8,800 Kendle International, Inc. #* 365,464 11,912 World Acceptance Corporation # 394,049 8,300 Kensey Nash Corporation # 216,713 25,300 Zenith National Insurance 13,650 LCA-Vision, Inc. * 401,174 Corporation * 1,135,717 9,900 LHC Group, Inc. # 212,553 Total Financials 20,800 LifeCell Corporation #* 781,456 22,200 Martek Biosciences Corporation #* 644,466 Health Care (12.9%) 14,500 Matria Healthcare, Inc. #* 379,320 38,300 Allscripts Healthcare 9,400 MedCath Corporation # 258,124 Solutions, Inc. #* 1,035,249 23,100 Mentor Corporation * 1,063,755 29,800 Alpharma, Inc. 636,528 27,200 Meridian Bioscience, Inc. 824,704 17,833 Amedisys, Inc. #* 685,157 19,000 Merit Medical Systems, Inc. # 246,620 49,200 American Medical Systems 54,700 MGI Pharma, Inc. # 1,519,566 Holdings, Inc. #* 833,940 17,000 Noven Pharmaceuticals, Inc. #* 270,810 35,800 AMERIGROUP Corporation # 1,234,384 22,600 Odyssey Healthcare, Inc. # 217,186 21,200 AMN Healthcare Services, Inc. # 397,076 23,200 Omnicell, Inc. # 662,128 21,150 AmSurg Corporation # 487,930 12,000 Osteotech, Inc. # 90,240 9,500 Analogic Corporation 605,720 27,600 Owens & Minor, Inc. * 1,051,284 23,500 ArQule, Inc. # 167,555 12,500 Palomar Medical 18,700 ArthroCare Corporation # 1,045,143 Technologies, Inc. # 356,125 16,500 BioLase Technology, Inc. #* 112,860 18,900 PAREXEL International 9,300 Bradley Pharmaceuticals, Inc. # 169,260 Corporation # 780,003 19,500 Cambrex Corporation 212,355 33,500 Pediatrix Medical Group, Inc. # 2,191,570 29,800 Centene Corporation # 640,998 20,900 PharMerica Corporation #* 311,828 16,300 Chemed Corporation 1,013,208 12,800 Pharmnet Development Group # 371,584 19,350 CONMED Corporation # 541,606 28,700 Phase Forward, Inc. # 574,287 30,700 Cooper Companies, Inc. 1,609,294 15,500 PolyMedica Corporation * 814,060 21,800 Cross Country Healthcare, Inc. # 380,846 11,800 Possis Medical, Inc. # 159,890 16,850 CryoLife, Inc. # 159,232 46,000 PSS World Medical, Inc. #* 879,980 15,200 Cyberonics, Inc. #* 211,888 45,200 Regeneron Pharmaceuticals, Inc. #* 804,560 9,000 Datascope Corporation 304,290 11,800 RehabCare Group, Inc. # 207,562 12,800 Dionex Corporation # 1,017,088 17,100 Res-Care, Inc. # 390,564 16,200 DJO, Inc. # 795,420 50,400 Respironics, Inc. # 2,420,712 21,397 Enzo Biochem, Inc. #* 242,856 29,900 Savient Pharmaceuticals, Inc. # 435,045 19,200 Gentiva Health Services, Inc. # 368,832 24,100 Sciele Pharma, Inc. #* 627,082 15,300 Greatbatch Technologies, Inc. #* 406,827 38,300 Sierra Health Services, Inc. # 1,615,877 18,200 Haemonetics Corporation # 899,444 30,600 Sunrise Senior Living, Inc. #* 1,082,322 25,100 HealthExtras, Inc. # 698,533 10,300 SurModics, Inc. #* 504,803 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 21 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Health Care  continued 18,130 Griffon Corporation # $273,763 24,300 Symmetry Medical, Inc. # $405,810 28,525 Healthcare Services Group, Inc. * 578,202 22,800 Theragenics Corporation # 102,372 39,748 Heartland Express, Inc. * 567,601 47,700 ViroPharma, Inc. #* 424,530 12,400 Heidrick & Struggles 5,600 Vital Signs, Inc. 291,984 International, Inc. # 451,980 Total Health Care 27,100 Hub Group, Inc. # 813,813 18,600 Insituform Technologies, Inc. #* 283,278 Industrials (18.0%) 37,400 Interface, Inc. 675,070 15,100 A.O. Smith Corporation 662,588 16,700 Kaman Corporation 577,152 13,900 A.S.V., Inc. #* 195,017 52,600 Kansas City Southern, Inc. #* 1,692,142 25,800 AAR Corporation # 782,772 19,300 Kaydon Corporation 1,003,407 30,000 ABM Industries, Inc.  599,400 36,500 Kirby Corporation # 1,611,110 29,900 Acuity Brands, Inc.  1,509,352 39,550 Knight Transportation, Inc. * 680,656 16,200 Administaff, Inc.  588,060 31,800 Labor Ready, Inc. # 588,618 17,900 Albany International Corporation * 671,071 37,500 Landstar System, Inc. 1,573,875 6,600 Angelica Corporation 130,086 2,900 Lawson Products, Inc. 100,949 19,700 Apogee Enterprises, Inc. 511,018 46,236 Lennox International, Inc. 1,562,777 25,050 Applied Industrial 8,150 Lindsay Manufacturing Company * 356,807 Technologies, Inc. 772,292 11,300 Lydall, Inc. # 104,864 8,600 Applied Signal Technology, Inc. 116,272 20,700 MagneTek, Inc. # 99,360 17,300 Arkansas Best Corporation * 565,018 85,800 Manitowoc Company, Inc. 3,799,224 12,800 Astec Industries, Inc. #* 735,360 19,700 Mesa Air Group, Inc. # 87,468 31,300 Baldor Electric Company 1,250,435 24,800 Mobile Mini, Inc. # 599,168 30,700 Barnes Group, Inc. * 979,944 29,050 Moog, Inc. # 1,276,457 30,825 Belden, Inc. * 1,446,001 25,300 Mueller Industries, Inc. 914,342 19,300 Bowne & Company, Inc. 321,538 13,700 NCI Building Systems, Inc. #* 591,977 36,900 Brady Corporation  1,323,972 19,450 Old Dominion Freight Line # 466,216 34,100 Briggs & Stratton Corporation * 858,638 24,200 On Assignment, Inc. # 226,028 17,600 C&D Technologies, Inc. #* 87,648 21,300 Regal-Beloit Corporation 1,020,057 6,500 Cascade Corporation 423,605 11,700 Robbins & Myers, Inc. 670,293 9,300 CDI Corporation 259,284 12,400 School Specialty, Inc. # 429,412 18,750 Ceradyne, Inc. # 1,420,125 55,200 Shaw Group, Inc. #* 3,207,120 34,000 CLARCOR, Inc. 1,163,140 25,500 Simpson Manufacturing 9,400 Consolidated Graphics, Inc. # 590,226 Company, Inc. * 812,175 10,700 Cubic Corporation 451,219 42,500 SkyWest, Inc. 1,069,725 30,500 Curtiss-Wright Corporation * 1,448,750 38,400 Spherion Corporation # 317,184 11,600 EDO Corporation * 649,716 8,700 Standard Register Company 110,577 44,000 EMCOR Group, Inc. # 1,379,840 8,600 Standex International Corporation 177,848 14,700 EnPro Industries, Inc. # 596,820 23,900 Teledyne Technologies, Inc. # 1,276,021 17,700 Esterline Technologies 40,006 Tetra Tech, Inc. # 844,927 Corporation # 1,009,785 27,100 Toro Company 1,594,293 20,200 Forward Air Corporation 601,556 16,900 Tredegar Corporation 291,525 25,100 Frontier Airlines Holdings, Inc. #* 155,369 11,400 Triumph Group, Inc. * 931,494 14,600 G & K Services, Inc. 586,920 19,200 United Stationers, Inc. # 1,065,984 36,500 Gardner Denver, Inc. # 1,423,500 13,200 Universal Forest Products, Inc. 394,680 38,500 GenCorp, Inc. # 460,460 36,500 URS Corporation # 2,060,425 20,600 Gibraltar Industries, Inc. 381,100 11,900 Valmont Industries, Inc. 1,009,715 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 22 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Industrials  continued 15,800 Comtech Telecommunications 14,300 Viad Corporation $514,800 Corporation # $845,142 13,100 Vicor Corporation 158,772 28,800 Concur Technologies, Inc. #* 907,776 9,400 Volt Information Sciences, Inc. # 165,816 24,600 CTS Corporation 317,340 20,800 Wabash National Corporation 234,832 21,900 CyberSource Corporation #* 256,011 46,500 Waste Connections, Inc. # 1,476,840 21,800 Cymer, Inc. # 836,902 16,950 Watsco, Inc. 786,988 22,700 Daktronics, Inc. * 617,894 28,900 Watson Wyatt Worldwide, Inc. 1,298,766 17,300 Digi International, Inc. # 246,352 21,500 Watts Water Technologies, Inc. * 660,050 21,150 Diodes, Inc. #* 678,915 20,300 Woodward Governor Company 1,266,720 22,900 Ditech Networks, Inc. # 120,683 Total Industrials 19,500 DSP Group, Inc. # 308,685 19,300 Electro Scientific Industries, Inc. # 462,428 Information Technology (18.1%) 40,000 Epicor Software Corporation # 550,800 17,900 Actel Corporation # 192,067 18,100 EPIQ Systems, Inc. #* 340,642 81,300 Adaptec, Inc. # 310,566 33,600 Exar Corporation # 438,816 24,400 Advanced Energy Industries, Inc. # 368,440 29,350 FactSet Research Systems, Inc. 2,011,942 18,200 Agilysys, Inc. 307,580 11,300 Faro Technologies, Inc. # 498,895 44,700 AMIS Holdings, Inc. # 434,037 24,700 FEI Company # 776,321 21,400 Anixter International, Inc. #* 1,764,430 45,300 FLIR Systems, Inc. #* 2,509,167 11,000 Ansoft Corporation # 362,780 15,900 Gerber Scientific, Inc. # 172,515 53,200 ANSYS, Inc. # 1,817,844 16,000 Gevity HR, Inc. 164,000 75,300 Arris Group, Inc. # 929,955 54,200 Harmonic, Inc. # 575,062 23,600 ATMI, Inc. # 702,100 17,800 Hutchinson Technology, Inc. #* 437,880 19,400 Authorize.Net Holdings, Inc. # 342,022 59,500 Informatica Corporation # 934,150 23,613 Avid Technology, Inc. #* 639,440 22,700 InfoSpace, Inc. 398,612 69,800 Axcelis Technologies, Inc. # 356,678 33,575 Insight Enterprises, Inc. # 866,571 8,800 Bankrate, Inc. #* 405,856 14,700 Intevac, Inc. # 223,440 8,300 Bel Fuse, Inc. 287,678 20,700 Itron, Inc. #* 1,926,549 20,900 Bell Microproducts, Inc. # 129,998 34,000 J2 Global Communication, Inc. # 1,112,820 49,350 Benchmark Electronics, Inc. # 1,177,984 17,900 JDA Software Group, Inc. # 369,814 12,000 Black Box Corporation 513,120 9,700 Keithley Instruments, Inc. 102,820 30,100 Blackbaud, Inc. 759,724 18,900 Knot, Inc. #* 401,814 11,000 Blue Coat Systems, Inc. #* 866,360 46,500 Kopin Corporation # 177,165 34,900 Brightpoint, Inc. # 523,849 36,900 Kulicke and Soffa 48,107 Brooks Automation, Inc. # 685,044 Industries, Inc. #* 312,912 16,400 Cabot Microelectronics 15,300 Littelfuse, Inc. # 546,057 Corporation #* 701,100 12,900 LoJack Corporation # 244,584 20,500 CACI International, Inc. #* 1,047,345 17,700 Manhattan Associates, Inc. # 485,157 18,700 Captaris, Inc. # 98,923 13,300 ManTech International 6,500 Catapult Communications Corporation # 478,534 Corporation # 49,660 15,100 MAXIMUS, Inc. 658,058 34,400 C-COR, Inc. # 395,256 15,600 Mercury Computer Systems, Inc. # 160,368 26,900 Checkpoint Systems, Inc. # 709,891 26,000 Methode Electronics, Inc. 391,300 37,400 CIBER, Inc. # 292,094 27,800 MICROS Systems, Inc. # 1,808,946 29,500 Cognex Corporation 523,920 52,100 Microsemi Corporation #* 1,452,548 21,400 Coherent, Inc. # 686,512 22,100 MIVA, Inc. # 104,312 15,700 Cohu, Inc. 294,375 34,600 MKS Instruments, Inc. # 658,092 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 23 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Information Technology  continued 23,700 Tyler Technologies, Inc. # $316,395 12,300 MTS Systems Corporation $511,680 16,000 Ultratech, Inc. # 221,760 31,800 Napster, Inc. # 103,986 46,100 United Online, Inc. 691,961 23,900 NETGEAR, Inc. # 727,038 52,275 Varian Semiconductor Equipment 18,200 Network Equipment Associates, Inc. # 2,797,758 Technologies, Inc. # 263,900 21,700 Veeco Instruments, Inc. #* 420,546 27,000 Newport Corporation #* 411,210 17,700 ViaSat, Inc. # 545,691 22,000 Novatel Wireless, Inc. #* 498,300 30,700 Websense, Inc. # 605,711 14,050 Park Electrochemical Corporation 471,799 19,800 X-Rite, Inc. 285,912 15,400 PC TEL, Inc. # 116,886 Total Information 20,400 Perficient, Inc. # 446,148 Technology 17,900 Pericom Semiconductor Corporation # 209,788 Materials (4.4%) 18,400 Phoenix Technologies, Ltd. # 197,064 18,700 A. Schulman, Inc. 368,951 11,400 Photon Dynamics, Inc. # 103,170 11,000 A.M. Castle & Company 358,600 28,600 Photronics, Inc. # 326,326 15,200 AMCOL International 12,200 Planar Systems, Inc. # 81,862 Corporation * 502,968 31,700 Plexus Corporation # 868,580 47,000 AptarGroup, Inc.  1,779,890 28,500 Progress Software Corporation # 863,550 16,800 Arch Chemicals, Inc. 787,584 12,000 Quality Systems, Inc. * 439,560 13,900 Brush Engineered Materials, Inc. # 721,271 18,100 Radiant Systems, Inc. # 286,523 26,700 Buckeye Technologies, Inc. # 404,238 15,000 RadiSys Corporation # 186,750 20,000 Caraustar Industries, Inc. # 89,200 12,100 Rogers Corporation # 498,399 19,900 Century Aluminum Company #* 1,047,735 19,900 Rudolph Technologies, Inc. # 275,217 13,700 Chesapeake Corporation 115,902 17,800 ScanSource, Inc. # 500,358 7,300 Deltic Timber Corporation 415,516 39,300 Secure Computing Corporation # 382,389 23,500 Georgia Gulf Corporation * 326,650 9,000 SI International, Inc. # 257,130 41,500 H.B. Fuller Company 1,231,720 109,700 Skyworks Solutions, Inc. # 991,688 28,800 Headwaters, Inc. #* 428,544 20,500 Smith Micro Software, Inc. #* 329,230 8,700 Material Sciences Corporation # 92,394 17,900 Sonic Solutions, Inc. #* 187,413 19,263 Myers Industries, Inc. 381,793 13,000 SPSS, Inc. # 534,820 10,400 Neenah Paper, Inc. 344,136 15,800 Standard Microsystems 20,500 OM Group, Inc. # 1,082,605 Corporation # 607,036 28,900 OMNOVA Solutions, Inc. # 167,042 7,800 StarTek, Inc. 79,014 6,200 Penford Corporation 233,740 14,300 Stratasys, Inc. #* 394,108 63,600 PolyOne Corporation # 475,092 9,500 Supertex, Inc. #* 378,860 7,000 Quaker Chemical Corporation 164,640 22,400 Sykes Enterprises, Inc. # 372,064 25,375 Quanex Corporation * 1,192,118 31,850 Symmetricom, Inc. #* 149,695 24,100 Rock-Tenn Company 696,490 17,900 Synaptics, Inc. #* 854,904 15,900 RTI International Metals, Inc. #* 1,260,234 11,400 Synnex Corporation # 234,384 18,200 Ryerson, Inc. * 614,068 50,650 Take-Two Interactive 10,800 Schweitzer-Mauduit Software, Inc. #* 865,102 International, Inc. 251,640 27,900 Technitrol, Inc. 751,905 18,800 Texas Industries, Inc. * 1,475,800 45,637 THQ, Inc. #* 1,140,012 28,400 Tronox, Inc. 256,452 9,100 Tollgrade Communications, Inc. # 92,092 34,700 Wausau-Mosinee Paper 81,200 Trimble Navigation, Ltd. # 3,183,852 Corporation 386,905 28,900 TTM Technologies, Inc. # 334,373 Total Materials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 24 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Telecommunications Services (0.1%) 14,900 Laclede Group, Inc. $480,972 31,300 General Communication, Inc. # $379,982 19,300 New Jersey Resources Corporation 957,087 Total Telecommunications 18,200 Northwest Natural Gas Company * 831,740 Services 50,700 Piedmont Natural Gas Company, Inc. * 1,272,063 Utilities (4.9%) 20,300 South Jersey Industries, Inc. 706,440 17,733 ALLETE, Inc. 793,729 82,132 Southern Union Company 2,555,127 11,850 American States Water Company * 462,150 29,100 Southwest Gas Corporation 823,239 61,100 Atmos Energy Corporation 1,730,352 73,000 UGI Corporation 1,896,540 36,200 Avista Corporation 736,670 17,266 UIL Holdings Corporation 543,879 7,000 Central Vermont Public 24,200 UniSource Energy Corporation 723,338 Service Corporation 255,780 Total Utilities 9,300 CH Energy Group, Inc. * 444,540 41,000 Cleco Corporation * 1,036,070 Total Common Stock 31,400 El Paso Electric Company #* 726,282 (cost $265,267,566) 49,100 Energen Corporation 2,804,592 Interest Maturity Shares Collateral Held for Securities Loaned (30.9%) Rate (+) Date Value 124,287,454 Thrivent Financial Securities Lending Trust 5.380% N/A $124,287,454 Total Collateral Held for Securities Loaned (cost $124,287,454) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 25 Small Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.5%) Rate (+) Date Value $650,000 Federal National Mortgage Association  5.080% 12/14/2007 $644,014 5,460,854 Thrivent Money Market Portfolio 5.140 N/A 5,460,854 Total Short-Term Investments (cost $6,103,883) Total Investments (cost $395,658,903) 131.2% Other Assets and Liabilities, Net (31.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Futures 15 December 2007 $5,903,400 $6,099,000 $195,600 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 28, 2007, $644,014 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $15,103,843 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $163,754,375 Gross unrealized depreciation (30,983,798) Net unrealized appreciation (depreciation) $132,770,577 Cost for federal income tax purposes $395,658,903 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 26 Mid Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Consumer Discretionary (13.6%) 75,000 Diamond Offshore Drilling, Inc. $8,496,750 34,400 Abercrombie & Fitch Company $2,776,080 56,100 GlobalSantaFe Corporation 4,264,722 167,100 Burger King Holdings, Inc. 4,259,379 64,100 Nabors Industries, Ltd. #* 1,972,357 46,700 Chipotle Mexican Grill, Inc. #* 5,516,671 25,900 National Oilwell Varco, Inc. # 3,742,550 301,300 Coldwater Creek, Inc. #* 3,272,118 53,700 Peabody Energy Corporation 2,570,619 248,500 Corinthian Colleges, Inc. #* 3,953,635 86,300 Southwestern Energy Company # 3,611,655 20,600 Crocs, Inc. #* 1,385,350 87,500 Ultra Petroleum Corporation # 5,428,500 131,900 DeVry, Inc. 4,881,619 39,988 XTO Energy, Inc. 2,472,858 118,000 DreamWorks Animation Total Energy SKG, Inc. # 3,943,560 52,400 Focus Media Holding, Ltd. ADR #* 3,040,248 Financials (5.6%) 80,400 GameStop Corporation # 4,530,540 20,200 AllianceBernstein Holding, LP 1,779,014 126,100 Iconix Brand Group, Inc. #* 2,999,919 141,500 Annaly Capital Management, Inc. 2,254,095 167,600 International Game Technology 7,223,560 4,600 CME Group, Inc. 2,701,810 60,200 ITT Educational Services, Inc. # 7,325,738 65,200 Highland Distressed 37,400 Kohls Corporation # 2,144,142 Opportunities, Inc. 836,516 189,300 Leapfrog Enterprises, Inc. #* 1,561,725 18,200 IntercontinentalExchange, Inc. # 2,764,580 335,600 Quiksilver, Inc. #* 4,799,080 77,100 Lazard, Ltd. * 3,269,040 151,100 Scientific Games Corporation #* 5,681,360 22,150 Legg Mason, Inc. * 1,867,024 110,500 Shuffle Master, Inc. #* 1,651,975 67,300 Northern Trust Corporation * 4,459,971 198,900 Staples, Inc. 4,274,361 26,800 Nymex Holdings, Inc. * 3,488,824 53,900 Starwood Hotels & Resorts 62,700 PartnerRe, Ltd. * 4,952,673 Worldwide, Inc. 3,274,425 188,600 T. Rowe Price Group, Inc. * 10,503,134 110,600 Texas Roadhouse, Inc. # 1,294,020 Total Financials 53,400 Tween Brands, Inc. #* 1,753,656 23,000 Under Armour, Inc. # 1,375,860 Health Care (16.9%) 110,400 Urban Outfitters, Inc. # 2,406,720 156,000 Advanced Medical Optics, Inc. #* 4,772,040 113,500 Volcom, Inc. #* 4,826,020 107,400 Affymetrix, Inc. #* 2,724,738 129,700 WMS Industries, Inc. # 4,293,070 121,200 Alkermes, Inc. #* 2,230,080 Total Consumer 78,800 Allscripts Healthcare Discretionary Solutions, Inc. #* 2,129,964 116,600 Amylin Pharmaceuticals, Inc. #* 5,830,000 Consumer Staples (4.5%) 38,900 Biogen Idec, Inc. # 2,580,237 41,700 Andersons, Inc. * 2,002,434 90,600 BioMarin Pharmaceutical, Inc. #* 2,255,940 74,500 Clorox Company 4,543,755 87,800 C.R. Bard, Inc. 7,743,082 177,500 Coca-Cola Enterprises, Inc. 4,299,050 22,000 Cephalon, Inc. #* 1,607,320 102,400 H.J. Heinz Company 4,730,880 101,550 Coventry Health Care, Inc. # 6,317,426 38,900 Longs Drug Stores Corporation 1,932,163 106,800 Elan Corporation plc ADR # 2,247,072 138,500 Pepsi Bottling Group, Inc. 5,148,045 44,600 Endo Pharmaceutical 80,200 Smithfield Foods, Inc. # 2,526,300 Holdings, Inc. # 1,383,046 121,500 Whole Foods Market, Inc. * 5,948,640 86,000 Foxhollow Technologies, Inc. #* 2,270,400 Total Consumer Staples 102,300 Gen-Probe, Inc. #* 6,811,134 66,500 Genzyme Corporation # 4,120,340 Energy (7.1%) 122,000 Gilead Sciences, Inc. # 4,986,140 95,000 Cameron International 35,600 Henry Schein, Inc. # 2,165,904 Corporation #* 8,767,550 96,200 Hologic, Inc. #* 5,868,200 96,800 Devon Energy Corporation 8,053,760 23,100 Intuitive Surgical, Inc. # 5,313,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 27 Mid Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Health Care  continued 298,800 BEA Systems, Inc. # $4,144,356 45,200 Millipore Corporation #* $3,426,160 162,600 Broadcom Corporation #* 5,925,144 130,800 NuVasive, Inc. #* 4,699,644 359,600 Cadence Design Systems, Inc. #* 7,979,524 121,100 Patterson Companies, Inc. #* 4,675,671 100,500 CIENA Corporation #* 3,827,040 114,000 Pharmaceutical Product 307,100 CNET Networks, Inc. #* 2,287,895 Development, Inc. * 4,040,160 53,250 Cognizant Technology 108,800 Sepracor, Inc. # 2,992,000 Solutions Corporation # 4,247,752 65,200 Shire Pharmaceuticals 90,700 Corning, Inc. 2,235,755 Group plc ADR 4,823,496 54,200 Cree, Inc. #* 1,685,620 155,600 St. Jude Medical, Inc. # 6,857,292 114,400 Electronic Arts, Inc. #* 6,405,256 64,100 Thermo Electron Corporation # 3,699,852 101,700 Emulex Corporation # 1,949,589 128,100 Thoratec Corporation #* 2,650,389 142,700 F5 Networks, Inc. # 5,307,013 99,100 VCA Antech, Inc. # 4,137,425 45,100 Fiserv, Inc. # 2,293,786 51,500 Vertex Pharmaceuticals, Inc. # 1,978,115 79,200 FormFactor, Inc. # 3,514,104 Total Health Care 182,700 Foundry Networks, Inc. # 3,246,579 333,200 Integrated Device Industrials (13.0%) Technology, Inc. # 5,157,936 84,450 Aecom Technology Corporation # 2,949,838 225,000 Intersil Corporation 7,521,750 105,800 BE Aerospace, Inc. # 4,393,874 126,300 Isilon Systems, Inc. #* 972,510 47,800 C.H. Robinson Worldwide, Inc. * 2,595,062 262,862 JDS Uniphase Corporation #* 3,932,416 66,020 Expeditors International of 30,240 KLA-Tencor Corporation 1,686,787 Washington, Inc. 3,122,746 134,200 Linear Technology Corporation * 4,695,658 64,400 Flowserve Corporation 4,905,992 170,400 Marvell Technology Group, Ltd. # 2,789,448 68,500 Foster Wheeler, Ltd. # 8,992,680 63,500 Maxim Integrated Products, Inc. 1,863,725 45,700 FTI Consulting, Inc. #* 2,299,167 85,300 McAfee, Inc. # 2,974,411 34,700 Huron Consulting Group, Inc. # 2,519,914 90,900 NAVTEQ Corporation # 7,087,473 39,900 ITT Corporation 2,710,407 144,400 Network Appliance, Inc. # 3,885,804 46,600 Jacobs Engineering Group, Inc. #* 3,522,028 156,100 Nuance Communications, Inc. #* 3,014,291 84,750 Joy Global, Inc. 4,310,385 164,550 NVIDIA Corporation # 5,963,292 74,500 KBR, Inc. # 2,888,365 66,600 OpNext, Inc. #* 772,560 66,200 McDermott International, Inc. # 3,580,096 234,400 Powerwave Technologies, Inc. #* 1,443,904 98,700 Monster Worldwide, Inc. # 3,361,722 741,800 RF Micro Devices, Inc. #* 4,992,314 96,900 Precision Castparts Corporation 14,339,261 101,200 SanDisk Corporation #* 5,576,120 59,900 Rockwell Collins, Inc. 4,375,096 284,100 Seagate Technology 7,267,278 54,200 Roper Industries, Inc. * 3,550,100 175,600 Synopsys, Inc. # 4,755,248 103,800 Spirit Aerosystems Holdings, Inc. # 4,041,972 289,100 Tellabs, Inc. # 2,752,232 98,900 Stericycle, Inc. # 5,653,124 49,300 THQ, Inc. #* 1,231,514 6,500 Terex Corporation # 578,630 139,700 VeriSign, Inc. #* 4,713,478 59,400 Textron, Inc. 3,695,274 76,000 Xilinx, Inc. * 1,986,640 77,600 US Airways Group, Inc. # 2,037,000 Total Information Total Industrials Technology Information Technology (23.0%) Materials (4.8%) 290,566 Activision, Inc. # 6,273,320 69,400 Air Products and Chemicals, Inc. 6,784,544 178,964 Adobe Systems, Inc. # 7,813,568 18,300 Allegheny Technologies, Inc. 2,012,085 89,800 Akamai Technologies, Inc. #* 2,579,954 193,400 Bemis Company, Inc. * 5,629,874 31,500 Amphenol Corporation 1,252,440 67,400 Celanese Corporation 2,627,252 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 28 Mid Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (94.2%) Value Shares Common Stock (94.2%) Value Materials  continued 104,200 NII Holdings, Inc. # $8,560,030 84,400 Newmont Mining Corporation $3,775,212 161,200 Rogers Communications, Inc. * 7,339,436 123,700 Praxair, Inc. * 10,361,112 124,200 SBA Communications 63,800 Titanium Metals Corporation #* 2,141,128 Corporation # 4,381,776 Total Materials 268,700 Time Warner Telecom, Inc. #* 5,903,339 Total Telecommunications Telecommunications Services (5.7%) Services 86,742 American Tower Corporation # 3,776,747 148,800 Clearwire Corporation #* 3,636,672 Total Common Stock 762,521 Level 3 Communications, Inc. #* 3,545,723 (cost $545,187,226) 81,400 NeuStar, Inc. #* 2,791,206 Interest Maturity Shares Collateral Held for Securities Loaned (31.7%) Rate (+) Date Value 220,146,514 Thrivent Financial Securities Lending Trust 5.380% N/A $220,146,514 Total Collateral Held for Securities Loaned (cost $220,146,514) Shares or Principal Interest Maturity Amount Short-Term Investments (5.2%) Rate (+) Date Value $16,910,000 Barclays Bank plc Repurchase Agreement 4.850% 10/1/2007 $16,910,000 3,000,000 Jupiter Securitization Company, LLC 5.300 10/2/2007 2,998,675 16,586,142 Thrivent Money Market Portfolio 5.140 N/A 16,586,142 Total Short-Term Investments (at amortized cost) Total Investments (cost $801,828,557) 131.1% Other Assets and Liabilities, Net (31.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ▪ Repurchase agreement dated September 28, 2007, $16,910,947 maturing October 1, 2007, collateralized by $17,249,165 Federal Farm Credit Bank Notes, 4.875% due December 16, 2015. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $132,935,053 Gross unrealized depreciation (23,257,559) Net unrealized appreciation (depreciation) $109,677,494 Cost for federal income tax purposes $801,828,557 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 29 Mid Cap Growth Portfolio II Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (93.3%) Value Shares Common Stock (93.3%) Value Consumer Discretionary (13.4%) 2,800 GlobalSantaFe Corporation $212,856 1,900 Abercrombie & Fitch Company $153,330 3,200 Nabors Industries, Ltd. # 98,464 8,300 Burger King Holdings, Inc. 211,567 1,400 National Oilwell Varco, Inc. # 202,300 2,300 Chipotle Mexican Grill, Inc. #* 271,699 2,700 Peabody Energy Corporation 129,249 14,300 Coldwater Creek, Inc. #* 155,298 4,100 Southwestern Energy Company # 171,585 11,900 Corinthian Colleges, Inc. # 189,329 4,300 Ultra Petroleum Corporation # 266,772 1,000 Crocs, Inc. # 67,250 1,933 XTO Energy, Inc. 119,537 6,500 DeVry, Inc. 240,565 Total Energy 5,600 DreamWorks Animation SKG, Inc. # 187,152 2,600 Focus Media Holding, Ltd. ADR #* 150,852 Financials (5.6%) 3,800 GameStop Corporation # 214,130 1,000 AllianceBernstein Holding, LP 88,070 6,100 Iconix Brand Group, Inc. #* 145,119 6,800 Annaly Capital Management, Inc. 108,324 7,990 International Game Technology 344,369 250 CME Group, Inc. 146,838 3,100 ITT Educational Services, Inc. # 377,239 3,200 Highland Distressed 1,900 Kohls Corporation # 108,927 Opportunities, Inc. 41,056 9,100 Leapfrog Enterprises, Inc. #* 75,075 900 IntercontinentalExchange, Inc. # 136,710 16,000 Quiksilver, Inc. # 228,800 3,800 Lazard, Ltd. 161,120 7,500 Scientific Games Corporation #* 282,000 1,095 Legg Mason, Inc. 92,298 5,400 Shuffle Master, Inc. #* 80,730 3,200 Northern Trust Corporation 212,064 9,700 Staples, Inc. 208,453 1,300 Nymex Holdings, Inc. * 169,234 2,600 Starwood Hotels & Resorts 3,100 PartnerRe, Ltd. 244,869 Worldwide, Inc. 157,950 9,400 T. Rowe Price Group, Inc. 523,486 5,500 Texas Roadhouse, Inc. # 64,350 Total Financials 2,600 Tween Brands, Inc. #* 85,384 1,100 Under Armour, Inc. # 65,802 Health Care (16.7%) 5,400 Urban Outfitters, Inc. # 117,720 7,400 Advanced Medical Optics, Inc. #* 226,366 5,700 Volcom, Inc. #* 242,364 5,100 Affymetrix, Inc. # 129,387 6,400 WMS Industries, Inc. # 211,840 6,000 Alkermes, Inc. #* 110,400 Total Consumer 3,700 Allscripts Healthcare Discretionary Solutions, Inc. #* 100,011 5,800 Amylin Pharmaceuticals, Inc. #* 290,000 Consumer Staples (4.5%) 1,900 Biogen Idec, Inc. # 126,027 2,100 Andersons, Inc. * 100,842 4,300 BioMarin Pharmaceutical, Inc. # 107,070 3,700 Clorox Company 225,663 4,400 C.R. Bard, Inc. 388,036 8,800 Coca-Cola Enterprises, Inc. 213,136 1,000 Cephalon, Inc. #* 73,060 5,100 H.J. Heinz Company 235,620 5,050 Coventry Health Care, Inc. # 314,160 1,900 Longs Drug Stores Corporation 94,373 5,300 Elan Corporation plc ADR # 111,512 6,900 Pepsi Bottling Group, Inc. 256,473 2,200 Endo Pharmaceutical 4,000 Smithfield Foods, Inc. # 126,000 Holdings, Inc. # 68,222 6,000 Whole Foods Market, Inc. * 293,760 4,100 Foxhollow Technologies, Inc. # 108,240 Total Consumer Staples 5,100 Gen-Probe, Inc. # 339,558 3,340 Genzyme Corporation # 206,946 Energy (7.1%) 6,000 Gilead Sciences, Inc. # 245,220 4,700 Cameron International 1,800 Henry Schein, Inc. # 109,512 Corporation # 433,763 4,800 Hologic, Inc. #* 292,800 4,800 Devon Energy Corporation 399,360 1,100 Intuitive Surgical, Inc. # 253,000 3,700 Diamond Offshore Drilling, Inc. 419,173 2,200 Millipore Corporation # 166,760 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 30 Mid Cap Growth Portfolio II Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (93.3%) Value Shares Common Stock (93.3%) Value Health Care  continued 7,700 Broadcom Corporation # $280,588 6,300 NuVasive, Inc. # $226,359 17,700 Cadence Design Systems, Inc. # 392,763 6,000 Patterson Companies, Inc. # 231,660 4,800 CIENA Corporation #* 182,784 5,400 Pharmaceutical Product 14,700 CNET Networks, Inc. #* 109,515 Development, Inc. 191,376 2,600 Cognizant Technology 5,400 Sepracor, Inc. # 148,500 Solutions Corporation # 207,402 3,200 Shire Pharmaceuticals 4,500 Corning, Inc. 110,925 Group plc ADR 236,736 2,700 Cree, Inc. #* 83,970 7,700 St. Jude Medical, Inc. # 339,339 5,700 Electronic Arts, Inc. # 319,143 3,160 Thermo Electron Corporation # 182,395 5,000 Emulex Corporation # 95,850 6,100 Thoratec Corporation # 126,209 7,100 F5 Networks, Inc. # 264,049 4,900 VCA Antech, Inc. # 204,575 2,200 Fiserv, Inc. # 111,892 2,500 Vertex Pharmaceuticals, Inc. # 96,025 3,900 FormFactor, Inc. # 173,043 Total Health Care 8,700 Foundry Networks, Inc. # 154,599 15,900 Integrated Device Industrials (12.8%) Technology, Inc. # 246,132 4,000 Aecom Technology Corporation # 139,720 11,200 Intersil Corporation 374,416 5,200 BE Aerospace, Inc. # 215,956 6,200 Isilon Systems, Inc. #* 47,740 2,400 C.H. Robinson Worldwide, Inc. 130,296 12,587 JDS Uniphase Corporation #* 188,302 3,100 Expeditors International of 1,400 KLA-Tencor Corporation 78,092 Washington, Inc. 146,630 6,600 Linear Technology Corporation 230,934 3,200 Flowserve Corporation 243,776 8,440 Marvell Technology Group, Ltd. # 138,163 3,400 Foster Wheeler, Ltd. # 446,352 3,100 Maxim Integrated Products, Inc. 90,985 2,300 FTI Consulting, Inc. #* 115,713 4,100 McAfee, Inc. # 142,967 1,700 Huron Consulting Group, Inc. # 123,454 4,500 NAVTEQ Corporation # 350,865 2,000 ITT Corporation 135,860 7,200 Network Appliance, Inc. # 193,752 2,300 Jacobs Engineering Group, Inc. # 173,834 7,400 Nuance Communications, Inc. #* 142,894 4,150 Joy Global, Inc. 211,069 8,100 NVIDIA Corporation # 293,544 3,500 KBR, Inc. # 135,695 3,200 OpNext, Inc. # 37,120 3,200 McDermott International, Inc. # 173,056 11,600 Powerwave Technologies, Inc. #* 71,456 4,860 Monster Worldwide, Inc. # 165,532 36,800 RF Micro Devices, Inc. #* 247,664 4,800 Precision Castparts Corporation 710,303 5,000 SanDisk Corporation # 275,500 3,000 Rockwell Collins, Inc. 219,120 14,000 Seagate Technology 358,120 2,600 Roper Industries, Inc. 170,300 8,700 Synopsys, Inc. # 235,596 5,000 Spirit Aerosystems Holdings, Inc. # 194,700 14,300 Tellabs, Inc. # 136,136 4,900 Stericycle, Inc. # 280,084 2,400 THQ, Inc. # 59,952 300 Terex Corporation # 26,706 6,900 VeriSign, Inc. # 232,806 2,800 Textron, Inc. 174,188 3,600 Xilinx, Inc. 94,104 3,700 US Airways Group, Inc. # 97,125 Total Information Total Industrials Technology Information Technology (22.7%) Materials (4.8%) 14,466 Activision, Inc. # 312,321 3,500 Air Products and Chemicals, Inc. 342,160 8,546 Adobe Systems, Inc. # 373,118 900 Allegheny Technologies, Inc. 98,955 4,400 Akamai Technologies, Inc. # 126,412 9,500 Bemis Company, Inc. * 276,545 1,560 Amphenol Corporation 62,026 3,200 Celanese Corporation 124,736 14,700 BEA Systems, Inc. # 203,889 4,200 Newmont Mining Corporation 187,866 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 31 Mid Cap Growth Portfolio II Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (93.3%) Value Shares Common Stock (93.3%) Value Materials  continued 5,200 NII Holdings, Inc. # $427,180 6,300 Praxair, Inc. $527,688 7,700 Rogers Communications, Inc. * 350,581 3,200 Titanium Metals Corporation # 107,392 6,200 SBA Communications Total Materials Corporation # 218,736 13,300 Time Warner Telecom, Inc. # 292,201 Telecommunications Services (5.7%) Total Telecommunications 4,080 American Tower Corporation # 177,643 Services 7,400 Clearwire Corporation #* 180,856 36,597 Level 3 Communications, Inc. #* 170,176 Total Common Stock 4,000 NeuStar, Inc. # 137,160 (cost $25,378,247) Interest Maturity Shares Collateral Held for Securities Loaned (14.5%) Rate (+) Date Value 4,997,525 Thrivent Financial Securities Lending Trust 5.380% N/A $4,997,525 Total Collateral Held for Securities Loaned (cost $4,997,525) Interest Maturity Shares Short-Term Investments (6.2%) Rate (+) Date Value 2,130,410 Thrivent Money Market Portfolio 5.140% N/A $2,130,410 Total Short-Term Investments (at amortized cost) Total Investments (cost $32,506,182) 114.0% Other Assets and Liabilities, Net (14.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,739,537 Gross unrealized depreciation (927,161) Net unrealized appreciation (depreciation) $6,812,376 Cost for federal income tax purposes $32,506,182 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 32 Partner Mid Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Consumer Discretionary (9.6%) 10,976 Assurant, Inc. $587,216 4,195 BorgWarner, Inc. $383,968 18,854 Astoria Financial Corporation 500,197 6,618 Boyd Gaming Corporation 283,581 18,550 Brandywine Realty Trust 469,500 182,598 Charter Communications, Inc. #* 471,103 6,060 Camden Property Trust 389,355 29,829 Ford Motor Company #* 253,248 18,285 CIT Group, Inc. 735,057 8,156 Fortune Brands, Inc. * 664,632 16,092 Commerce Bancorp, Inc. * 624,048 40,782 H&R Block, Inc. * 863,763 12,188 Commerce Bancshares, Inc. 559,307 14,681 J.C. Penney Company, Inc. 38,685 DCT Industrial Trust, Inc. * 405,032 (Holding Company) 930,335 7,560 Developers Diversified Realty 12,825 Johnson Controls, Inc. 1,514,761 Corporation 422,377 6,409 Lennar Corporation 145,164 10,533 Everest Re Group, Ltd. 1,161,158 22,170 Mattel, Inc. 520,108 23,071 Highwoods Properties, Inc. * 846,014 45,466 Newell Rubbermaid, Inc. 1,310,330 35,553 Hudson City Bancorp, Inc. 546,805 11,116 Ross Stores, Inc. 285,014 38,079 KeyCorp 1,231,094 11,419 Tenneco, Inc. # 354,103 5,663 Lazard, Ltd. 240,111 Total Consumer 21,836 Liberty Property Trust * 878,026 Discretionary 15,008 M&T Bank Corporation 1,552,578 13,936 Mack-Cali Realty Corporation 572,770 Consumer Staples (5.7%) 15,544 Northern Trust Corporation 1,030,101 19,878 Clorox Company 1,212,359 8,739 PartnerRe, Ltd. 690,294 13,050 Coca-Cola Enterprises, Inc. 316,071 21,440 Pennsylvania Real Estate 8,020 ConAgra Foods, Inc. 209,563 Investment Trust * 834,874 3,962 Loews Corporation  8,803 Philadelphia Consolidated Carolina Group 325,795 Holding Corporation # 363,916 6,036 Pepsi Bottling Group, Inc. 224,358 7,597 PMI Group, Inc. 248,422 5,206 Reynolds American, Inc. * 331,050 6,478 RenaissanceRe Holdings, Ltd. 423,726 15,730 Safeway, Inc. 520,820 16,010 UnumProvident Corporation 391,765 5,267 Smithfield Foods, Inc. # 165,910 7,923 Vornado Realty Trust * 866,380 37,310 SUPERVALU, Inc. 1,455,463 21,696 Webster Financial Corporation 913,836 Total Consumer Staples 4,661 XL Capital, Ltd. 369,151 Total Financials Energy (11.7%) 16,662 EOG Resources, Inc. 1,205,162 Health Care (3.1%) 28,400 Hess Corporation 1,889,452 3,729 Coventry Health Care, Inc. # 231,981 4,290 Oil States International, Inc. # 207,207 10,249 Edwards Lifesciences Corporation # 505,378 60,233 Range Resources Corporation 2,449,074 3,866 Health Net, Inc. # 208,957 8,155 Tesoro Petroleum Corporation * 375,293 27,685 IMS Health, Inc. 848,268 6,182 Weatherford International, Ltd. # 415,307 25,261 PerkinElmer, Inc. 737,874 6,315 W-H Energy Services, Inc. # 465,731 Total Health Care 78,255 Williams Companies, Inc. 2,665,367 Total Energy Industrials (10.3%) 4,381 Alliant Techsystems, Inc. # 478,843 Financials (24.9%) 82,663 Allied Waste Industries, Inc. # 1,053,953 20,671 Ambac Financial Group, Inc. * 1,300,413 8,718 Cooper Industries, Ltd. 445,403 25,505 Annaly Capital Management, Inc. 406,295 8,156 Eaton Corporation 807,770 24,935 Apartment Investment & 16,216 JB Hunt Transport Services, Inc. 426,481 Management Company 1,125,317 14,099 Landstar System, Inc. 591,735 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 33 Partner Mid Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Industrials  continued 17,429 International Paper Company $625,178 13,516 Lennox International, Inc. $456,841 13,749 Nucor Corporation 817,653 20,974 Monster Worldwide, Inc. # 714,374 6,236 Ternium SA ADR 195,810 12,701 Norfolk Southern Corporation 659,309 Total Materials 5,380 Parker-Hannifin Corporation 601,645 6,950 Pitney Bowes, Inc. 315,669 Telecommunications Services (3.9%) 15,940 Rockwell Collins, Inc. 1,164,258 74,806 Cincinnati Bell, Inc. # 369,542 16,577 Ryder System, Inc. 812,273 21,207 Embarq Corporation 1,179,109 Total Industrials 9,823 Metropcs Communications, Inc. #* 267,971 153,749 Qwest Communications Information Technology (8.1%) International, Inc. #* 1,408,341 51,482 Activision, Inc. # 1,111,496 Total Telecommunications 40,310 Amphenol Corporation 1,602,726 Services 61,036 BearingPoint, Inc. # 247,196 21,086 Lexmark International, Inc. # 875,702 Utilities (13.2%) 30,994 LSI Corporation # 229,975 14,790 American Electric Power 18,876 National Semiconductor Company, Inc. * 681,523 Corporation 511,917 14,262 CMS Energy Corporation * 239,887 31,600 Seagate Technology 808,328 3,729 Constellation Energy Group, Inc. 319,911 18,154 Tessera Technologies, Inc. # 680,775 48,426 DPL, Inc. * 1,271,667 39,463 Xerox Corporation # 684,288 23,813 Edison International, Inc. 1,320,431 Total Information 21,655 Entergy Corporation 2,345,020 Technology 3,730 Equitable Resources, Inc. 193,475 14,775 FirstEnergy Corporation 935,848 Materials (6.0%) 24,959 PG&E Corporation 1,193,040 10,766 Airgas, Inc. 555,849 38,477 PPL Corporation 1,781,485 7,789 Albemarle Corporation 344,274 2,563 SCANA Corporation 99,291 19,730 Celanese Corporation 769,075 13,540 Wisconsin Energy Corporation 609,706 45,963 Chemtura Corporation 408,611 Total Utilities 17,321 Commercial Metals Company 548,210 3,723 Cytec Industries, Inc. 254,616 Total Common Stock 59,891 Domtar Corporation # 491,106 (cost $74,380,698) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 34 Partner Mid Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (13.0%) Rate (+) Date Value 10,808,107 Thrivent Financial Securities Lending Trust 5.380% N/A $10,808,107 Total Collateral Held for Securities Loaned (cost $10,808,107) Interest Maturity Shares Short-Term Investments (3.6%) Rate (+) Date Value 2,947,580 Thrivent Money Market Portfolio 5.140% N/A $2,947,580 Total Short-Term Investments (at amortized cost) Total Investments (cost $88,136,385) 113.1% Other Assets and Liabilities, Net (13.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $8,833,932 Gross unrealized depreciation (3,075,359) Net unrealized appreciation (depreciation) $5,758,573 Cost for federal income tax purposes $88,136,385 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 35 Mid Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Consumer Discretionary (10.6%) 48,200 General Growth Properties, Inc. $2,584,484 33,000 Burger King Holdings, Inc. $841,170 202,100 HCC Insurance Holdings, Inc. 5,788,144 135,300 DeVry, Inc. 5,007,453 76,700 Jefferies Group, Inc. 2,134,561 341,200 Goodyear Tire & Rubber 32,900 MBIA, Inc. * 2,008,545 Company # 10,375,892 413,100 New York Community 96,600 International Game Technology 4,163,460 Bancorp, Inc. * 7,869,555 25,200 ITT Educational Services, Inc. # 3,066,588 16,100 NYSE Euronext * 1,274,637 41,700 Newell Rubbermaid, Inc. 1,201,794 70,800 Old Republic International 33,300 Scientific Games Corporation # 1,252,080 Corporation 1,326,792 838,800 Service Corporation 32,100 PartnerRe, Ltd. * 2,535,579 International 10,820,520 47,200 Philadelphia Consolidated 90,600 Tupperware Corporation 2,852,994 Holding Corporation # 1,951,248 64,900 WMS Industries, Inc. # 2,148,190 235,900 PMI Group, Inc. 7,713,930 Total Consumer 26,200 Protective Life Corporation 1,111,928 Discretionary 51,400 Rayonier, Inc. REIT 2,469,256 38,900 SEI Investments Company 1,061,192 Consumer Staples (8.9%) 75,400 Strategic Hotel Capital, Inc. * 1,552,486 119,300 Campbell Soup Company 4,414,100 240,500 U-Store-It Trust 3,174,600 144,400 Clorox Company 8,806,956 68,800 W.R. Berkley Corporation 2,038,544 145,100 Coca-Cola Enterprises, Inc. 3,514,322 40,900 Westamerica Bancorporation * 2,037,229 106,100 H.J. Heinz Company 4,901,820 38,500 Whitney Holding Corporation 1,015,630 48,500 NBTY, Inc. # 1,969,100 19,200 Zions Bancorporation 1,318,464 52,200 Pepsi Bottling Group, Inc. 1,940,274 Total Financials 32,700 Sanderson Farms, Inc. * 1,362,609 103,700 Smithfield Foods, Inc. # 3,266,550 Health Care (10.4%) 122,600 TreeHouse Foods, Inc. # 3,316,330 79,100 Applera Corporation 18,700 William Wrigley Jr. Company 1,201,101 (Celera Group) # 1,112,146 Total Consumer Staples 30,900 Beckman Coulter, Inc. 2,279,184 27,700 Cephalon, Inc. #* 2,023,762 Energy (0.8%) 36,200 Coventry Health Care, Inc. # 2,252,002 96,200 Willbros Group, Inc. #* 3,270,800 41,306 Dade Behring Holdings, Inc. 3,153,713 Total Energy 21,500 DaVita, Inc. # 1,358,370 43,700 Endo Pharmaceutical Financials (18.3%) Holdings, Inc. # 1,355,137 16,750 Affiliated Managers Group, Inc. #* 2,135,792 37,400 Hologic, Inc. #* 2,281,400 33,600 American Capital Strategies, Ltd. * 1,435,728 125,800 Human Genome Sciences, Inc. #* 1,294,482 69,100 AmeriCredit Corporation # 1,214,778 39,500 ImClone Systems, Inc. # 1,632,930 37,700 Assurant, Inc. 2,016,950 12,600 Intuitive Surgical, Inc. # 2,898,000 20,300 Bear Stearns Companies, Inc. * 2,493,043 20,300 Invitrogen Corporation #* 1,659,119 62,100 Brown & Brown, Inc. 1,633,230 42,400 LifePoint Hospitals, Inc. # 1,272,424 14,800 City National Corporation 1,028,748 48,800 Masimo Corporation #* 1,252,208 29,100 Commerce Bancshares, Inc. 1,335,399 34,700 Patterson Companies, Inc. # 1,339,767 42,800 Cousins Properties, Inc. * 1,256,608 35,000 Quest Diagnostics, Inc. * 2,021,950 45,700 Eaton Vance Corporation * 1,826,172 25,000 ResMed, Inc. #* 1,071,750 56,300 Endurance Specialty 22,400 Shire Pharmaceuticals Holdings, Ltd. 2,339,265 Group plc ADR 1,657,152 77,800 Equity One, Inc. 2,116,160 72,300 St. Jude Medical, Inc. # 3,186,261 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 36 Mid Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Health Care  continued 197,500 RF Micro Devices, Inc. #* $1,329,175 52,900 TomoTherapy, Inc. #* $1,228,867 110,400 Synopsys, Inc. # 2,989,632 23,600 Universal Health Services, Inc. 1,284,312 202,800 Tellabs, Inc. # 1,930,656 12,400 Ventana Medical Systems, Inc. #* 1,065,284 124,600 Teradyne, Inc. # 1,719,480 51,900 Vertex Pharmaceuticals, Inc. # 1,993,479 244,800 TIBCO Software, Inc. #* 1,809,072 Total Health Care 34,250 Varian Semiconductor Equipment Associates, Inc. # 1,833,060 Industrials (3.1%) 123,900 VeriSign, Inc. #* 4,180,386 48,700 Continental Airlines, Inc. #* 1,608,561 101,900 Vishay Intertechnology, Inc. # 1,327,757 11,800 Dun & Bradstreet Corporation 1,163,598 1,150 VMware, Inc. #* 97,750 128,100 Pitney Bowes, Inc. 5,818,302 145,500 Wind River Systems, Inc. # 1,712,535 38,800 Stericycle, Inc. # 2,217,808 114,800 Xilinx, Inc. 3,000,872 58,400 US Airways Group, Inc. # 1,533,000 Total Information Total Industrials Technology Information Technology (20.0%) Materials (13.5%) 99,500 ADC Telecommunications, Inc. # 1,951,195 414,300 Crown Holdings, Inc. # 9,429,468 32,100 Amphenol Corporation 1,276,296 336,500 Owens-Illinois, Inc. #* 13,947,925 58,000 Arrow Electronics, Inc. # 2,466,160 461,800 Pactiv Corporation # 13,235,188 342,500 Atmel Corporation # 1,767,300 37,200 Sigma-Aldrich Corporation 1,813,128 416,800 Brocade Communications # 3,567,808 270,500 Silgan Holdings, Inc. 14,539,375 137,300 Cadence Design Systems, Inc. # 3,046,687 Total Materials 56,000 Cognos, Inc. # 2,325,680 253,200 Compuware Corporation # 2,030,664 Telecommunications Services (1.0%) 44,100 Electronic Arts, Inc. # 2,469,159 368,200 Cincinnati Bell, Inc. #* 1,818,908 118,200 Emulex Corporation # 2,265,894 26,400 NII Holdings, Inc. # 2,168,760 92,100 Fair Isaac Corporation * 3,325,731 Total Telecommunications 38,300 FormFactor, Inc. # 1,699,371 Services 97,300 Foundry Networks, Inc. # 1,729,021 29,900 Harris Corporation 1,727,921 Utilities (8.2%) 154,300 Informatica Corporation # 2,422,510 75,100 AGL Resources, Inc. 2,975,462 130,100 Integrated Device 19,300 Alliant Energy Corporation 739,576 Technology, Inc. # 2,013,948 232,900 CMS Energy Corporation * 3,917,378 52,600 International Rectifier 109,900 Nicor, Inc. 4,714,710 Corporation # 1,735,274 33,500 ONEOK, Inc. 1,587,900 63,000 Intersil Corporation 2,106,090 111,100 SCANA Corporation 4,304,014 130,800 Juniper Networks, Inc. # 4,788,588 103,800 Vectren Corporation 2,832,702 92,800 McAfee, Inc. # 3,235,936 84,200 WGL Holdings, Inc. * 2,853,538 83,700 Network Appliance, Inc. # 2,252,367 178,900 Wisconsin Energy Corporation 8,055,867 27,700 NVIDIA Corporation # 1,003,848 Total Utilities 159,700 ON Semiconductor Corporation # 2,005,832 52,700 Paychex, Inc. * 2,160,700 Total Common Stock 105,300 Qimonda AG ADR #* 1,189,890 (cost $341,691,915) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 37 Mid Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (17.4%) Rate (+) Date Value 68,408,352 Thrivent Financial Securities Lending Trust 5.380% N/A $68,408,352 Total Collateral Held for Securities Loaned (cost $68,408,352) Shares or Principal Interest Maturity Amount Short-Term Investments (6.8%) Rate (+) Date Value $8,500,000 BP Capital Markets plc 4.750% 10/1/2007 $8,497,757 16,034,750 Thrivent Money Market Portfolio 5.140 N/A 16,034,750 1,980,000 UBS Americas Corporation 4.750 10/1/2007 1,979,478 Total Short-Term Investments (at amortized cost) Total Investments (cost $436,612,252) 119.0% Other Assets and Liabilities, Net (19.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $39,318,327 Gross unrealized depreciation (9,074,350) Net unrealized appreciation (depreciation) $30,243,977 Cost for federal income tax purposes $436,612,252 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 38 Mid Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Consumer Discretionary (13.0%) 4,100 Life Time Fitness, Inc. #* $251,494 6,133 99 Cents Only Stores # $62,986 4,600 M.D.C. Holdings, Inc. 188,324 13,700 Advance Auto Parts, Inc. 459,772 4,100 Matthews International Corporation 179,580 10,100 Aeropostale, Inc. # 192,506 3,100 Media General, Inc. 85,281 27,880 American Eagle Outfitters, Inc. 733,523 4,460 Modine Manufacturing Company 118,725 7,300 American Greetings Corporation 192,720 7,070 Mohawk Industries, Inc. #* 574,791 8,050 AnnTaylor Stores Corporation #* 254,944 6,400 Netflix, Inc. #* 132,608 9,900 Applebees International, Inc. 246,312 700 NVR, Inc. # 329,175 9,330 ArvinMeritor, Inc. 156,931 14,900 OReilly Automotive, Inc. # 497,809 6,670 Barnes & Noble, Inc. 235,184 9,000 Pacific Sunwear of 11,410 Belo Corporation 198,078 California, Inc. # 133,200 3,430 Blyth, Inc. 70,144 17,400 PETsMART, Inc. 555,060 4,610 Bob Evans Farms, Inc. 139,130 7,300 Phillips-Van Heusen Corporation 383,104 7,700 Borders Group, Inc. * 102,641 5,700 Regis Corporation 181,887 7,560 BorgWarner, Inc. 691,967 8,900 Rent-A-Center, Inc. #* 161,357 7,200 Boyd Gaming Corporation 308,520 17,760 Ross Stores, Inc. 455,366 13,555 Brinker International, Inc. 371,949 6,800 Ruby Tuesday, Inc. 124,712 9,160 Callaway Golf Company 146,652 5,500 Ryland Group, Inc. * 117,865 11,800 Career Education Corporation # 330,282 18,550 Saks, Inc. 318,132 28,200 CarMax, Inc. # 573,306 3,410 Scholastic Corporation # 118,873 4,790 Catalina Marketing Corporation # 155,148 8,400 Scientific Games Corporation # 315,840 3,200 CBRL Group, Inc. 130,560 8,520 Sothebys Holdings, Inc. 407,171 15,900 Charming Shoppes, Inc. # 133,560 1,800 Strayer Education, Inc. 303,534 9,400 Cheesecake Factory, Inc. # 220,618 4,400 Thor Industries, Inc. 197,956 22,800 Chicos FAS, Inc. # 320,340 6,600 Timberland Company # 125,136 8,000 Coldwater Creek, Inc. # 86,880 16,400 Toll Brothers, Inc. #* 327,836 8,600 Collective Brands, Inc. # 189,716 8,000 Tupperware Corporation 251,920 10,900 Corinthian Colleges, Inc. # 173,419 14,700 Urban Outfitters, Inc. # 320,460 7,720 DeVry, Inc. 285,717 6,280 Valassis Communications, Inc. #* 56,018 5,300 Dicks Sporting Goods, Inc. # 355,895 6,000 Warnaco Group, Inc. # 234,420 12,260 Dollar Tree Stores, Inc. # 497,020 760 Washington Post Company 610,128 3,500 Entercom Communications 11,680 Williams-Sonoma, Inc. * 381,002 Corporation 67,655 Total Consumer 20,000 Foot Locker, Inc. 306,600 Discretionary 6,440 Furniture Brands International, Inc. * 65,302 Consumer Staples (2.9%) 20,600 GameStop Corporation # 1,160,810 11,000 Alberto-Culver Company 272,690 18,620 Gentex Corporation * 399,213 8,440 BJs Wholesale Club, Inc. # 279,870 6,100 Getty Images, Inc. # 169,824 8,510 Church & Dwight Company, Inc. 400,310 12,400 Hanesbrands, Inc. # 347,944 7,350 Energizer Holdings, Inc. # 814,748 6,500 Harte-Hanks, Inc. 127,920 7,600 Hansen Natural Corporation #* 430,768 4,800 Hovnanian Enterprises, Inc. #* 53,232 9,430 Hormel Foods Corporation 337,405 4,070 International Speedway Corporation 186,650 7,376 J.M. Smucker Company 394,026 3,800 ITT Educational Services, Inc. # 462,422 2,840 Lancaster Colony Corporation 108,403 5,800 John Wiley and Sons, Inc. 260,594 7,300 NBTY, Inc. # 296,380 10,000 Lear Corporation # 321,000 7,610 PepsiAmericas, Inc. 246,868 5,190 Lee Enterprises, Inc. 80,808 4,910 Ruddick Corporation 164,681 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 39 Mid Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Consumer Staples  continued 5,320 City National Corporation $369,793 15,100 Smithfield Foods, Inc. # $475,650 19,900 Colonial BancGroup, Inc. 430,238 3,542 Tootsie Roll Industries, Inc. 93,967 5,900 Commerce Group, Inc. 173,873 3,640 Universal Corporation 178,178 4,900 Cousins Properties, Inc. * 143,864 Total Consumer Staples 7,700 Cullen/Frost Bankers, Inc. 385,924 18,300 Duke Realty Corporation 618,723 Energy (9.5%) 16,000 Eaton Vance Corporation 639,360 18,600 Arch Coal, Inc. 627,564 4,800 Equity One, Inc. 130,560 4,400 Bill Barrett Corporation #* 173,404 8,210 Everest Re Group, Ltd. 905,070 14,060 Cameron International 28,605 Fidelity National Financial, Inc. 500,015 Corporation # 1,297,597 12,400 First American Corporation 454,088 10,800 Cimarex Energy Company 402,300 3,500 First Community Bancorp, Inc. * 191,485 15,800 Denbury Resources, Inc. #* 706,102 13,700 First Niagara Financial Group, Inc. 193,855 7,100 Encore Acquisition Company # 224,715 10,480 FirstMerit Corporation * 207,085 8,479 Exterran Holdings, Inc. # 681,163 6,770 Hanover Insurance Group, Inc. 299,166 16,800 FMC Technologies, Inc. # 968,688 14,650 HCC Insurance Holdings, Inc. 419,576 11,400 Forest Oil Corporation # 490,656 7,500 Highwoods Properties, Inc. 275,025 13,900 Frontier Oil Corporation 578,796 5,760 Horace Mann Educators Corporation 113,530 16,660 Grant Prideco, Inc. # 908,303 12,200 Hospitality Properties Trust 495,930 13,480 Helmerich & Payne, Inc. 442,548 9,500 IndyMac Bancorp, Inc. 224,295 16,800 Newfield Exploration Company # 809,088 14,500 Jefferies Group, Inc. 403,535 22,300 Noble Energy, Inc. 1,561,890 4,900 Jones Lang LaSalle, Inc. 503,524 3,600 Overseas Shipholding Group, Inc. 276,588 11,900 Liberty Property Trust 478,499 20,300 Patterson-UTI Energy, Inc. 458,171 9,300 Macerich Company 814,494 15,700 Pioneer Natural Resources 9,000 Mack-Cali Realty Corporation 369,900 Company * 706,186 4,800 Mercury General Corporation 258,864 9,400 Plains Exploration & 11,800 Nationwide Health Production Company # 415,668 Properties, Inc. * 355,534 7,700 Pogo Producing Company 408,947 40,711 New York Community 21,620 Pride International, Inc. # 790,211 Bancorp, Inc. * 775,545 6,600 Quicksilver Resources, Inc. #* 310,530 10,400 Nuveen Investments 644,176 22,000 Southwestern Energy Company # 920,700 30,050 Old Republic International 10,500 Superior Energy Services, Inc. # 372,120 Corporation 563,137 7,200 Tidewater, Inc. 452,448 11,280 PMI Group, Inc. 368,856 Total Energy 5,107 Potlatch Corporation 229,968 9,270 Protective Life Corporation 393,419 Financials (15.2%) 10,420 Radian Group, Inc. * 242,578 9,820 A.G. Edwards, Inc. 833,816 12,225 Raymond James Financial, Inc. 401,591 13,000 AMB Property Corporation  777,530 10,108 Rayonier, Inc. REIT 485,588 9,735 American Financial Group, Inc. 277,350 9,100 Regency Centers Corporation 698,425 14,790 AmeriCredit Corporation #* 260,008 16,540 SEI Investments Company 451,211 12,400 Arthur J. Gallagher & Company * 359,228 6,800 StanCorp Financial Group, Inc. 336,668 16,493 Associated Banc-Corp 488,688 4,630 SVB Financial Group # 219,277 10,770 Astoria Financial Corporation 285,728 14,220 TCF Financial Corporation 372,280 6,600 Bank of Hawaii Corporation 348,810 17,400 UDR, Inc. 423,168 14,700 Brown & Brown, Inc. 386,610 6,900 Unitrin, Inc. 342,171 6,500 Cathay General Bancorp * 209,365 21,375 W.R. Berkley Corporation 633,341 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 40 Mid Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Financials  continued 10,100 ResMed, Inc. # $432,987 10,840 Waddell & Reed Financial, Inc. $293,005 13,850 Sepracor, Inc. # 380,875 11,427 Washington Federal, Inc. 300,073 8,500 STERIS Corporation 232,305 7,130 Webster Financial Corporation 300,316 5,300 Techne Corporation # 334,324 10,100 Weingarten Realty Investors 418,746 7,000 Universal Health Services, Inc. 380,940 3,920 Westamerica Bancorporation * 195,255 11,910 Valeant Pharmaceuticals 8,880 Wilmington Trust Corporation 345,432 International # 184,367 Total Financials 3,900 Varian, Inc. # 248,079 11,000 VCA Antech, Inc. # 459,250 Health Care (11.7%) 3,700 Ventana Medical Systems, Inc. # 317,867 7,806 Advanced Medical Optics, Inc. #* 238,786 17,120 Vertex Pharmaceuticals, Inc. # 657,579 8,900 Affymetrix, Inc. # 225,793 5,400 Wellcare Health Plans, Inc. # 569,322 5,670 Apria Healthcare Group, Inc. # 147,477 Total Health Care 8,030 Beckman Coulter, Inc. 592,293 8,600 Cephalon, Inc. #* 628,316 Industrials (15.7%) 8,500 Cerner Corporation #* 508,385 11,930 AGCO Corporation # 605,686 8,800 Charles River Laboratories 11,900 AirTran Holdings, Inc. #* 117,096 International, Inc. # 494,120 5,340 Alaska Air Group, Inc. # 123,301 12,400 Community Health Systems, Inc. # 389,856 5,760 Alexander & Baldwin, Inc. 288,749 8,310 Covance, Inc. # 647,349 4,400 Alliant Techsystems, Inc. # 480,920 15,100 Cytyc Corporation #* 719,515 13,970 AMETEK, Inc. 603,783 19,680 Dentsply International, Inc. 819,475 13,420 Avis Budget Group, Inc. # 307,184 7,420 Edwards Lifesciences Corporation # 365,880 6,260 Brinks Company 349,809 17,300 Endo Pharmaceutical 8,140 Carlisle Companies, Inc. 395,604 Holdings, Inc. # 536,473 9,686 ChoicePoint, Inc. # 367,293 6,800 Gen-Probe, Inc. # 452,744 6,030 Con-way, Inc. 277,380 31,400 Health Management Associates, Inc. 217,916 9,300 Copart, Inc. # 319,827 14,380 Health Net, Inc. # 777,239 4,700 Corporate Executive 11,600 Henry Schein, Inc. # 705,744 Board Company 348,928 7,950 Hillenbrand Industries, Inc. 437,409 6,600 Crane Company 316,602 4,900 Intuitive Surgical, Inc. # 1,127,000 6,700 Deluxe Corporation 246,828 6,000 Invitrogen Corporation # 490,380 9,200 Donaldson Company, Inc. 384,192 4,300 Kindred Healthcare, Inc. # 77,013 5,300 DRS Technologies, Inc. 292,136 5,900 Kyphon, Inc. # 413,000 7,720 Dun & Bradstreet Corporation 761,269 7,500 LifePoint Hospitals, Inc. # 225,075 27,640 Expeditors International of 11,020 Lincare Holdings, Inc. # 403,883 Washington, Inc. 1,307,372 7,200 Medicis Pharmaceutical 16,360 Fastenal Company * 742,908 Corporation * 219,672 6,400 Federal Signal Corporation 98,304 41,547 Millennium Pharmaceuticals, Inc. # 421,702 7,430 Flowserve Corporation 566,017 15,820 Omnicare, Inc. 524,117 6,720 GATX Corporation 287,280 4,600 Par Pharmaceutical 8,500 Graco, Inc. 332,435 Companies, Inc. # 85,376 4,560 Granite Construction, Inc. 241,771 15,260 PDL BioPharma, Inc. #* 329,769 11,000 Harsco Corporation 651,970 10,050 Perrigo Company 214,568 7,890 Herman Miller, Inc. 214,135 13,600 Pharmaceutical Product 6,130 HNI Corporation * 220,680 Development, Inc. 481,984 7,630 Hubbell, Inc. 435,826 7,000 Psychiatric Solutions, Inc. # 274,960 10,500 IDEX Corporation 382,095 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 41 Mid Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Industrials  continued 19,420 Avnet, Inc. # $774,081 15,520 Jacobs Engineering Group, Inc. # $1,173,002 6,480 Avocent Corporation # 188,698 12,040 JB Hunt Transport Services, Inc. 316,652 18,000 Broadridge Financial Solutions, LLC 341,100 23,375 JetBlue Airways Corporation #* 215,518 35,980 Cadence Design Systems, Inc. # 798,396 13,950 Joy Global, Inc. 709,497 7,870 CDW Corporation # 686,264 21,900 KBR, Inc. # 849,063 18,700 Ceridian Corporation # 649,638 3,120 Kelly Services, Inc. 61,807 11,480 CheckFree Corporation #* 534,279 4,970 Kennametal, Inc. 417,381 7,950 CommScope, Inc. # 399,408 6,340 Korn/Ferry International # 104,673 11,000 Cree, Inc. #* 342,100 5,500 Lincoln Electric Holdings, Inc. 426,855 5,570 CSG Systems International, Inc. # 118,362 10,970 Manpower, Inc. 705,920 19,960 Cypress Semiconductor 3,900 Mine Safety Appliances Company * 183,729 Corporation # 583,032 6,100 MSC Industrial Direct 8,630 Diebold, Inc. 391,975 Company, Inc. 308,599 5,200 Digital River, Inc. # 232,700 5,800 Navigant Consulting, Inc. #* 73,428 7,010 DST Systems, Inc. # 601,528 4,390 Nordson Corporation 220,422 5,370 Dycom Industries, Inc. # 164,483 9,600 Oshkosh Truck Corporation 594,912 11,000 F5 Networks, Inc. # 409,090 12,860 Pentair, Inc. 426,695 7,450 Fair Isaac Corporation 269,020 22,010 Quanta Services, Inc. #* 582,164 16,100 Fairchild Semiconductor 21,300 Republic Services, Inc. 696,723 International, Inc. # 300,748 3,732 Rollins, Inc. 99,607 9,000 Gartner Group, Inc. # 220,140 11,500 Roper Industries, Inc. * 753,250 10,500 Global Payments, Inc. 464,310 1,000 Sequa Corporation # 165,780 17,800 Harris Corporation  1,028,662 7,060 SPX Corporation 653,474 4,510 Imation Corporation 110,630 11,400 Stericycle, Inc. # 651,624 18,900 Ingram Micro, Inc. # 370,629 5,140 Teleflex, Inc. 400,509 25,450 Integrated Device 6,500 Thomas & Betts Corporation # 381,160 Technology, Inc. # 393,966 12,300 Timken Company 456,945 9,450 International Rectifier 10,495 Trinity Industries, Inc. * 393,982 Corporation # 311,756 9,420 United Rentals, Inc. # 303,041 17,200 Intersil Corporation 574,996 6,000 Werner Enterprises, Inc. 102,900 10,160 Jack Henry & Associates, Inc. 262,738 7,500 YRC Worldwide, Inc. #* 204,900 10,880 KEMET Corporation # 79,968 Total Industrials 17,600 Lam Research Corporation # 937,376 14,950 Lattice Semiconductor Corporation # 67,126 Information Technology (15.7%) 7,040 Macrovision Corporation # 173,395 51,800 3Com Corporation # 255,892 20,620 McAfee, Inc. # 719,019 4,720 ACI Worldwide, Inc. # 105,492 11,570 Mentor Graphics Corporation # 174,707 36,988 Activision, Inc. # 798,571 7,250 Micrel, Inc. 78,300 8,990 Acxiom Corporation 177,912 10,700 MoneyGram International, Inc. 241,713 15,300 ADC Telecommunications, Inc. # 300,033 13,160 MPS Group, Inc. # 146,734 7,880 ADTRAN, Inc. 181,476 7,475 National Instruments Corporation 256,617 2,300 Advent Software, Inc. #* 108,031 23,800 NCR Corporation # 565,250 10,200 Alliance Data Systems Corporation # 789,888 13,500 Palm, Inc. #* 219,645 23,100 Amphenol Corporation 918,456 15,000 Parametric Technology 20,300 Andrew Corporation # 281,155 Corporation # 261,300 16,070 Arrow Electronics, Inc. # 683,296 6,140 Plantronics, Inc. * 175,297 63,420 Atmel Corporation # 327,247 11,920 Polycom, Inc. # 320,171 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 42 Mid Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.8%) Value Shares Common Stock (98.8%) Value Information Technology  continued 12,200 Steel Dynamics, Inc. $569,740 16,960 Powerwave Technologies, Inc. #* $104,474 12,960 Valspar Corporation 352,642 25,240 RF Micro Devices, Inc. #* 169,865 9,000 Worthington Industries, Inc. * 212,040 8,290 Semtech Corporation # 169,779 Total Materials 7,100 Silicon Laboratories, Inc. # 296,496 5,600 SRA International, Inc. # 157,248 Telecommunications Services (0.9%) 11,880 Sybase, Inc. # 274,784 32,110 Cincinnati Bell, Inc. # 158,623 18,780 Synopsys, Inc. # 508,562 9,900 NeuStar, Inc. # 339,471 7,080 Tech Data Corporation # 284,050 13,820 Telephone and Data Systems, Inc. 922,485 18,052 TriQuint Semiconductor, Inc. # 88,635 Total Telecommunications 13,900 UTStarcom, Inc. #* 50,874 Services 13,000 ValueClick, Inc. # 291,980 24,120 Vishay Intertechnology, Inc. # 314,284 Utilities (7.2%) 28,400 Western Digital Corporation # 719,088 10,180 AGL Resources, Inc. 403,332 9,850 Wind River Systems, Inc. # 115,934 14,500 Alliant Energy Corporation  555,640 9,000 Zebra Technologies Corporation # 328,410 17,266 Aqua America, Inc. * 391,593 Total Information 48,580 Aquila, Inc. # 194,806 Technology 4,900 Black Hills Corporation 200,998 14,930 DPL, Inc. * 392,062 Materials (7.0%) 20,450 Energy East Corporation 553,172 10,190 Airgas, Inc. 526,110 15,700 Equitable Resources, Inc. 814,359 10,320 Albemarle Corporation 456,144 11,350 Great Plains Energy, Inc. 326,994 7,240 Bowater, Inc. * 108,021 10,780 Hawaiian Electric 8,790 Cabot Corporation 312,309 Industries, Inc. * 234,034 3,300 Carpenter Technology Corporation 429,033 5,830 IDACORP, Inc. * 190,874 31,300 Chemtura Corporation 278,257 23,725 MDU Resources Group, Inc. 660,504 5,300 Cleveland-Cliffs, Inc. 466,241 10,900 National Fuel Gas Company 510,229 15,500 Commercial Metals Company 490,575 20,170 Northeast Utilities 5,460 Cytec Industries, Inc. 373,409 Service Company 576,257 5,800 Ferro Corporation 115,884 13,940 NSTAR * 485,251 6,400 Florida Rock Industries, Inc. 399,936 11,990 OGE Energy Corporation 396,869 9,800 FMC Corporation 509,796 13,400 ONEOK, Inc. 635,160 13,600 Louisiana-Pacific Corporation 230,792 25,043 Pepco Holdings, Inc. 678,164 8,960 Lubrizol Corporation 582,938 9,875 PNM Resources, Inc. 229,890 32,840 Lyondell Chemical Company 1,522,134 15,260 Puget Energy, Inc. 373,412 5,420 Martin Marietta Materials, Inc. * 723,841 15,230 SCANA Corporation 590,010 2,580 Minerals Technologies, Inc. 172,860 28,700 Sierra Pacific Resources 451,451 9,600 Olin Corporation 214,848 9,990 Vectren Corporation 272,627 12,100 Packaging Corporation of America 351,747 11,920 Westar Energy, Inc. 292,755 8,600 Reliance Steel & 6,410 WGL Holdings, Inc. 217,235 Aluminum Company 486,244 15,170 Wisconsin Energy Corporation 683,105 15,700 RPM International, Inc. 376,015 Total Utilities 5,700 Scotts Company 243,675 6,130 Sensient Technologies Corporation 176,973 Total Common Stock 13,080 Sonoco Products Company 394,754 (cost $110,303,887) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 43 Mid Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (11.1%) Rate (+) Date Value 17,447,525 Thrivent Financial Securities Lending Trust 5.380% N/A $17,447,525 Total Collateral Held for Securities Loaned (cost $17,447,525) Shares or Principal Interest Maturity Amount Short-Term Investments (2.0%) Rate (+) Date Value $300,000 Federal National Mortgage Association  5.080% 12/14/2007 $297,237 2,911,373 Thrivent Money Market Portfolio 5.140 N/A 2,911,373 Total Short-Term Investments (cost $3,208,155) Total Investments (cost $130,959,567) 111.9% Other Assets and Liabilities, Net (11.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 36 December 2007 $3,129,833 $3,215,880 $86,047 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 28, 2007, $297,237 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $5,418,442 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $50,831,382 Gross unrealized depreciation (5,531,830) Net unrealized appreciation (depreciation) $45,299,552 Cost for federal income tax purposes $130,959,567 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 44 Partner International Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.1%) Value (^) Shares Common Stock (98.1%) Value (^) Australia (5.2%) 74,300 Suncor Energy, Inc. # $7,055,774 126,353 Babcock & Brown, Ltd. * $3,064,133 45,300 Toronto-Dominion Bank #* 3,474,806 341,802 BHP Billiton, Ltd. * 13,346,140 Total Canada 100,873 Caltex Australia, Ltd. 2,103,341 63,364 Cochlear, Ltd. * 4,368,315 Denmark (0.5%) 327,080 Computershare, Ltd. * 2,691,982 25,075 Carlsberg International AS - B 3,422,836 58,409 CSL, Ltd. * 5,541,765 42,033 Novo Nordisk AS 5,083,382 85,113 Leighton Holdings, Ltd. 3,869,870 Total Denmark 67,343 Macquarie Bank, Ltd. * 5,025,658 21,482 Rio Tinto, Ltd. * 2,052,831 Finland (1.1%) 435,239 Seek, Ltd. * 3,510,065 438,129 Nokia Oyj 16,623,850 925,504 Westpac Banking Corporation 23,318,923 Total Finland 207,112 Woolworths, Ltd. 5,447,523 137,495 WorleyParsons, Ltd. 5,142,728 France (5.8%) Total Australia 58,115 Air France - KLM 2,134,833 406,200 Axa SA 18,191,018 Austria (0.3%) 54,629 Bouygues SA 4,713,743 46,792 Voestalpine AG 4,045,563 73,747 Business Objects SA # 3,303,430 Total Austria 23,226 CNP Assurances 2,965,188 11,764 Compagnie Generale de Belgium (0.6%) Geophysique-Veritas # 3,825,820 56,566 InBev NV 5,122,236 18,234 Euler Hermes SA 2,422,605 26,447 KBC Groep NV 3,633,851 37,834 Kaufman & Broad SA * 2,324,943 Total Belgium 18,586 Lafarge SA 2,880,470 23,968 Michelin Class B 3,231,770 Bermuda (0.2%) 14,567 Nexans SA 2,391,971 125,271 Jardine Matheson Holdings, Ltd. 3,582,112 138,200 Schneider Electric SA 17,449,913 Total Bermuda 78,688 Vinci SA 6,164,166 406,207 Vivendi Universal SA 17,164,374 Brazil (0.5%) Total France 179,700 Empresa Brasileira de Aeronautica SA ADR 7,892,424 Germany (9.8%) Total Brazil 327,967 Adidas AG * 21,500,989 19,210 Allianz AG * 4,474,544 Canada (3.1%) 52,302 BASF AG 7,228,855 80,700 AGF Management, Ltd. 2,709,742 212,163 Celesio AG 13,391,802 53,800 Agrium, Inc. # 2,930,415 38,836 Continental AG 5,364,374 89,000 EnCana Corporation # 5,502,664 41,427 Deutsche Boerse AG 5,634,385 65,900 Fortis, Inc. 1,792,093 451,400 Deutsche Post AG-REG 13,120,015 84,000 Imperial Oil, Ltd. #* 4,162,421 55,772 E.ON AG 10,296,483 29,600 Inmet Mining Corporation 2,968,332 55,297 Fresenius Medical Care 62,800 Potash Corporation of AG & Company 2,935,172 Saskatchewan # 6,632,291 27,244 MAN AG 3,959,272 68,900 Power Corporation * 2,760,987 193,200 Metro AG 17,437,588 76,500 Research In Motion, Ltd. # 7,517,719 2,616 Porsche AG 5,549,016 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 45 Partner International Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.1%) Value (^) Shares Common Stock (98.1%) Value (^) Germany  continued 974 Geo Corporation * $2,014,403 15,927 RWE AG $2,001,083 92,400 Hitachi Construction Machinery 21,617 Salzgitter AG 4,236,433 Company, Ltd. 3,670,331 52,670 SAP AG 3,085,254 50,700 IBIDEN Company, Ltd. 4,245,675 57,423 SGL Carbon AG # 3,283,543 647 Japan Tobacco, Inc. 3,548,317 194,280 Siemens AG 26,645,891 58,800 Joint Corporation 1,561,388 Total Germany 228,000 Kawasaki Kisen Kaisha, Ltd. * 3,328,442 358 KDDI Corporation 2,652,757 Greece (0.7%) 176,300 Komatsu, Ltd. 5,877,140 67,351 Coca-Cola Hellenic Bottling 95,700 Kyocera Corporation 8,923,656 Company SA 3,896,226 95,100 Makita Corporation 4,142,095 60,797 National Bank of Greece SA 3,878,290 98,840 Matsuda Sangyo Company, Ltd. * 3,366,438 104,883 Piraeus Bank SA 3,740,149 1,455 Mitsubishi UFJ Financial Total Greece Group, Inc. 12,793,714 324,000 Mitsui Osk Lines, Ltd. 5,213,388 Hong Kong (1.3%) 619,950 Mitsui Sumitomo 320,900 Esprit Holdings, Ltd. 5,084,667 Insurance Company 7,251,433 868,000 Hengan International Group 528,700 Nikon Corporation 18,068,780 Company, Ltd. 3,255,667 14,600 Nintendo Company, Ltd. 7,538,042 798,100 Swire Pacific, Ltd. 9,652,699 721,000 Nippon Steel Corporation 5,168,309 357,889 Vtech Holdings, Ltd. 2,640,651 463 NTT Data Corporation * 2,057,400 Total Hong Kong 90,000 Olympus Corporation * 3,683,012 195,000 Pacific Metals Company, Ltd. * 2,983,656 Ireland (0.5%) 112,000 Ricoh Company, Ltd. 2,357,150 91,553 Allied Irish Banks plc 2,217,181 285,000 Shizuoka Bank, Ltd. * 2,758,645 76,939 CRH plc 3,044,384 52,700 Sony Corporation 2,533,316 111,900 Kingspan Group plc 2,460,332 51,400 Sumco Corporation * 2,079,626 Total Ireland 985,200 Sumitomo Corporation * 18,921,854 174,000 Sumitomo Metal Mining Italy (3.8%) Company, Ltd. 4,194,353 386,744 Enel SPA 4,364,091 914 Sumitomo Mitsui Financial 607,304 Eni SPA 22,425,910 Group, Inc. 7,091,000 548,800 Finmeccanica SPA 15,940,868 88,000 Sumitomo Realty & Development 1,761,400 UniCredito Italiano SPA 15,078,518 Company, Ltd. 3,080,650 Total Italy 1,565,100 Sumitomo Trust and Banking Company, Ltd. 11,783,803 Japan (17.3%) 336,000 Takeda Pharmaceutical 69,000 Aisin Seiki Company, Ltd. 2,743,701 Company, Ltd. 23,563,995 5,768 Ardepro Company, Ltd. * 1,488,241 189,000 Tanabe Seiyaku Company, Ltd. 2,379,317 248,000 Asahi Glass Company, Ltd. * 3,323,130 347,132 The Sumitomo Warehouse 697,500 Bridgestone Corporation 15,354,495 Company, Ltd. 2,210,486 47,100 Canon, Inc. 2,555,900 106,100 Tokai Rika Company, Ltd. 2,940,918 339 Central Japan Railway Company 3,593,777 401,200 Toyota Motor Corporation 23,471,142 243,000 Chiba Bank, Ltd. 1,868,662 143,200 Urban Corporation 2,309,366 300,400 Daito Trust Construction Total Japan Company, Ltd. 14,456,138 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 46 Partner International Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.1%) Value (^) Shares Common Stock (98.1%) Value (^) Luxembourg (0.2%) 130,460 Grifols SA $2,992,506 40,700 Oriflame Cosmetics SA $2,469,261 184,000 Iberdrola SA 10,788,545 Total Luxembourg 68,337 Industria de Diseno Textil SA (Inditex) 4,619,125 Netherlands (2.9%) 1,350,489 Telefonica SA 37,729,539 123,749 Arcelor Mittal 9,727,381 54,974 Union Fenosa SA 3,246,562 126,555 ASML Holding NV # 4,175,774 Total Spain 66,769 Furgo NV 5,415,668 62,671 Heineken NV * 4,111,041 Sweden (3.2%) 363,500 ING Groep NV 16,153,436 62,025 Alfa Laval AB 3,980,780 64,151 Sligro Food Group NV 2,926,971 100,150 Hennes & Mauritz AB 6,341,156 65,698 Unilever NV 2,026,249 193,300 Meda AB * 3,113,402 Total Netherlands 257,854 Peab AB 2,792,691 126,827 Peab Industi AB # 1,269,431 Norway (1.1%) 214,400 Sandvik AB 4,594,094 188,000 DnB NOR ASA 2,883,755 98,200 Skandinaviska Enskilda Banken 3,189,940 307,600 Ementor ASA # 2,801,806 104,000 Ssab Svenskt Stal AB 3,832,965 260,700 Norsk Hydro ASA 11,319,229 4,874,300 Telefonaktiebolaget LM Ericsson 19,404,617 Total Norway Total Sweden Singapore (3.0%) Switzerland (8.2%) 701,000 Capitaland, Ltd. 3,838,913 321,049 ABB, Ltd. 8,421,587 244,000 City Developments, Ltd. 2,654,451 57,545 Actelion, Ltd. # 3,184,221 567,000 Keppel Land, Ltd. * 3,161,650 14,900 Givaudan SA 13,744,592 7,654,250 Singapore 66,101 Julius Baer Holding AG 4,934,548 Telecommunications, Ltd. 20,677,038 87,263 Nestle SA 39,117,505 1,093,400 United Overseas Bank, Ltd. 16,234,285 154,193 Novartis AG 8,482,297 Total Singapore 51,611 Roche Holding AG 9,344,907 56,769 Swatch Group AG 18,592,567 South Korea (3.1%) 177,500 Swiss Reinsurance Company 15,784,191 21,629 Korea Zinc Company, Ltd. 4,062,711 14,714 Zurich Financial Services AG 4,410,694 40,369 KT&G Corporation 3,149,635 Total Switzerland 181,457 LG Electronics, Inc. 16,899,525 63,650 LG.Philips LCD Company, Ltd. # 3,033,106 Taiwan (0.9%) 21,000 Samsung Electronics 1,388,004 Taiwan Semiconductor Company, Ltd. 13,140,517 Manufacturing 69,850 STX Shipbuilding Company, Ltd. 4,269,901 Company, Ltd. ADR * 14,046,600 103,120 Woori Finance Holdings Total Taiwan Company, Ltd. 2,338,994 Total South Korea United Kingdom (18.9%) 166,187 Anglo American plc 11,131,639 Spain (5.5%) 333,242 AstraZeneca plc 16,677,712 79,797 Actividades de Construccion y 129,827 Autonomy Corporation plc # 2,279,489 Servicios SA 4,399,053 302,183 Barclays plc 3,673,118 724,020 Banco Bilbao Vizcaya 114,554 BG Group plc 1,978,892 Argentaria SA 16,981,691 265,308 BHP Billiton plc 9,490,406 53,351 Bolsas y Mercados Espanoles * 3,303,182 161,337 BP Amoco plc 1,866,070 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 47 Partner International Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.1%) Value (^) Shares Common Stock (98.1%) Value (^) United Kingdom  continued 1,430,297 Royal Bank of Scotland 133,369 British Land Company plc $3,190,815 Group plc $15,431,289 1,407,300 British Sky Broadcasting 129,525 Royal Dutch Shell plc 5,314,155 Group plc 20,015,733 143,067 Royal Dutch Shell plc 5,881,611 1,139,251 BT Group plc 7,147,355 196,491 SABMiller plc 5,585,803 741,375 Centricia plc 5,760,975 185,706 Scottish & Southern Energy plc 5,731,393 178,161 Charter plc # 4,307,975 122,004 Standard Chartered plc 3,995,331 81,330 Chemring Group plc 3,002,272 338,037 Tesco plc 3,029,677 652,963 Game Group plc 2,562,158 545,360 Unilever plc 17,263,188 999,170 GlaxoSmithKline plc 26,498,855 185,980 United Business Media plc 2,628,832 52,430 Go-Ahead Group plc 2,554,482 5,657,187 Vodafone Group plc 20,389,252 124,271 Imperial Tobacco Group plc 5,681,483 1,072,600 WPP Group plc 14,470,884 497,769 International Power plc 4,594,078 Total United Kingdom 122,688 Keller Group plc 2,473,689 3,180,000 Kingfisher plc 11,634,845 United States (0.4%) 1,305,200 Lloyds TSB Group plc 14,438,374 72,091 iShares MSCI EAFE Index Fund * 5,956,879 935,000 Pearson plc 14,467,059 Total United States 330,843 Petrofac, Ltd. 3,097,795 135,522 Punch Taverns plc 2,721,308 Total Common Stock 99,196 Reckitt Benckiser plc 5,814,899 (cost $1,212,921,460) 46,513 Rio Tinto plc 4,002,887 Interest Maturity Shares Collateral Held for Securities Loaned (7.3%) Rate (+) Date Value 112,750,088 Thrivent Financial Securities Lending Trust 5.380% N/A $112,750,088 Total Collateral Held for Securities Loaned (at amortized cost) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 48 Partner International Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.7%) Rate (+) Date Value $22,215,000 Barclays Bank plc Repurchase Agreement 4.850% 10/1/2007 $22,215,000 10,620,000 Harvard University 4.950 10/1/2007 10,617,080 8,443,529 Thrivent Money Market Portfolio 5.140 N/A 8,443,529 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,366,947,157) 108.1% Other Assets and Liabilities, Net (8.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. ▪ Repurchase agreement dated September 28, 2007, $22,215,532 maturing October 1, 2007, collateralized by $22,659,842 Federal Home Loan Bank Discount Notes, Zero Coupon due November 8, 2007. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $312,457,907 Gross unrealized depreciation (19,989,036) Net unrealized appreciation (depreciation) $292,468,871 Cost for federal income tax purposes $1,366,947,157 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 49 Partner All Cap Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Discretionary (9.2%) 11,800 Ameriprise Financial, Inc. $744,698 33,800 Discovery Holding Company # $975,130 48,000 Bank of America Corporation 2,412,960 25,000 EchoStar Communications 24,056 Bank of New York Corporation # 1,170,250 Mellon Corporation 1,061,832 353 Gemstar-TV Guide 440 Berkshire Hathaway, Inc. # 1,738,880 International, Inc. # 2,457 19,900 Chubb Corporation * 1,067,436 18,100 Kohls Corporation # 1,037,673 7,600 Citigroup, Inc. 354,692 12,100 Liberty Media Corporation  3,400 CME Group, Inc. 1,996,990 Capital # 1,510,443 27,900 Countrywide Financial 24,000 Marriott International, Inc. 1,043,280 Corporation * 530,379 20,900 McDonalds Corporation 1,138,423 9,700 Endurance Specialty Holdings, Ltd. 403,035 14,200 Polo Ralph Lauren Corporation 1,104,050 41,700 Federal National 45,100 Staples, Inc. 969,199 Mortgage Association 2,535,777 42,000 Walt Disney Company 1,444,380 8,100 GFI Group, Inc. #* 697,572 Total Consumer 21,000 MF Global, Ltd. # 609,000 Discretionary 9,100 Morgan Stanley 573,300 7,000 PartnerRe, Ltd. 552,930 Consumer Staples (8.5%) 21,200 Peoples United Financial, Inc. 366,336 39,700 Altria Group, Inc. 2,760,341 13,600 PNC Financial Services 5,600 Bunge, Ltd. 601,720 Group, Inc. * 926,160 22,700 Coca-Cola Company 1,304,569 16,400 Prudential Financial, Inc. 1,600,312 18,700 ConAgra Foods, Inc. 488,631 16,000 Regions Financial Corporation 471,680 49,500 CVS/Caremark Corporation 1,961,685 9,600 Willis Group Holdings, Ltd. 393,024 16,600 Kimberly-Clark Corporation 1,166,316 Total Financials 15,500 McCormick & Company, Inc. 557,535 10,800 Procter & Gamble Company * 759,672 Health Care (11.6%) 300 Safeway, Inc. 9,933 17,100 Adams Respiratory Total Consumer Staples Therapeutics, Inc. #* 659,034 3,100 AMAG Pharmaceuticals, Inc. # 177,320 Energy (11.6%) 10,000 Amgen, Inc. # 565,700 13,200 Cameron International 42,714 Auxilium Pharmaceuticals, Inc. #* 900,411 Corporation # 1,218,228 20,000 Baxter International, Inc. 1,125,600 7,600 Diamond Offshore Drilling, Inc. 861,004 7,800 C.R. Bard, Inc. 687,882 36,800 Exxon Mobil Corporation 3,406,208 17,900 Cardinal Health, Inc. 1,119,287 7,000 GlobalSantaFe Corporation 532,140 36,500 Gilead Sciences, Inc. # 1,491,755 23,600 Halliburton Company 906,240 8,350 Medco Health Solutions, Inc. # 754,756 3,600 Holly Corporation 215,388 13,000 Medtronic, Inc. * 733,330 7,300 National Oilwell Varco, Inc. # 1,054,850 28,400 Merck & Company, Inc. 1,467,996 21,500 Pride International, Inc. # 785,825 52,600 Theravance, Inc. #* 1,372,334 9,300 Schlumberger, Ltd. 976,500 31,750 Thermo Electron Corporation # 1,832,610 11,800 Southwestern Energy Company # 493,830 2,500 United Therapeutics Corporation # 166,350 22,900 Transocean, Inc. # 2,588,845 Total Health Care Total Energy Industrials (12.0%) Financials (18.9%) 7,400 Cummins, Inc. 946,386 20,500 ACE, Ltd. * 1,241,685 13,600 Danaher Corporation * 1,124,856 17,200 American Express Company * 1,021,164 10,200 Deere & Company 1,513,884 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 50 Partner All Cap Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Industrials  continued Materials (3.2%) 9,300 General Dynamics Corporation $785,571 11,700 Albemarle Corporation $517,140 84,300 General Electric Company 3,490,020 8,000 Monsanto Company 685,920 10,400 Jacobs Engineering Group, Inc. # 786,032 8,500 Mosaic Company # 454,920 10,600 Lockheed Martin Corporation 1,149,994 14,300 Nucor Corporation * 850,421 10,400 Manitowoc Company, Inc. 460,512 12,700 Praxair, Inc. * 1,063,752 5,700 Precision Castparts Corporation 843,486 Total Materials 13,400 Shaw Group, Inc. #* 778,540 14,200 Textron, Inc. 883,382 Telecommunications Services (3.5%) 26,100 UAP Holding Corporation * 818,496 16,000 American Tower Corporation # 696,640 Total Industrials 66,512 AT&T, Inc. 2,814,123 7,200 Embarq Corporation 400,320 Information Technology (16.6%) Total Telecommunications 26,000 Apple Computer, Inc. # 3,992,040 Services 39,100 Cisco Systems, Inc. # 1,294,601 38,100 Cognizant Technology Utilities (3.0%) Solutions Corporation # 3,039,237 9,600 Constellation Energy Group, Inc. 823,584 53,900 EMC Corporation # 1,121,120 11,400 ITC Holdings Corporation 564,870 6,300 Equinix, Inc. #* 558,747 44,100 PPL Corporation 2,041,830 5,400 Google, Inc. # 3,063,258 Total Utilities 54,900 Hewlett-Packard Company 2,733,471 139,800 Marvell Technology Group, Ltd. # 2,288,526 Total Common Stock 19,900 Microsoft Corporation 586,254 (cost $91,158,732) Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 51 Partner All Cap Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (12.5%) Rate (+) Date Value 14,079,577 Thrivent Financial Securities Lending Trust 5.380% N/A $14,079,577 Total Collateral Held for Securities Loaned (cost $14,079,577) Interest Maturity Shares Short-Term Investments (1.5%) Rate (+) Date Value 1,683,338 Thrivent Money Market Portfolio 5.140% N/A $1,683,338 Total Short-Term Investments (at amortized cost) Total Investments (cost $106,921,647) 112.1% Other Assets and Liabilities, Net (12.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $20,300,347 Gross unrealized depreciation (888,194) Net unrealized appreciation (depreciation) $19,412,153 Cost for federal income tax purposes $106,921,647 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 52 Large Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Consumer Discretionary (10.0%) 150,750 GlobalSantaFe Corporation * $11,460,015 125,750 Abercrombie & Fitch Company $10,148,025 247,100 Halliburton Company 9,488,640 155,400 Aeropostale, Inc. #* 2,961,924 70,700 National Oilwell Varco, Inc. # 10,216,150 181,750 Amazon.com, Inc. #* 16,930,012 113,600 Oceaneering International, Inc. #* 8,610,880 992,700 Comcast Corporation # 23,785,092 63,200 Petroleo Brasileiro SA ADR * 4,771,600 227,900 Home Depot, Inc. 7,393,076 207,500 Range Resources Corporation 8,436,950 170,000 International Game Technology 7,327,000 388,950 Schlumberger, Ltd. 40,839,750 332,332 Kohls Corporation # 19,052,594 98,850 Suncor Energy, Inc. * 9,371,968 155,350 Las Vegas Sands Corporation #*~ 20,726,797 217,183 XTO Energy, Inc. * 13,430,597 260,100 Marriott International, Inc. * 11,306,547 Total Energy 335,850 McDonalds Corporation 18,293,750 332,450 McGraw-Hill Companies, Inc. 16,925,030 Financials (10.9%) 80,400 MGM MIRAGE # 7,190,976 276,750 American Express Company * 16,430,648 511,250 News Corporation * 11,958,138 229,850 American International 231,000 NIKE, Inc. 13,550,460 Group, Inc. 15,549,352 227,150 Nordstrom, Inc. 10,651,064 150,000 Bank of New York 339,500 Orbitz Worldwide, Inc. # 3,832,955 Mellon Corporation 6,621,000 109,450 Snap-On, Inc. 5,422,153 23,000 Bear Stearns Companies, Inc. 2,824,630 292,250 Starbucks Corporation # 7,656,950 237,700 CB Richard Ellis Group, Inc. # 6,617,568 74,350 Starwood Hotels & Resorts 588,400 Charles Schwab Corporation * 12,709,440 Worldwide, Inc. 4,516,762 253,600 Citigroup, Inc. 11,835,512 314,900 Target Corporation 20,018,193 55,100 CME Group, Inc. 32,362,985 212,600 TJX Companies, Inc. 6,180,282 387,600 Discover Financial Services # 8,062,080 263,100 Walt Disney Company 9,048,009 143,200 Federal National 114,100 Yum! Brands, Inc. 3,860,003 Mortgage Association 8,707,992 Total Consumer 99,650 Franklin Resources, Inc. 12,705,375 Discretionary 174,350 Goldman Sachs Group, Inc. 37,788,619 52,750 IntercontinentalExchange, Inc. # 8,012,725 Consumer Staples (4.9%) 325,600 J.P. Morgan Chase & Company 14,918,992 249,850 Altria Group, Inc. 17,372,070 166,500 Lehman Brothers Holdings, Inc. 10,278,045 41,000 Bunge, Ltd. 4,405,450 294,500 Morgan Stanley 18,553,500 227,500 Coca-Cola Company 13,074,425 119,400 Nymex Holdings, Inc. * 15,543,492 306,100 Colgate-Palmolive Company * 21,831,052 137,850 Prudential Financial, Inc. 13,451,403 171,750 Costco Wholesale Corporation 10,540,298 268,250 State Street Corporation * 18,283,920 995,550 CVS/Caremark Corporation * 39,453,646 222,800 T. Rowe Price Group, Inc. 12,407,732 377,100 Kroger Company 10,754,892 Total Financials 40,100 Molson Coors Brewing Company 3,996,767 223,750 Smithfield Foods, Inc. # 7,048,125 Health Care (15.5%) Total Consumer Staples 526,250 Abbott Laboratories * 28,217,525 240,950 Aetna, Inc. 13,076,356 Energy (7.1%) 286,850 Allergan, Inc. 18,493,220 100,850 Cameron International 162,300 Amgen, Inc. #* 9,181,311 Corporation #* 9,307,446 226,550 Baxter International, Inc. 12,750,234 203,750 Devon Energy Corporation 16,952,000 441,400 Bristol-Myers Squibb Company * 12,721,148 113,900 Diamond Offshore Drilling, Inc. * 12,903,731 358,500 Celgene Corporation # 25,564,635 246,600 Exxon Mobil Corporation 22,825,296 149,700 Coventry Health Care, Inc. # 9,312,837 104,800 FMC Technologies, Inc. # 6,042,768 289,000 Express Scripts, Inc. # 16,131,980 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 53 Large Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Health Care  continued 51,700 Union Pacific Corporation $5,845,202 311,900 Genentech, Inc. #* $24,334,438 355,100 United Technologies Corporation 28,578,448 169,565 Genzyme Corporation # 10,506,247 Total Industrials 968,000 Gilead Sciences, Inc. # 39,562,160 143,000 Hologic, Inc. #* 8,723,000 Information Technology (28.9%) 166,600 Johnson & Johnson 10,945,620 383,928 Accenture, Ltd. 15,453,102 153,000 McKesson Corporation 8,994,870 771,550 Adobe Systems, Inc. #* 33,685,873 453,950 Merck & Company, Inc. 23,464,676 1,900 Akamai Technologies, Inc. # 54,587 447,000 Schering-Plough Corporation 14,138,610 456,650 Apple Computer, Inc. # 70,114,041 123,200 Shire Pharmaceuticals 318,300 BMC Software, Inc. # 9,940,509 Group plc ADR * 9,114,336 365,300 Broadcom Corporation # 13,311,532 406,650 St. Jude Medical, Inc. # 17,921,066 2,676,100 Cisco Systems, Inc. # 88,605,670 396,100 Teva Pharmaceutical 135,650 Citrix Systems, Inc. #* 5,469,408 Industries, Ltd. ADR * 17,614,567 202,050 Cognizant Technology 460,908 Thermo Electron Corporation # 26,603,610 Solutions Corporation #* 16,117,528 171,700 UnitedHealth Group, Inc. 8,315,431 500,550 Corning, Inc. 12,338,558 113,950 WellPoint, Inc. # 8,992,934 753,600 eBay, Inc. # 29,405,472 223,650 Wyeth 9,963,608 271,570 Electronic Arts, Inc. #* 15,205,204 206,350 Zimmer Holdings, Inc. # 16,712,286 774,600 EMC Corporation # 16,111,680 Total Health Care 199,500 F5 Networks, Inc. # 7,419,405 121,800 FormFactor, Inc. # 5,404,266 Industrials (13.2%) 278,850 Foundry Networks, Inc. # 4,955,164 188,800 ABB, Ltd. ADR 4,952,224 142,152 Google, Inc. # 80,638,565 260,700 Boeing Company * 27,370,893 675,000 Hewlett-Packard Company 33,608,250 227,600 Chicago Bridge and 1,148,700 Intel Corporation 29,705,382 Iron Company 9,800,456 126,100 International Rectifier 189,300 Danaher Corporation * 15,657,003 Corporation # 4,160,039 118,800 Deere & Company 17,632,296 410,800 Marvell Technology Group, Ltd. # 6,724,796 425,750 Emerson Electric Company 22,658,415 366,100 Maxim Integrated Products, Inc. * 10,745,035 310,250 Expeditors International of 83,600 Mellanox Technologies, Ltd. # 1,632,708 Washington, Inc. * 14,674,825 149,550 MEMC Electronic Materials, Inc. # 8,802,513 63,250 FedEx Corporation 6,625,438 1,617,350 Microsoft Corporation 47,647,131 79,350 Fluor Corporation * 11,424,813 363,000 Motorola, Inc. 6,726,390 79,450 Foster Wheeler, Ltd. # 10,430,196 138,950 Network Appliance, Inc. # 3,739,144 938,700 General Electric Company 38,862,180 143,500 Nice Systems, Ltd. ADR # 5,143,040 156,900 Illinois Tool Works, Inc. * 9,357,516 310,725 NVIDIA Corporation # 11,260,674 95,500 ITT Corporation 6,487,315 911,450 ON Semiconductor 201,500 Lockheed Martin Corporation 21,860,735 Corporation #* 11,447,812 249,700 Monster Worldwide, Inc. # 8,504,782 1,018,800 Oracle Corporation # 22,057,020 144,000 Norfolk Southern Corporation * 7,475,040 693,600 QUALCOMM, Inc. 29,311,536 117,400 Oshkosh Truck Corporation 7,275,278 266,200 Research in Motion, Ltd. # 26,234,010 158,050 Precision Castparts Corporation 23,388,239 136,400 SanDisk Corporation #* 7,515,640 137,750 Rockwell Collins, Inc. 10,061,260 298,550 Seagate Technology 7,636,909 138,700 Suntech Power Holdings 311,400 Smith Micro Software, Inc. #* 5,001,084 Company, Ltd. ADR #* 5,534,130 1,815,350 Sun Microsystems, Inc. # 10,184,114 238,400 Textron, Inc. 14,830,864 419,500 Texas Instruments, Inc. * 15,349,505 292,850 UAL Corporation #* 13,626,310 89,300 Trina Solar, Ltd. ADR # 5,087,421 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 54 Large Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Information Technology  continued Telecommunications Services (3.8%) 365,000 ValueClick, Inc. # $8,197,900 473,500 America Movil SA de CV ADR $30,304,000 183,500 Western Union Company 3,847,995 494,200 American Tower Corporation # 21,517,468 194,650 Yahoo!, Inc. # 5,224,406 353,750 NII Holdings, Inc. # 29,060,562 Total Information 448,550 Time Warner Telecom, Inc. #* 9,854,644 Technology 176,200 Verizon Communications, Inc. 7,802,136 Total Telecommunications Materials (3.3%) Services 189,550 Air Products and Chemicals, Inc. 18,530,408 133,200 Freeport-McMoRan Copper & Utilities (0.4%) Gold, Inc. 13,971,348 117,000 Constellation Energy Group, Inc. 10,037,430 485,900 Monsanto Company 41,661,066 Total Utilities 135,500 Nucor Corporation * 8,058,185 53,800 Praxair, Inc. 4,506,288 Total Common Stock Total Materials (cost $2,112,097,956) Interest Maturity Shares Collateral Held for Securities Loaned (14.1%) Rate (+) Date Value 366,852,079 Thrivent Financial Securities Lending Trust 5.380% N/A $366,852,079 Total Collateral Held for Securities Loaned (cost $366,852,079) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 55 Large Cap Growth Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.0%) Rate (+) Date Value $40,240,000 Barclays Bank plc Repurchase Agreement 4.850% 10/1/2007 $40,240,000 5,000,000 Jupiter Securitization Company, LLC 5.300 10/2/2007 4,997,792 5,500,000 Regency Markets No.1, LLC 5.400 10/3/2007 5,496,700 2,019,038 Thrivent Money Market Portfolio 5.140 N/A 2,019,038 Total Short-Term Investments (at amortized cost) Total Investments (cost $2,531,703,565) 114.1% Other Assets and Liabilities, Net (14.1%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Las Vegas Sands Corporation 204 $130 October 2007 ($177,480) $67,928 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. ▪ Repurchase agreement dated September 28, 2007, $40,240,724 maturing October 1, 2007, collateralized by $41,045,538 Federal Home Loan Bank, 4.875% due November 18, 2011. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $509,609,934 Gross unrealized depreciation (75,377,456) Net unrealized appreciation (depreciation) $434,232,478 Cost for federal income tax purposes $2,531,703,565 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 56 Large Cap Growth II Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Consumer Discretionary (10.0%) 2,100 GlobalSantaFe Corporation $159,642 1,700 Abercrombie & Fitch Company $137,190 3,250 Halliburton Company 124,800 2,100 Aeropostale, Inc. # 40,026 1,000 National Oilwell Varco, Inc. # 144,500 2,500 Amazon.com, Inc. # 232,875 1,600 Oceaneering International, Inc. # 121,280 13,700 Comcast Corporation # 328,252 900 Petroleo Brasileiro SA ADR 67,950 3,100 Home Depot, Inc. 100,564 2,800 Range Resources Corporation 113,848 2,300 International Game Technology 99,130 5,250 Schlumberger, Ltd. 551,250 4,555 Kohls Corporation # 261,138 1,400 Suncor Energy, Inc. 132,734 2,100 Las Vegas Sands Corporation #*~ 280,182 2,916 XTO Energy, Inc. 180,325 3,550 Marriott International, Inc. 154,318 Total Energy 4,650 McDonalds Corporation 253,286 4,550 McGraw-Hill Companies, Inc. 231,640 Financials (11.0%) 1,100 MGM MIRAGE # 98,384 3,750 American Express Company * 222,638 7,050 News Corporation 164,900 3,150 American International Group, Inc. 213,098 3,100 NIKE, Inc. 181,846 2,100 Bank of New York 3,100 Nordstrom, Inc. 145,359 Mellon Corporation 92,694 4,700 Orbitz Worldwide, Inc. # 53,063 300 Bear Stearns Companies, Inc. 36,843 1,450 Snap-On, Inc. 71,833 3,250 CB Richard Ellis Group, Inc. # 90,480 3,950 Starbucks Corporation # 103,490 8,050 Charles Schwab Corporation 173,880 1,010 Starwood Hotels & Resorts 3,450 Citigroup, Inc. 161,012 Worldwide, Inc. 61,358 750 CME Group, Inc. 440,512 4,250 Target Corporation 270,172 5,300 Discover Financial Services # 110,240 2,900 TJX Companies, Inc. 84,303 1,900 Federal National Mortgage 3,650 Walt Disney Company 125,524 Association 115,539 1,600 Yum! Brands, Inc. 54,128 1,400 Franklin Resources, Inc. 178,500 Total Consumer 2,400 Goldman Sachs Group, Inc. 520,176 Discretionary 700 IntercontinentalExchange, Inc. # 106,330 4,400 J.P. Morgan Chase & Company 201,608 Consumer Staples (5.0%) 2,250 Lehman Brothers Holdings, Inc. 138,892 3,350 Altria Group, Inc. 232,926 4,050 Morgan Stanley 255,150 600 Bunge, Ltd. 64,470 1,600 Nymex Holdings, Inc. * 208,288 3,100 Coca-Cola Company 178,157 1,900 Prudential Financial, Inc. 185,402 4,150 Colgate-Palmolive Company 295,978 3,700 State Street Corporation * 252,192 2,300 Costco Wholesale Corporation 141,151 3,050 T. Rowe Price Group, Inc. 169,854 13,500 CVS/Caremark Corporation 535,005 Total Financials 5,100 Kroger Company 145,452 600 Molson Coors Brewing Company 59,802 Health Care (15.6%) 3,100 Smithfield Foods, Inc. # 97,650 7,150 Abbott Laboratories * 383,383 Total Consumer Staples 3,350 Aetna, Inc. 181,804 3,950 Allergan, Inc. 254,656 Energy (7.1%) 2,260 Amgen, Inc. # 127,848 1,400 Cameron International 3,100 Baxter International, Inc. 174,468 Corporation # 129,206 6,050 Bristol-Myers Squibb Company * 174,361 2,750 Devon Energy Corporation 228,800 4,850 Celgene Corporation # 345,854 1,600 Diamond Offshore Drilling, Inc. 181,264 2,100 Coventry Health Care, Inc. # 130,641 3,350 Exxon Mobil Corporation 310,076 4,000 Express Scripts, Inc. # 223,280 1,400 FMC Technologies, Inc. # 80,724 4,300 Genentech, Inc. # 335,486 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 57 Large Cap Growth II Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Health Care  continued Information Technology (29.0%) 2,369 Genzyme Corporation # $146,783 5,222 Accenture, Ltd. $210,186 13,200 Gilead Sciences, Inc. # 539,484 10,450 Adobe Systems, Inc. # 456,247 2,000 Hologic, Inc. #* 122,000 6,250 Apple Computer, Inc. # 959,625 2,330 Johnson & Johnson 153,081 4,350 BMC Software, Inc. # 135,850 2,050 McKesson Corporation 120,520 5,000 Broadcom Corporation # 182,200 6,250 Merck & Company, Inc. 323,062 36,570 Cisco Systems, Inc. # 1,210,834 6,150 Schering-Plough Corporation 194,524 1,850 Citrix Systems, Inc. # 74,592 1,700 Shire Pharmaceuticals Group plc ADR 125,766 2,800 Cognizant Technology 5,550 St. Jude Medical, Inc. # 244,588 Solutions Corporation # 223,356 5,450 Teva Pharmaceutical 6,830 Corning, Inc. 168,360 Industries, Ltd. ADR * 242,362 10,360 eBay, Inc. # 404,247 6,298 Thermo Electron Corporation # 363,521 3,650 Electronic Arts, Inc. # 204,364 2,400 UnitedHealth Group, Inc. 116,232 10,600 EMC Corporation # 220,480 1,500 WellPoint, Inc. # 118,380 2,700 F5 Networks, Inc. # 100,413 3,080 Wyeth 137,214 1,700 FormFactor, Inc. # 75,429 2,800 Zimmer Holdings, Inc. # 226,772 3,900 Foundry Networks, Inc. # 69,303 Total Health Care 1,900 Google, Inc. # 1,077,813 9,150 Hewlett-Packard Company 455,578 Industrials (13.3%) 15,700 Intel Corporation 406,002 2,600 ABB, Ltd. ADR 68,198 1,700 International Rectifier Corporation # 56,083 3,550 Boeing Company 372,714 5,650 Marvell Technology Group, Ltd. # 92,490 3,150 Chicago Bridge and Iron Company 135,639 5,050 Maxim Integrated Products, Inc. 148,218 2,600 Danaher Corporation * 215,046 1,200 Mellanox Technologies, Ltd. # 23,436 1,650 Deere & Company 244,893 2,100 MEMC Electronic Materials, Inc. # 123,606 5,750 Emerson Electric Company 306,015 22,120 Microsoft Corporation 651,655 4,150 Expeditors International of 5,000 Motorola, Inc. 92,650 Washington, Inc. 196,295 1,850 Network Appliance, Inc. # 49,784 870 FedEx Corporation 91,132 2,000 Nice Systems, Ltd. ADR # 71,680 1,100 Fluor Corporation 158,378 4,200 NVIDIA Corporation # 152,208 1,100 Foster Wheeler, Ltd. # 144,408 12,500 ON Semiconductor Corporation # 157,000 12,760 General Electric Company 528,264 13,900 Oracle Corporation # 300,935 2,200 Illinois Tool Works, Inc. 131,208 9,450 QUALCOMM, Inc. 399,357 1,300 ITT Corporation 88,309 3,600 Research in Motion, Ltd. # 354,780 2,800 Lockheed Martin Corporation 303,772 1,900 SanDisk Corporation # 104,690 3,350 Monster Worldwide, Inc. # 114,101 4,150 Seagate Technology 106,157 2,000 Norfolk Southern Corporation 103,820 4,200 Smith Micro Software, Inc. # 67,452 1,600 Oshkosh Truck Corporation 99,152 24,900 Sun Microsystems, Inc. # 139,689 2,200 Precision Castparts Corporation 325,556 5,750 Texas Instruments, Inc. 210,392 1,900 Rockwell Collins, Inc. 138,776 1,200 Trina Solar, Ltd. ADR # 68,364 1,900 Suntech Power Holdings 5,050 ValueClick, Inc. # 113,423 Company, Ltd. ADR #* 75,810 2,450 Western Union Company 51,376 3,200 Textron, Inc. 199,072 2,650 Yahoo!, Inc. # 71,126 3,950 UAL Corporation # 183,794 Total Information 700 Union Pacific Corporation 79,142 Technology 4,900 United Technologies Corporation 394,352 Total Industrials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 58 Large Cap Growth II Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Materials (3.4%) 4,850 NII Holdings, Inc. # $398,428 2,600 Air Products and Chemicals, Inc. $254,176 6,150 Time Warner Telecom, Inc. # 135,116 1,850 Freeport-McMoRan Copper & 2,400 Verizon Communications, Inc. 106,272 Gold, Inc. 194,046 Total Telecommunications 6,650 Monsanto Company 570,171 Services 1,900 Nucor Corporation 112,993 700 Praxair, Inc. 58,632 Utilities (0.4%) Total Materials 1,600 Constellation Energy Group, Inc. 137,264 Total Utilities Telecommunications Services (3.8%) 6,550 America Movil SA de CV ADR 419,200 Total Common Stock 6,750 American Tower Corporation # 293,895 (cost $28,177,016) Interest Maturity Shares Collateral Held for Securities Loaned (5.4%) Rate (+) Date Value 1,900,255 Thrivent Financial Securities Lending Trust 5.380% N/A $1,900,255 Total Collateral Held for Securities Loaned (cost $1,900,255) Interest Maturity Shares Short-Term Investments (1.2%) Rate (+) Date Value 414,661 Thrivent Money Market Portfolio 5.140% N/A $414,661 Total Short-Term Investments (at amortized cost) Total Investments (cost $30,491,932) 105.2% Other Assets and Liabilities, Net (5.2%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Las Vegas Sands Corporation 3 $130 October 2007 ($2,610) $999 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,335,843 Gross unrealized depreciation (704,041) Net unrealized appreciation (depreciation) $6,631,802 Cost for federal income tax purposes $30,491,932 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 59 Partner Growth Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Consumer Discretionary (11.6%) Financials (15.5%) 14,600 Amazon.com, Inc. # $1,359,990 28,600 American Express Company * $1,697,982 16,200 Bed Bath & Beyond, Inc. # 552,744 30,100 American International 21,600 Coach, Inc. # 1,021,032 Group, Inc. 2,036,265 17,209 Expedia, Inc. #* 548,623 44,618 Anglo Irish Bank Corporation plc 845,725 18,100 Grupo Televisia SA ADR 437,477 43,000 Charles Schwab Corporation * 928,800 5,500 Harman International 26,400 Citigroup, Inc. 1,232,088 Industries, Inc. 475,860 600 CME Group, Inc. 352,410 19,800 International Game Technology 853,380 19,573 Erste Bank der oesterreichischen 25,200 Kohls Corporation # 1,444,716 Sparkassen AG 1,491,838 4,100 Las Vegas Sands Corporation # 547,022 10,200 Franklin Resources, Inc. 1,300,500 30,600 Lowes Companies, Inc. * 857,412 5,800 Goldman Sachs Group, Inc. 1,257,092 23,000 Marriott International, Inc. 999,810 6,700 Moodys Corporation 337,680 18,300 McGraw-Hill Companies, Inc. 931,653 15,100 Morgan Stanley 951,300 4,000 MGM MIRAGE # 357,760 11,200 Northern Trust Corporation 742,224 26,900 Naspers, Ltd. 744,597 12,100 Prudential Financial, Inc. 1,180,718 11,300 Omnicom Group, Inc. 543,417 17,000 Redecard SA # 315,423 22,300 PETsMART, Inc. 711,370 29,900 State Street Corporation * 2,037,984 25,600 Shaw Communications, Inc. 635,904 43,800 UBS AG 2,353,169 19,800 Target Corporation 1,258,686 Total Financials Total Consumer Discretionary Health Care (14.8%) 30,200 Aetna, Inc. 1,638,954 Consumer Staples (6.9%) 4,100 Alcon, Inc. 590,072 5,200 Costco Wholesale Corporation 319,124 16,800 Allergan, Inc. 1,083,096 66,537 CVS/Caremark Corporation 2,636,861 9,500 Becton, Dickinson and Company 779,475 8,097 InBev NV 733,210 8,400 Celgene Corporation # 599,004 13,800 PepsiCo, Inc. * 1,010,988 13,400 Covidien, Ltd. # 556,100 20,937 Procter & Gamble Company * 1,472,709 19,200 Genentech, Inc. # 1,497,984 8,919 Reckitt Benckiser plc 522,834 34,800 Gilead Sciences, Inc. # 1,422,276 10,400 SYSCO Corporation * 370,136 7,500 Humana, Inc. # 524,100 13,800 Walgreen Company 651,912 9,000 Laboratory Corporation of 15,300 Whole Foods Market, Inc. * 749,088 America Holdings # 704,070 Total Consumer Staples 1,400 McKesson Corporation 82,306 9,300 Medco Health Solutions, Inc. # 840,627 Energy (7.2%) 30,400 Medtronic, Inc. * 1,714,864 17,800 Baker Hughes, Inc. * 1,608,586 6,468 Roche Holding AG 1,171,124 9,900 EOG Resources, Inc. 716,067 26,300 Schering-Plough Corporation 831,869 11,300 Exxon Mobil Corporation 1,045,928 12,500 St. Jude Medical, Inc. # 550,875 7,600 Murphy Oil Corporation 531,164 10,500 Stryker Corporation 721,980 30,400 Schlumberger, Ltd. 3,192,000 27,900 WellPoint, Inc. # 2,201,868 21,626 Total SA 1,753,391 8,700 Zimmer Holdings, Inc. # 704,613 Total Energy Total Health Care The accompanying Notes to Schedule of Investments are an integral part of this schedule. 60 Partner Growth Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.3%) Value Shares Common Stock (97.3%) Value Industrials (11.1%) 65,400 Marvell Technology 27,000 Danaher Corporation * $2,233,170 Group, Ltd. # $1,070,598 3,300 Deere & Company 489,786 26,700 Maxim Integrated Products, Inc. 783,645 11,500 Expeditors International of 77,375 Microsoft Corporation 2,279,468 Washington, Inc. 543,950 25,500 QUALCOMM, Inc. 1,077,630 7,600 Fastenal Company * 345,116 7,492 TomTom NV # 580,917 6,600 Foster Wheeler, Ltd. # 866,448 18,200 VeriSign, Inc. #* 614,068 14,800 General Dynamics Corporation 1,250,156 23,800 Xilinx, Inc. 622,132 129,600 General Electric Company 5,365,439 Total Information 6,600 Joy Global, Inc. 335,676 Technology 8,334 Schneider Electric SA 1,052,298 80,000 Southwest Airlines Company 1,184,000 Materials (2.5%) Total Industrials 42,687 BHP Billiton, Ltd. 1,666,774 6,400 Freeport-McMoRan Copper & Information Technology (21.3%) Gold, Inc. 671,296 44,500 Accenture, Ltd. 1,791,125 8,500 Monsanto Company 728,790 27,400 Amdocs, Ltd. # 1,019,006 Total Materials 21,800 Analog Devices, Inc. 788,288 5,900 Apple Computer, Inc. # 905,886 Telecommunications Services (5.7%) 18,800 ASML Holding NV ADR # 617,768 31,700 America Movil SA de CV ADR 2,028,800 12,600 Autodesk, Inc. # 629,622 27,700 American Tower Corporation # 1,206,058 29,300 Automatic Data Processing, Inc. 1,345,749 36,600 Crown Castle International 65,400 Cisco Systems, Inc. # 2,165,394 Corporation #* 1,487,058 47,800 Corning, Inc. 1,178,270 6,300 Leap Wireless International, Inc. # 512,631 18,000 Dell, Inc. # 496,800 11,400 Metropcs Communications, Inc. #* 310,992 16,500 eBay, Inc. # 643,830 32,200 Rogers Communications, Inc. * 1,466,066 11,900 Electronic Arts, Inc. # 666,281 Total Telecommunications 36,000 EMC Corporation # 748,800 Services 4,400 Google, Inc. # 2,495,988 51,600 Hon Hai Precision Industry Utilities (0.7%) Company, Ltd. 765,883 41,700 AES Corporation # 835,668 20,900 Infosys Technologies, Ltd. ADR 1,011,351 Total Utilities 22,500 Intel Corporation 581,850 14,600 Intuit, Inc. # 442,380 Total Common Stock 23,200 Juniper Networks, Inc. # 849,352 (cost $87,428,902) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 61 Partner Growth Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (14.3%) Rate (+) Date Value 17,652,267 Thrivent Financial Securities Lending Trust 5.380% N/A $17,652,267 Total Collateral Held for Securities Loaned (cost $17,652,267) Interest Maturity Shares Short-Term Investments (3.1%) Rate (+) Date Value 3,861,909 Thrivent Money Market Portfolio 5.140% N/A $3,861,909 Total Short-Term Investments (at amortized cost) Total Investments (cost $108,943,078) 114.7% Other Assets and Liabilities, Net (14.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $33,243,310 Gross unrealized depreciation (1,049,053) Net unrealized appreciation (depreciation) $32,194,257 Cost for federal income tax purposes $108,943,078 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 62 Large Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Consumer Discretionary (8.4%) Financials (26.6%) 38,300 BorgWarner, Inc. $3,505,599 50,200 ACE, Ltd. * $3,040,614 72,750 CBS Corporation * 2,291,625 277,100 American International 362,250 Comcast Corporation # 8,759,205 Group, Inc. 18,745,815 58,400 Darden Restaurants, Inc. 2,444,624 396,650 Bank of America Corporation 19,939,596 37,600 Gannett Company, Inc. 1,643,120 349,284 Bank of New York 132,800 Gap, Inc. 2,448,832 Mellon Corporation 15,417,386 105,660 Liberty Media Corporation  115,000 Chubb Corporation * 6,168,600 Capital # 13,189,538 462,945 Citigroup, Inc. 21,605,643 102,600 McDonalds Corporation 5,588,622 62,800 City National Corporation 4,365,228 394,500 News Corporation 8,675,055 66,000 Discover Financial Services # 1,372,800 45,800 NIKE, Inc. 2,686,628 23,200 Everest Re Group, Ltd. 2,557,568 82,100 Office Depot, Inc. # 1,692,902 114,875 Federal Home Loan 73,000 Sherwin-Williams Company * 4,796,830 Mortgage Corporation 6,778,774 114,900 Target Corporation 7,304,193 77,000 Federal National 304,200 Time Warner, Inc. 5,585,112 Mortgage Association 4,682,370 164,100 TJX Companies, Inc. 4,770,387 29,000 Goldman Sachs Group, Inc. 6,285,460 172,800 Walt Disney Company 5,942,592 28,915 Hartford Financial Services Total Consumer Group, Inc. 2,676,083 Discretionary 593,000 Hudson City Bancorp, Inc. * 9,120,340 581,552 J.P. Morgan Chase & Company 26,646,713 Consumer Staples (8.1%) 43,700 Lehman Brothers Holdings, Inc. 2,697,601 239,600 Altria Group, Inc. 16,659,388 156,300 Merrill Lynch & Company, Inc. 11,141,064 108,500 Anheuser-Busch 131,900 Morgan Stanley 8,309,700 Companies, Inc. * 5,423,915 97,000 PNC Financial Services 279,000 ConAgra Foods, Inc. 7,290,270 Group, Inc. * 6,605,700 61,800 Estee Lauder Companies, Inc. 2,624,028 176,100 Principal Financial Group, Inc. 11,110,149 291,100 General Mills, Inc. 16,886,711 53,100 Prudential Financial, Inc. 5,181,498 98,045 Kimberly-Clark Corporation 6,888,642 23,100 Simon Property Group, Inc. 2,310,000 284,000 Kraft Foods, Inc. 9,800,840 209,700 State Street Corporation * 14,293,152 231,100 Kroger Company 6,590,972 189,000 Travelers Companies, Inc. 9,514,260 67,200 Safeway, Inc. 2,224,992 155,400 U.S. Bancorp * 5,055,162 157,400 Unilever NV ADR 4,855,790 190,933 Wachovia Corporation 9,575,290 Total Consumer Staples 321,100 Washington Federal, Inc. 8,432,086 120,013 Washington Mutual, Inc. * 4,237,659 Energy (11.0%) 290,190 Wells Fargo & Company * 10,336,568 105,540 Apache Corporation 9,504,932 Total Financials 160,166 Chevron Corporation * 14,988,334 151,658 ConocoPhillips 13,311,023 Health Care (8.9%) 356,000 Exxon Mobil Corporation 32,951,360 222,400 Abbott Laboratories * 11,925,088 164,900 Occidental Petroleum 54,700 Aetna, Inc. 2,968,569 Corporation 10,566,792 38,100 Amgen, Inc. # 2,155,317 102,100 Schlumberger, Ltd. * 10,720,500 116,300 Baxter International, Inc. 6,545,364 181,300 Total SA ADR 14,690,739 93,025 Johnson & Johnson 6,111,742 Total Energy 144,200 McKesson Corporation 8,477,518 102,100 Merck & Company, Inc. 5,277,549 54,800 Novartis AG ADR 3,011,808 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 63 Large Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Health Care  continued 117,000 Motorola, Inc. $2,168,010 824,400 Pfizer, Inc. * $20,140,092 116,290 Nokia Oyj ADR 4,410,880 262,600 Sanofi-Aventis ADR * 11,139,492 156,400 Oracle Corporation # 3,386,060 56,600 WellPoint, Inc. # 4,466,872 204,000 Sybase, Inc. # 4,718,520 103,700 Wyeth 4,619,835 103,700 Symantec Corporation # 2,009,706 Total Health Care 215,700 Tellabs, Inc. # 2,053,464 36,300 Tyco Electronics, Ltd. 1,286,109 Industrials (11.3%) Total Information 274,000 AMR Corporation #* 6,107,460 Technology 49,100 Armstrong World Industries, Inc. # 1,992,969 121,500 CSX Corporation 5,191,695 Materials (4.2%) 49,000 Deere & Company 7,272,580 152,595 Alcoa, Inc. 5,969,516 135,900 Emerson Electric Company * 7,232,598 84,900 Dow Chemical Company 3,655,794 183,700 Flowserve Corporation 13,994,266 192,100 E.I. du Pont de Nemours 28,600 General Dynamics Corporation * 2,415,842 and Company * 9,520,476 419,800 General Electric Company 17,379,720 96,640 International Paper Company * 3,466,477 154,900 Honeywell International, Inc. * 9,211,903 311,600 MeadWestvaco Corporation 9,201,548 120,100 Lockheed Martin Corporation 13,029,649 75,400 Praxair, Inc. * 6,315,504 33,200 Northrop Grumman Corporation 2,589,600 44,100 Rohm and Haas Company * 2,455,047 184,600 Republic Services, Inc. 6,038,266 Total Materials 36,300 Tyco International, Ltd. 1,609,542 107,500 United Technologies Corporation * 8,651,600 Telecommunications Services (5.9%) 198,300 Waste Management, Inc. * 7,483,842 617,123 AT&T, Inc. 26,110,474 Total Industrials 303,202 Sprint Nextel Corporation 5,760,838 242,200 Time Warner Telecom, Inc. #* 5,321,134 Information Technology (10.2%) 452,655 Verizon Communications, Inc. 20,043,563 175,600 Accenture, Ltd. 7,067,900 Total Telecommunications 128,900 Amdocs, Ltd. # 4,793,791 Services 441,800 AMIS Holdings, Inc. # 4,289,878 402,300 Amkor Technology, Inc. #* 4,634,496 Utilities (2.2%) 101,040 Applied Materials, Inc. * 2,091,528 64,700 Entergy Corporation 7,006,363 110,500 Cisco Systems, Inc. # 3,658,655 89,300 Exelon Corporation 6,729,648 84,900 Dell, Inc. # 2,343,240 114,300 FirstEnergy Corporation 7,239,762 231,700 Hewlett-Packard Company 11,536,343 Total Utilities 624,400 Intel Corporation 16,146,984 135,200 International Business Total Common Stock Machines Corporation * 15,926,560 (cost $781,949,721) 230,400 Microsoft Corporation 6,787,584 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 64 Large Cap Value Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (20.7%) Rate (+) Date Value 201,079,559 Thrivent Financial Securities Lending Trust 5.380% N/A $201,079,559 Total Collateral Held for Securities Loaned (cost $201,079,559) Shares or Principal Interest Maturity Amount Short-Term Investments (2.5%) Rate (+) Date Value $19,960,000 BP Capital Markets plc 4.750% 10/1/2007 $19,954,733 3,874,857 Thrivent Money Market Portfolio 5.140 N/A 3,874,857 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,006,858,870) 120.0% Other Assets and Liabilities, Net (20.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $171,381,366 Gross unrealized depreciation (12,677,486) Net unrealized appreciation (depreciation) $158,703,880 Cost for federal income tax purposes $1,006,858,870 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 65 Large Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (96.6%) Value Shares Common Stock (96.6%) Value Consumer Discretionary (6.8%) 175,129 Total SA ADR $14,190,703 225,782 Comcast Corporation # $5,459,409 88,062 XTO Energy, Inc. 5,445,754 261,153 Comcast Corporation # 6,257,226 Total Energy 59,390 Darden Restaurants, Inc. 2,486,065 75,427 Kohls Corporation # 4,324,230 Financials (19.9%) 36,600 Las Vegas Sands Corporation #* 4,883,172 78,500 American Express Company * 4,660,545 42,600 Liberty Media Corporation  221,487 American International Capital # 5,317,758 Group, Inc. 14,983,596 147,635 Marriott International, Inc. 6,417,693 40,020 Ameriprise Financial, Inc. 2,525,662 83,950 McGraw-Hill Companies, Inc. 4,273,894 337,800 Bank of America Corporation 16,981,206 229,176 News Corporation 5,360,427 237,588 Bank of New York 287,724 News Corporation 6,327,051 Mellon Corporation  10,487,134 36,800 Nordstrom, Inc. 1,725,552 87,074 Chubb Corporation * 4,670,649 82,850 Office Depot, Inc. # 1,708,367 378,349 Citigroup, Inc. 17,657,548 34,850 Sherwin-Williams Company * 2,289,994 80,789 City National Corporation 5,615,643 140,450 Target Corporation 8,928,406 13,582 CME Group, Inc. 7,977,388 102,487 Time Warner, Inc. 1,881,661 149,986 Discover Financial Services # 3,119,709 158,735 TJX Companies, Inc. 4,614,426 72,642 Federal National Total Consumer Mortgage Association 4,417,360 Discretionary 145,612 Fifth Third Bancorp * 4,933,335 21,150 Franklin Resources, Inc. 2,696,625 Consumer Staples (6.2%) 34,290 Goldman Sachs Group, Inc. 7,432,015 184,146 Altria Group, Inc. 12,803,671 280,500 Hudson City Bancorp, Inc. * 4,314,090 53,772 Anheuser-Busch Companies, Inc. * 2,688,062 296,958 J.P. Morgan Chase & Company 13,606,616 62,750 Colgate-Palmolive Company 4,475,330 88,650 Lehman Brothers Holdings, Inc. 5,472,364 278,497 ConAgra Foods, Inc. 7,277,127 41,400 Loews Corporation 2,001,690 39,050 Costco Wholesale Corporation 2,396,498 145,484 Merrill Lynch & Company, Inc. 10,370,100 208,946 CVS/Caremark Corporation 8,280,530 79,400 MetLife, Inc. 5,536,562 53,984 Estee Lauder Companies, Inc. 2,292,161 168,173 Morgan Stanley 10,594,899 196,627 General Mills, Inc. 11,406,332 29,250 Nymex Holdings, Inc. * 3,807,765 157,546 Kraft Foods, Inc. 5,436,912 99,344 Principal Financial Group, Inc. 6,267,613 165,800 Kroger Company 4,728,616 59,580 Prudential Financial, Inc. 5,813,816 111,200 Unilever NV ADR 3,430,520 130,951 State Street Corporation * 8,925,620 Total Consumer Staples 136,256 Travelers Companies, Inc. 6,859,127 146,699 Wachovia Corporation 7,356,955 Energy (10.9%) 151,600 Washington Federal, Inc. 3,981,016 68,718 Apache Corporation 6,188,743 187,399 Wells Fargo & Company * 6,675,152 30,315 Chevron Corporation * 2,836,878 Total Financials 138,730 ConocoPhillips 12,176,332 59,400 Devon Energy Corporation 4,942,080 Health Care (12.9%) 26,950 Diamond Offshore Drilling, Inc. 3,053,166 321,109 Abbott Laboratories * 17,217,865 376,865 Exxon Mobil Corporation  34,882,624 80,750 Aetna, Inc. 4,382,302 73,102 GlobalSantaFe Corporation 5,557,214 81,660 Allergan, Inc. * 5,264,620 18,200 National Oilwell Varco, Inc. # 2,629,900 22,000 Amgen, Inc. # 1,244,540 80,789 Occidental Petroleum Corporation 5,176,959 69,233 Baxter International, Inc. 3,896,433 145,433 Schlumberger, Ltd. 15,270,465 121,626 Express Scripts, Inc. # 6,789,163 27,266 Suncor Energy, Inc. * 2,585,089 320,590 Gilead Sciences, Inc. # 13,102,513 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 66 Large Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (96.6%) Value Shares Common Stock (96.6%) Value Health Care  continued 568,664 Cisco Systems, Inc. # $18,828,465 210,875 Johnson & Johnson $13,854,488 75,863 Citrix Systems, Inc. #* 3,058,796 215,644 McKesson Corporation 12,677,711 53,957 Cognizant Technology 68,824 Medtronic, Inc. * 3,882,362 Solutions Corporation # 4,304,150 112,700 Merck & Company, Inc. 5,825,463 144,045 Corning, Inc. 3,550,709 464,915 Pfizer, Inc. 11,357,873 137,817 eBay, Inc. # 5,377,619 150,488 Sanofi-Aventis ADR 6,383,701 177,400 EMC Corporation # 3,689,920 121,300 St. Jude Medical, Inc. # 5,345,691 57,450 F5 Networks, Inc. # 2,136,566 202,272 Thermo Electron Corporation # 11,675,140 28,421 Google, Inc. # 16,122,381 86,777 UnitedHealth Group, Inc. 4,202,610 342,360 Hewlett-Packard Company 17,046,104 55,164 WellPoint, Inc. # 4,353,543 560,176 Intel Corporation 14,486,151 96,394 Wyeth 4,294,353 162,858 International Business Total Health Care Machines Corporation * 19,184,672 109,200 Maxim Integrated Products, Inc. * 3,205,020 Industrials (11.5%) 688,749 Microsoft Corporation 20,290,546 177,600 AMR Corporation #* 3,958,704 52,850 Network Appliance, Inc. # 1,422,194 49,182 Armstrong World Industries, Inc. # 1,996,297 199,188 Oracle Corporation # 4,312,420 46,572 Boeing Company 4,889,594 167,719 QUALCOMM, Inc. 7,087,805 11,741 Caterpillar, Inc. 920,847 633,350 Sun Microsystems, Inc. # 3,553,094 115,638 CSX Corporation 4,941,212 99,700 Sybase, Inc. # 2,306,061 49,182 Danaher Corporation * 4,067,843 219,773 Tellabs, Inc. # 2,092,239 31,319 Deere & Company 4,648,366 84,237 Texas Instruments, Inc. * 3,082,232 109,600 Emerson Electric Company 5,832,912 Total Information 75,700 Expeditors International of Technology Washington, Inc. 3,580,610 135,275 Flowserve Corporation 10,305,250 Materials (5.1%) 32,050 Fluor Corporation 4,614,559 58,427 Air Products and Chemicals, Inc. 5,711,824 413,940 General Electric Company  17,137,116 370,775 Alcoa, Inc.  14,504,718 127,028 Honeywell International, Inc. * 7,554,355 114,757 E.I. du Pont de Nemours 102,945 Lockheed Martin Corporation 11,168,503 and Company * 5,687,357 75,400 Monster Worldwide, Inc. # 2,568,124 30,964 Freeport-McMoRan Copper & 65,487 Precision Castparts Corporation 9,690,766 Gold, Inc. 3,247,814 87,224 UAL Corporation #* 4,058,533 230,296 MeadWestvaco Corporation 6,800,641 19,946 Union Pacific Corporation 2,255,095 117,713 Monsanto Company 10,092,713 117,148 United Technologies Corporation 9,428,071 93,259 Praxair, Inc. * 7,811,374 204,774 Waste Management, Inc. 7,728,171 Total Materials Total Industrials Telecommunications Services (3.0%) Information Technology (18.9%) 137,811 America Movil SA de CV ADR 8,819,904 319,287 Accenture, Ltd. 12,851,302 113,300 American Tower Corporation # 4,933,082 147,753 Adobe Systems, Inc. # 6,450,896 126,711 AT&T, Inc.  5,361,142 60,500 Amdocs, Ltd. # 2,249,995 91,809 NII Holdings, Inc. #* 7,542,109 209,504 AMIS Holdings, Inc. #* 2,034,284 231,376 Time Warner Telecom, Inc. #* 5,083,331 189,700 Amkor Technology, Inc. # 2,185,344 Total Telecommunications 88,874 Apple Computer, Inc. # 13,645,714 Services 119,071 Broadcom Corporation # 4,338,947 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 67 Large Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (96.6%) Value Utilities (1.4%) 279,682 Southern Company * $10,146,863 63,551 TXU Corporation 4,351,337 Total Utilities Total Common Stock (cost $879,150,960) Interest Maturity Shares Collateral Held for Securities Loaned (12.8%) Rate (+) Date Value 134,623,033 Thrivent Financial Securities Lending Trust 5.380% N/A $134,623,033 Total Collateral Held for Securities Loaned (cost $134,623,033) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 68 Large Cap Stock Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (3.2%) Rate (+) Date Value $15,860,000 ED&F Man Treasury Management plc 5.100% 10/1/2007 $15,855,506 3,680,000 Federal National Mortgage Association  5.080 12/14/2007 3,646,111 8,190,000 Novartis Finance Corporation 4.950 10/1/2007 8,187,748 6,300,808 Thrivent Money Market Portfolio 5.140 N/A 6,300,808 Total Short-Term Investments (cost $33,984,596) Total Investments (cost $1,047,758,589) 112.6% Other Assets and Liabilities, Net (12.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 26 December 2007 $9,812,442 $9,997,650 $185,208 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 28, 2007, $3,646,111 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $45,750,235 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $154,101,093 Gross unrealized depreciation (15,014,545) Net unrealized appreciation (depreciation) $139,086,548 Cost for federal income tax purposes $1,047,758,589 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 69 Large Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Consumer Discretionary (9.1%) 23,667 Interpublic Group of 4,400 Abercrombie & Fitch Company $355,080 Companies, Inc. # $245,663 15,300 Amazon.com, Inc. # 1,425,195 11,200 J.C. Penney Company, Inc. 7,100 Apollo Group, Inc. # 427,065 (Holding Company) 709,744 7,700 AutoNation, Inc. # 136,444 9,900 Johnson Controls, Inc. 1,169,289 2,500 AutoZone, Inc. # 290,350 4,800 Jones Apparel Group, Inc. 101,424 13,600 Bed Bath & Beyond, Inc. # 464,032 4,000 KB Home * 100,240 19,925 Best Buy Company, Inc. 916,948 15,900 Kohls Corporation # 911,547 5,200 Big Lots, Inc. # 155,168 8,800 Leggett & Platt, Inc. 168,608 3,400 Black & Decker Corporation 283,220 7,000 Lennar Corporation 158,550 4,500 Brunswick Corporation 102,870 16,004 Limited Brands, Inc. 366,332 21,900 Carnival Corporation 1,060,617 5,200 Liz Claiborne, Inc. 178,516 34,372 CBS Corporation * 1,082,718 74,300 Lowes Companies, Inc. * 2,081,886 6,000 Centex Corporation 159,420 21,768 Macys Group, Inc 703,542 8,500 Circuit City Stores, Inc. 67,235 16,000 Marriott International, Inc. 695,520 24,900 Clear Channel 19,750 Mattel, Inc. 463,335 Communications, Inc. * 932,256 59,900 McDonalds Corporation 3,262,753 18,700 Coach, Inc. # 883,949 17,000 McGraw-Hill Companies, Inc. 865,470 155,416 Comcast Corporation # 3,757,947 2,000 Meredith Corporation 114,600 13,700 D.R. Horton, Inc. * 175,497 7,400 New York Times Company * 146,224 7,250 Darden Restaurants, Inc. 303,485 14,073 Newell Rubbermaid, Inc. 405,584 3,200 Dillards, Inc. 69,856 116,400 News Corporation 2,559,636 38,200 DIRECTV Group, Inc. # 927,496 19,400 NIKE, Inc. 1,138,004 3,400 Dow Jones & Company, Inc. 202,980 9,900 Nordstrom, Inc. 464,211 4,600 E.W. Scripps Company 193,200 13,800 Office Depot, Inc. # 284,556 14,400 Eastman Kodak Company * 385,344 3,900 OfficeMax, Inc. 133,653 7,400 Family Dollar Stores, Inc. 196,544 16,600 Omnicom Group, Inc. * 798,294 105,600 Ford Motor Company #* 896,544 3,200 Polo Ralph Lauren Corporation 248,800 7,800 Fortune Brands, Inc. * 635,622 10,700 Pulte Homes, Inc. * 145,627 11,900 Gannett Company, Inc. 520,030 6,900 RadioShack Corporation 142,554 24,862 Gap, Inc. 458,455 3,732 Sears Holdings Corporation #* 474,710 28,400 General Motors Corporation * 1,042,280 5,600 Sherwin-Williams Company * 367,976 8,700 Genuine Parts Company 435,000 3,000 Snap-On, Inc. 148,620 10,600 Goodyear Tire & 4,300 Stanley Works 241,359 Rubber Company #* 322,346 35,875 Staples, Inc. 770,954 16,400 H&R Block, Inc. 347,352 37,400 Starbucks Corporation # 979,880 12,600 Harley-Davidson, Inc. * 582,246 10,500 Starwood Hotels & Resorts 3,300 Harman International Worldwide, Inc. 637,875 Industries, Inc. 285,516 42,600 Target Corporation 2,708,082 9,400 Harrahs Entertainment, Inc. 817,142 6,800 Tiffany & Company 355,980 8,150 Hasbro, Inc. 227,222 187,550 Time Warner, Inc. 3,443,418 19,600 Hilton Hotels Corporation 911,204 22,300 TJX Companies, Inc. 648,261 84,900 Home Depot, Inc. * 2,754,156 3,938 Tribune Company 107,586 9,600 IAC InterActiveCorp # 284,832 4,600 VF Corporation 371,450 16,800 International Game Technology 724,080 34,472 Viacom, Inc. # 1,343,374 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 70 Large Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Consumer Discretionary  continued 7,000 Whole Foods Market, Inc. * $342,720 97,547 Walt Disney Company $3,354,641 10,875 William Wrigley Jr. Company 698,501 4,500 Wendys International, Inc. 157,095 Total Consumer Staples 3,958 Whirlpool Corporation 352,640 9,072 Wyndham Worldwide Corporation 297,199 Energy (11.5%) 26,080 Yum! Brands, Inc. 882,286 23,272 Anadarko Petroleum Corporation 1,250,870 Total Consumer 16,620 Apache Corporation 1,496,797 Discretionary 16,000 Baker Hughes, Inc. * 1,445,920 14,700 BJ Services Company 390,285 Consumer Staples (9.4%) 20,600 Chesapeake Energy Corporation * 726,356 105,900 Altria Group, Inc. 7,363,227 107,196 Chevron Corporation * 10,031,402 37,700 Anheuser-Busch Companies, Inc. * 1,884,623 81,849 ConocoPhillips 7,183,887 32,368 Archer-Daniels-Midland Company 1,070,733 9,100 CONSOL Energy, Inc. 424,060 21,700 Avon Products, Inc. 814,401 22,400 Devon Energy Corporation 1,863,680 4,400 Brown-Forman Corporation 329,604 35,218 El Paso Corporation 597,649 11,400 Campbell Soup Company 421,800 7,600 ENSCO International, Inc. 426,360 7,000 Clorox Company 426,930 12,300 EOG Resources, Inc. 889,659 100,000 Coca-Cola Company 5,747,000 278,908 Exxon Mobil Corporation 25,815,720 14,400 Coca-Cola Enterprises, Inc. 348,768 44,700 Halliburton Company 1,716,480 25,600 Colgate-Palmolive Company 1,825,792 13,900 Hess Corporation 924,767 24,600 ConAgra Foods, Inc. 642,798 34,268 Marathon Oil Corporation 1,953,961 9,800 Constellation Brands, Inc. # 237,258 9,500 Murphy Oil Corporation 663,955 22,000 Costco Wholesale Corporation 1,350,140 14,200 Nabors Industries, Ltd. #* 436,934 74,444 CVS/Caremark Corporation 2,950,216 8,900 National Oilwell Varco, Inc. # 1,286,050 6,700 Dean Foods Company 171,386 13,600 Noble Corporation 667,080 5,800 Estee Lauder Companies, Inc. 246,268 41,700 Occidental Petroleum Corporation 2,672,136 16,700 General Mills, Inc. 968,767 13,300 Peabody Energy Corporation 636,671 16,100 H.J. Heinz Company 743,820 5,700 Rowan Companies, Inc. 208,506 8,700 Hershey Company 403,767 59,900 Schlumberger, Ltd. 6,289,500 13,400 Kellogg Company 750,400 10,100 Smith International, Inc. 721,140 21,392 Kimberly-Clark Corporation 1,503,002 31,704 Spectra Energy Corporation 776,114 79,252 Kraft Foods, Inc. 2,734,987 6,000 Sunoco, Inc. 424,680 35,500 Kroger Company 1,012,460 7,100 Tesoro Petroleum Corporation 326,742 6,700 McCormick & Company, Inc. 240,999 14,511 Transocean, Inc. # 1,640,469 3,500 Molson Coors Brewing Company 348,845 27,800 Valero Energy Corporation 1,867,604 7,100 Pepsi Bottling Group, Inc. 263,907 16,900 Weatherford International, Ltd. #* 1,135,342 81,270 PepsiCo, Inc. * 5,953,840 30,100 Williams Companies, Inc. 1,025,206 156,960 Procter & Gamble Company * 11,040,566 19,400 XTO Energy, Inc. 1,199,696 8,700 Reynolds American, Inc. 553,233 Total Energy 22,100 Safeway, Inc. 731,731 36,400 Sara Lee Corporation 607,516 Financials (19.5%) 10,481 SUPERVALU, Inc. 408,864 16,500 ACE, Ltd. * 999,405 30,600 SYSCO Corporation * 1,089,054 24,500 AFLAC, Inc. 1,397,480 13,900 Tyson Foods, Inc. 248,115 29,382 Allstate Corporation 1,680,357 8,200 UST, Inc. * 406,720 5,200 Ambac Financial Group, Inc. * 327,132 49,900 Walgreen Company 2,357,276 9,500 American Capital Strategies, Ltd. * 405,935 120,700 Wal-Mart Stores, Inc. * 5,268,555 59,500 American Express Company  3,532,515 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 71 Large Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Financials  continued 15,900 Hartford Financial Services 128,940 American International Group, Inc. $1,471,545 Group, Inc. $8,722,791 26,200 Host Marriott Corporation 587,928 11,800 Ameriprise Financial, Inc. 744,698 26,800 Hudson City Bancorp, Inc. 412,184 14,725 Aon Corporation 659,827 18,471 Huntington Bancshares, Inc. 313,638 5,000 Apartment Investment & 3,400 IntercontinentalExchange, Inc. # 516,460 Management Company 225,650 170,193 J.P. Morgan Chase & Company 7,798,243 11,200 Archstone-Smith Trust 673,568 7,900 Janus Capital Group, Inc. 223,412 4,900 Assurant, Inc. 262,150 19,600 KeyCorp 633,668 4,100 Avalonbay Communities, Inc. 484,046 12,600 Kimco Realty Corporation 569,646 1 Banco Bilbao Vizcaya 6,600 Legg Mason, Inc. 556,314 Argentaria SA 12 26,700 Lehman Brothers Holdings, Inc. 1,648,191 223,118 Bank of America Corporation 11,216,142 8,200 Leucadia National Corporation * 395,404 57,152 Bank of New York 13,594 Lincoln National Corporation * 896,803 Mellon Corporation 2,522,689 22,300 Loews Corporation 1,078,205 27,700 BB&T Corporation 1,118,803 3,900 M&T Bank Corporation 403,455 5,831 Bear Stearns Companies, Inc. 716,105 27,200 Marsh & McLennan 6,100 Boston Properties, Inc. 633,790 Companies, Inc. 693,600 20,973 Capital One Financial Corporation 1,393,236 13,500 Marshall & Ilsley Corporation 590,895 9,900 CB Richard Ellis Group, Inc. # 275,616 6,350 MBIA, Inc. 387,668 47,625 Charles Schwab Corporation * 1,028,700 43,300 Merrill Lynch & Company, Inc. 3,086,424 19,700 Chubb Corporation * 1,056,708 37,300 MetLife, Inc. 2,600,929 8,738 Cincinnati Financial Corporation 378,443 4,200 MGIC Investment Corporation * 135,702 9,600 CIT Group, Inc. 385,920 11,100 Moodys Corporation 559,440 250,239 Citigroup, Inc. 11,678,654 52,850 Morgan Stanley 3,329,550 2,700 CME Group, Inc. 1,585,845 31,800 National City Corporation 797,862 7,750 Comerica, Inc. 397,420 9,700 Northern Trust Corporation 642,819 9,700 Commerce Bancorp, Inc. * 376,166 8,800 Plum Creek Timber 28,900 Countrywide Financial Company, Inc. * 393,888 Corporation * 549,389 17,300 PNC Financial Services 6,400 Developers Diversified Realty Group, Inc. * 1,178,130 Corporation 357,568 13,300 Principal Financial Group, Inc. 839,097 23,925 Discover Financial Services # 497,640 36,400 Progressive Corporation 706,524 21,300 E*TRADE Financial Corporation # 278,178 12,900 ProLogis Trust * 855,915 14,000 Equity Residential REIT 593,040 23,000 Prudential Financial, Inc. 2,244,340 32,700 Federal Home Loan 6,300 Public Storage, Inc. 495,495 Mortgage Corporation 1,929,627 35,377 Regions Financial Corporation 1,042,914 48,900 Federal National 5,300 SAFECO Corporation 324,466 Mortgage Association 2,973,609 11,200 Simon Property Group, Inc. 1,120,000 4,600 Federated Investors, Inc. 182,620 20,700 SLM Corporation 1,028,169 26,994 Fifth Third Bancorp 914,557 18,210 Sovereign Bancorp, Inc. 310,298 6,400 First Horizon 19,500 State Street Corporation * 1,329,120 National Corporation * 170,624 17,500 SunTrust Banks, Inc. 1,324,225 8,100 Franklin Resources, Inc. 1,032,750 16,500 Synovus Financial Corporation 462,825 12,300 General Growth Properties, Inc. 659,526 13,368 T. Rowe Price Group, Inc. 744,464 22,200 Genworth Financial, Inc. 682,206 4,900 Torchmark Corporation 305,368 20,400 Goldman Sachs Group, Inc. 4,421,496 32,981 Travelers Companies, Inc. 1,660,264 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 72 Large Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Financials  continued 57,000 Medtronic, Inc. * $3,215,370 86,785 U.S. Bancorp * $2,823,116 109,400 Merck & Company, Inc. 5,654,886 18,124 UnumProvident Corporation 443,494 2,800 Millipore Corporation # 212,240 6,800 Vornado Realty Trust 743,580 12,500 Mylan Laboratories, Inc. 199,500 95,693 Wachovia Corporation 4,799,004 7,100 Patterson Companies, Inc. # 274,131 43,953 Washington Mutual, Inc. 1,551,980 6,200 PerkinElmer, Inc. 181,102 168,100 Wells Fargo & Company * 5,987,722 348,453 Pfizer, Inc. 8,512,707 9,100 XL Capital, Ltd. * 720,720 7,800 Quest Diagnostics, Inc. 450,606 5,500 Zions Bancorporation 377,685 81,400 Schering-Plough Corporation 2,574,682 Total Financials 17,084 St. Jude Medical, Inc. # 752,892 11,900 Stryker Corporation 818,244 Health Care (11.5%) 23,800 Tenet Healthcare Corporation #* 79,968 77,700 Abbott Laboratories * 4,166,274 21,400 Thermo Electron Corporation # 1,235,208 25,796 Aetna, Inc. 1,399,949 66,600 UnitedHealth Group, Inc. 3,225,438 15,400 Allergan, Inc. 992,838 6,500 Varian Medical Systems, Inc. # 272,285 9,100 AmerisourceBergen Corporation 412,503 5,200 Waters Corporation # 347,984 54,640 Amgen, Inc. # 3,090,985 5,300 Watson Pharmaceuticals, Inc. # 171,720 9,300 Applera Corporation (Applied 30,300 WellPoint, Inc. # 2,391,276 Biosystems Group) 322,152 67,600 Wyeth 3,011,580 5,300 Barr Pharmaceuticals, Inc. # 301,623 11,850 Zimmer Holdings, Inc. # 959,732 2,800 Bausch & Lomb, Inc. 179,200 Total Health Care 32,400 Baxter International, Inc. 1,823,472 12,300 Becton, Dickinson and Company 1,009,215 Industrials (11.3%) 14,400 Biogen Idec, Inc. # 955,152 36,000 3M Company 3,368,880 67,050 Boston Scientific Corporation #* 935,348 14,600 Allied Waste Industries, Inc. # 186,150 99,400 Bristol-Myers Squibb Company * 2,864,708 9,200 American Standard Companies, Inc. 327,704 5,300 C.R. Bard, Inc. 467,407 5,400 Avery Dennison Corporation 307,908 18,275 Cardinal Health, Inc. 1,142,736 39,360 Boeing Company 4,132,406 19,200 Celgene Corporation #* 1,369,152 15,092 Burlington Northern 14,200 CIGNA Corporation 756,718 Santa Fe Corporation 1,225,018 7,900 Coventry Health Care, Inc. # 491,459 8,600 C.H. Robinson Worldwide, Inc. 466,894 24,976 Covidien, Ltd. # 1,036,504 32,100 Caterpillar, Inc. 2,517,603 49,600 Eli Lilly and Company 2,823,728 6,900 Cintas Corporation 255,990 12,900 Express Scripts, Inc. #* 720,078 9,300 Cooper Industries, Ltd. 475,137 15,900 Forest Laboratories, Inc. # 592,911 22,000 CSX Corporation 940,060 13,200 Genzyme Corporation # 817,872 5,200 Cummins, Inc. 665,028 46,500 Gilead Sciences, Inc. # 1,900,455 12,400 Danaher Corporation 1,025,604 7,980 Hospira, Inc. # 330,771 11,200 Deere & Company 1,662,304 8,400 Humana, Inc. # 586,992 10,400 Dover Corporation 529,880 10,000 IMS Health, Inc. 306,400 7,400 Eaton Corporation 732,896 145,540 Johnson & Johnson 9,561,978 39,800 Emerson Electric Company 2,118,156 12,300 King Pharmaceuticals, Inc. # 144,156 7,200 Equifax, Inc. 274,464 6,000 Laboratory Corporation of 15,460 FedEx Corporation 1,619,435 America Holdings # 469,380 4,500 Fluor Corporation 647,910 3,800 Manor Care, Inc. 244,720 20,400 General Dynamics Corporation * 1,723,188 14,842 McKesson Corporation 872,561 515,400 General Electric Company 21,337,560 13,543 Medco Health Solutions, Inc. # 1,224,152 6,400 Goodrich Corporation 436,672 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 73 Large Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Industrials  continued 10,100 BMC Software, Inc. # $315,423 37,575 Honeywell International, Inc. * $2,234,585 23,500 Broadcom Corporation # 856,340 21,100 Illinois Tool Works, Inc. 1,258,404 19,512 CA, Inc. 501,849 14,400 Ingersoll-Rand Company 784,368 4,357 CIENA Corporation #* 165,915 9,200 ITT Corporation 624,956 306,300 Cisco Systems, Inc. # 10,141,593 6,400 L-3 Communications 9,100 Citrix Systems, Inc. # 366,912 Holdings, Inc. 653,696 7,200 Cognizant Technology 17,400 Lockheed Martin Corporation 1,887,726 Solutions Corporation # 574,344 18,400 Masco Corporation 426,328 8,700 Computer Sciences Corporation # 486,330 6,600 Monster Worldwide, Inc. # 224,796 15,300 Compuware Corporation #* 122,706 19,700 Norfolk Southern Corporation 1,022,627 7,000 Convergys Corporation # 121,520 17,298 Northrop Grumman Corporation 1,349,244 79,100 Corning, Inc. 1,949,815 12,425 PACCAR, Inc. 1,059,231 114,200 Dell, Inc. # 3,151,920 6,300 Pall Corporation 245,070 57,300 eBay, Inc. # 2,235,846 5,850 Parker-Hannifin Corporation 654,206 15,600 Electronic Arts, Inc. # 873,444 11,100 Pitney Bowes, Inc. 504,162 25,600 Electronic Data Systems 6,900 Precision Castparts Corporation 1,021,062 Corporation 559,104 11,100 R.R. Donnelley & Sons Company 405,816 105,486 EMC Corporation # 2,194,109 21,900 Raytheon Company 1,397,658 8,500 Fidelity National Information 8,200 Robert Half International, Inc. 244,852 Services, Inc. 377,145 7,600 Rockwell Automation, Inc. * 528,276 8,300 Fiserv, Inc. # 422,138 8,500 Rockwell Collins, Inc. 620,840 11,600 Google, Inc. # 6,580,332 3,200 Ryder System, Inc. 156,800 129,686 Hewlett-Packard Company 6,457,066 37,500 Southwest Airlines Company 555,000 293,700 Intel Corporation 7,595,082 5,200 Terex Corporation # 462,904 68,400 International Business 12,500 Textron, Inc. 777,625 Machines Corporation 8,057,520 24,976 Tyco International, Ltd. 1,107,436 17,000 Intuit, Inc. # 515,100 13,500 Union Pacific Corporation 1,526,310 10,400 Jabil Circuit, Inc. 237,536 52,800 United Parcel Service, Inc. * 3,965,280 10,662 JDS Uniphase Corporation #* 159,504 49,800 United Technologies Corporation 4,007,904 25,800 Juniper Networks, Inc. # 944,538 3,700 W.W. Grainger, Inc. 337,403 9,700 KLA-Tencor Corporation 541,066 26,099 Waste Management, Inc. 984,976 4,800 Lexmark International, Inc. # 199,344 Total Industrials 11,200 Linear Technology Corporation * 391,888 36,000 LSI Corporation # 267,120 Information Technology (15.9%) 11,300 MEMC Electronic Materials, Inc. # 665,118 29,600 Adobe Systems, Inc. # 1,292,336 11,000 Microchip Technology, Inc. 399,520 27,600 Advanced Micro Devices, Inc. #* 364,320 38,000 Micron Technology, Inc. #* 421,800 5,100 Affiliated Computer Services, Inc. # 256,224 405,500 Microsoft Corporation 11,946,030 19,415 Agilent Technologies, Inc. # 716,025 7,300 Molex, Inc. 196,589 8,300 Akamai Technologies, Inc. # 238,459 116,390 Motorola, Inc. 2,156,707 17,900 Altera Corporation * 431,032 12,100 National Semiconductor 15,600 Analog Devices, Inc. 564,096 Corporation 328,152 43,700 Apple Computer, Inc. # 6,709,698 9,100 NCR Corporation # 453,180 69,300 Applied Materials, Inc. * 1,434,510 17,800 Network Appliance, Inc. # 478,998 11,500 Autodesk, Inc. # 574,655 17,600 Novell, Inc. # 134,464 26,700 Automatic Data Processing, Inc. 1,226,331 6,300 Novellus Systems, Inc. # 171,738 22,976 Avaya, Inc. # 389,673 27,550 NVIDIA Corporation # 998,412 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 74 Large Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Information Technology  continued 6,913 Rohm and Haas Company $384,847 198,137 Oracle Corporation # $4,289,666 8,252 Sealed Air Corporation 210,921 17,100 Paychex, Inc. 701,100 6,700 Sigma-Aldrich Corporation 326,558 7,500 QLogic Corporation # 100,875 5,400 Temple-Inland, Inc. 284,202 84,200 QUALCOMM, Inc. 3,558,292 6,000 United States Steel Corporation 635,640 11,400 SanDisk Corporation #* 628,140 4,800 Vulcan Materials Company 427,920 177,900 Sun Microsystems, Inc. # 998,019 10,800 Weyerhaeuser Company 780,840 45,224 Symantec Corporation # 876,441 Total Materials 3,900 Tektronix, Inc. 108,186 22,000 Tellabs, Inc. # 209,440 Telecommunications Services (3.7%) 9,600 Teradyne, Inc. # 132,480 17,600 ALLTEL Corporation 1,226,368 71,800 Texas Instruments, Inc. * 2,627,162 306,739 AT&T, Inc.  12,978,127 24,976 Tyco Electronics, Ltd. 884,900 5,700 CenturyTel, Inc. 263,454 17,700 Unisys Corporation #* 117,174 17,300 Citizens Communications 12,200 VeriSign, Inc. #* 411,628 Company 247,736 38,780 Western Union Company 813,217 7,701 Embarq Corporation 428,176 47,000 Xerox Corporation # 814,980 80,272 Qwest Communications 14,800 Xilinx, Inc. 386,872 International, Inc. #* 735,292 67,700 Yahoo!, Inc. # 1,817,068 143,120 Sprint Nextel Corporation 2,719,280 Total Information 145,996 Verizon Communications, Inc. 6,464,703 Technology 24,107 Windstream Corporation 340,391 Total Telecommunications Materials (3.2%) Services 10,900 Air Products and Chemicals, Inc. 1,065,584 44,464 Alcoa, Inc. 1,739,432 Utilities (3.4%) 5,169 Allegheny Technologies, Inc. 568,332 33,600 AES Corporation # 673,344 2,900 Ashland, Inc. 174,609 8,300 Allegheny Energy, Inc. # 433,758 5,300 Ball Corporation 284,875 10,500 Ameren Corporation 551,250 5,400 Bemis Company, Inc. 157,194 20,160 American Electric Power 47,693 Dow Chemical Company 2,053,661 Company, Inc. * 928,973 46,211 E.I. du Pont de Nemours 16,173 CenterPoint Energy, Inc. * 259,253 and Company 2,290,217 11,400 CMS Energy Corporation * 191,748 4,400 Eastman Chemical Company 293,612 13,700 Consolidated Edison, Inc. 634,310 8,900 Ecolab, Inc. 420,080 9,000 Constellation Energy Group, Inc. 772,110 19,196 Freeport-McMoRan Copper & 14,647 Dominion Resources, Inc. * 1,234,742 Gold, Inc. 2,013,468 8,600 DTE Energy Company * 416,584 6,000 Hercules, Inc. 126,120 63,308 Duke Energy Corporation 1,183,227 4,500 International Flavors & 24,904 Dynegy, Inc. # 230,113 Fragrances, Inc. 237,870 16,300 Edison International, Inc. 903,835 21,571 International Paper Company * 773,752 9,900 Entergy Corporation 1,072,071 9,381 MeadWestvaco Corporation 277,021 33,824 Exelon Corporation 2,548,977 27,378 Monsanto Company 2,347,390 15,400 FirstEnergy Corporation 975,436 22,648 Newmont Mining Corporation 1,013,045 20,400 FPL Group, Inc. 1,241,952 14,400 Nucor Corporation * 856,368 3,915 Integrys Energy Group, Inc. 200,565 6,700 Pactiv Corporation # 192,022 2,400 Nicor, Inc. 102,960 8,400 PPG Industries, Inc. * 634,620 13,909 NiSource, Inc. 266,218 16,000 Praxair, Inc. * 1,340,160 17,800 PG&E Corporation 850,840 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 75 Large Cap Index Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Utilities  continued 38,000 Southern Company $1,378,640 5,200 Pinnacle West Capital Corporation $205,452 10,600 TECO Energy, Inc. 174,158 19,200 PPL Corporation 888,960 23,134 TXU Corporation 1,583,985 13,120 Progress Energy, Inc. 614,672 21,205 Xcel Energy, Inc. * 456,756 12,700 Public Service Enterprise Total Utilities Group, Inc. 1,117,473 8,800 Questar Corporation 462,264 Total Common Stock 13,375 Sempra Energy 777,355 (cost $489,462,392) Interest Maturity Shares Collateral Held for Securities Loaned (13.7%) Rate (+) Date Value 94,238,187 Thrivent Financial Securities Lending Trust 5.380% N/A $94,238,187 Total Collateral Held for Securities Loaned (cost $94,238,187) Shares or Principal Interest Maturity Amount Short-Term Investments (1.5%) Rate (+) Date Value $1,100,000 Federal National Mortgage Association  5.080% 12/14/2007 $1,089,870 8,908,936 Thrivent Money Market Portfolio 5.140 N/A 8,908,936 Total Short-Term Investments (cost $9,997,139) Total Investments (cost $593,697,718) 113.7% Other Assets and Liabilities, Net (13.7%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 26 December 2007 $9,695,680 $9,997,650 $301,970 Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At September 28, 2007, $1,089,870 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $19,534,087 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $234,663,580 Gross unrealized depreciation (46,734,514) Net unrealized appreciation (depreciation) $187,929,066 Cost for federal income tax purposes $593,697,718 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 76 Real Estate Securities Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.6%) Value Shares Common Stock (97.6%) Value Diversified REITS (5.4%) 108,695 Westfield Group $2,087,282 27,800 Colonial Properties Trust * $953,540 80,000 Wharf Holdings, Ltd. 391,834 55,300 Liberty Property Trust * 2,223,613 Total Foreign 15,100 PS Business Parks, Inc. 858,435 136,000 Vornado Realty Trust 14,871,600 Hotels, Resorts & Cruise Lines (3.2%) 18,400 Washington Real Estate 7,700 Gaylord Entertainment Company # 409,794 Investment Trust * 610,512 94,900 Hilton Hotels Corporation 4,411,901 Total Diversified REITS 11,500 Marriott International, Inc. 499,905 9,100 Morgans Hotel Group Company # 197,925 Financials (6.4%) 7,500 Orient Express Hotels, Ltd. 384,525 83,400 iShares Dow Jones U.S. Real Estate 94,000 Starwood Hotels & Resorts Index Fund * 6,379,266 Worldwide, Inc. 5,710,500 258,893 SPDR DJ Wilshire International Total Hotels, Resorts & Real Estate ETF * 16,633,875 Cruise Lines Total Financials Industrial REITS (7.3%) Foreign (7.4%) 103,400 AMB Property Corporation ± 6,184,354 55,000 British Land Company plc 1,315,859 100,000 DCT Industrial Trust, Inc. * 1,047,000 14,500 Brookfield Asset Management, Inc. 558,250 28,600 EastGroup Properties, Inc. 1,294,436 228,050 Brookfield Properties Corporation * 5,678,445 11,100 First Industrial Realty 23,000 Cheung Kong Holdings, Ltd. 378,658 Trust, Inc. * 431,457 21,500 Derwent London plc 737,743 27,600 First Potomac Realty Trust 601,680 64,000 Goodman Group 390,247 256,350 ProLogis Trust * 17,008,822 178,000 GPT Group 801,474 Total Industrial REITS 21,000 Hammerson plc 500,804 65,000 Hang Lung Group, Ltd. 369,277 Mortgage REITS (0.5%) 53,100 Henderson Land Development 40,000 Capstead Mortgage Corporation § 411,200 Company, Ltd. 419,515 35,400 iStar Financial, Inc. 1,203,246 108,000 Hongkong Land Holdings, Ltd. 487,372 Total Mortgage REITS 31,700 Hopson Development Holdings, Ltd. 105,058 Office REITS (13.7%) 68,000 Hysan Development Company, Ltd. 188,224 41,500 Alexandria Real Estate 9,772 IVG Immobilien AG 363,813 Equities, Inc. 3,994,790 60,000 Kerry Properties, Ltd. 460,545 38,000 American Financial Realty Trust 305,900 11,841 Klepierre 677,640 75,000 BioMed Realty Trust, Inc. * 1,807,500 49,527 Land Securities Group plc 1,700,272 122,000 Boston Properties, Inc. * 12,675,800 14,900 Liberty International plc 347,141 98,605 Brandywine Realty Trust 2,495,693 133,000 Mirvac Group 640,866 73,900 Corporate Office Properties Trust * 3,076,457 67,000 Mitsubishi Estate Company, Ltd. 1,909,635 68,000 Digital Realty Trust, Inc. * 2,678,520 63,000 Mitsui Fudosan Company, Ltd. 1,739,499 75,000 Douglas Emmett, Inc. 1,854,750 192,000 New World Development 64,000 Duke Realty Corporation *§ 2,163,840 Company, Ltd. 528,740 51,400 Highwoods Properties, Inc. * 1,884,838 88,000 Stockland 700,455 77,900 HRPT Properties Trust 770,431 10,600 Sumitomo Realty & Development 33,500 Kilroy Realty Corporation 2,031,105 Company, Ltd. 371,078 24,500 Lexington Corporate 90,000 Sun Hung Kai Properties, Ltd. 1,514,035 Properties Trust * 490,245 5,408 Unibail-Rodamco # 1,392,917 55,500 Mack-Cali Realty Corporation 2,281,050 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 77 Real Estate Securities Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (97.6%) Value Shares Common Stock (97.6%) Value Office REITS  continued 37,000 National Retail Properties, Inc. $902,060 52,575 Maguire Properties, Inc. * $1,358,012 16,700 Pennsylvania Real Estate 20,500 Parkway Properties, Inc. 904,870 Investment Trust * 650,298 77,794 SL Green Realty Corporation * 9,083,947 13,200 Ramco-Gershenson Properties Trust 412,368 Total Office REITS 13,000 Realty Income Corporation * 363,350 80,000 Regency Centers Corporation 6,140,000 Real Estate Management & Development (0.5%) 247,200 Simon Property Group, Inc. * 24,719,998 33,951 Forest City Enterprises * 1,872,737 41,000 Tanger Factory Outlet Total Real Estate Centers, Inc. * 1,664,190 Management & Development 59,600 Taubman Centers, Inc. 3,263,100 54,200 Weingarten Realty Investors * 2,247,132 Residential REITS (15.0%) Total Retail REITS 22,000 American Campus Communities, Inc. 644,380 Specialized REITS (14.8%) 70,000 Apartment Investment & 128,000 Ashford Hospitality Trust 1,286,400 Management Company * 3,159,100 86,400 DiamondRock Hospitality 127,907 Archstone-Smith Trust 7,692,327 Company * 1,504,224 90,500 Avalonbay Communities, Inc. * 10,684,430 15,000 Entertainment Properties Trust * 762,000 57,200 BRE Properties, Inc. * 3,199,196 36,500 Equity Inns, Inc. 824,170 67,200 Camden Property Trust 4,317,600 91,000 Extra Space Storage, Inc. * 1,400,490 25,000 Equity Lifestyle Properties, Inc. 1,295,000 36,700 FelCor Lodging Trust, Inc. * 731,431 231,000 Equity Residential REIT 9,785,160 90,500 Health Care Property 38,400 Essex Property Trust, Inc. 4,514,688 Investors, Inc. 3,001,885 32,789 GMH Communities Trust 254,115 37,700 Health Care REIT, Inc. * 1,667,848 46,900 Home Properties, Inc. * 2,447,242 42,075 Healthcare Realty Trust, Inc. 1,121,720 36,600 Mid-America Apartment 38,700 Hersha Hospitality Trust 383,130 Communities, Inc. * 1,824,510 39,100 Hospitality Properties Trust 1,589,415 36,400 Post Properties, Inc. * 1,408,680 452,156 Host Marriott Corporation * 10,146,381 16,985 Sun Communities, Inc. * 510,909 57,738 LaSalle Hotel Properties * 2,429,615 111,800 UDR, Inc. 2,718,976 31,500 Medical Properties Trust, Inc. * 419,580 Total Residential REITS 80,100 Nationwide Health Properties, Inc. * 2,413,413 Retail REITS (23.4%) 40,500 Omega Healthcare Investors, Inc. 628,965 30,500 Acadia Realty Trust * 827,465 24,600 Plum Creek Timber 819 Alexanders, Inc. # 315,724 Company, Inc. 1,101,096 42,500 CBL & Associates Properties, Inc. * 1,489,625 135,348 Public Storage, Inc. 10,645,120 33,000 Cedar Shopping Centers, Inc. 449,460 7,100 Rayonier, Inc. REIT 341,084 119,500 Developers Diversified 69,500 Senior Housing Property Trust 1,533,170 Realty Corporation * 6,676,465 14,300 Sovran Self Storage, Inc. * 655,512 20,500 Equity One, Inc. 557,600 82,400 Strategic Hotel Capital, Inc. * 1,696,616 66,600 Federal Realty Investment Trust * 5,900,760 50,000 Sunstone Hotel Investors, Inc. * 1,282,000 213,000 General Growth Properties, Inc. 11,421,060 47,200 U-Store-It Trust 623,040 33,000 Glimcher Realty Trust * 775,500 136,326 Ventas, Inc. 5,643,896 42,200 Inland Real Estate Corporation * 653,678 Total Specialized REITS 179,628 Kimco Realty Corporation * 8,120,982 29,800 Kite Realty Group Trust 560,240 Total Common Stock 76,600 Macerich Company * 6,708,628 (cost $278,890,549) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 78 Real Estate Securities Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (37.8%) Rate (+) Date Value 137,301,130 Thrivent Financial Securities Lending Trust 5.380% N/A $137,301,130 Total Collateral Held for Securities Loaned (cost $137,301,130) Principal Interest Maturity Amount Short-Term Investments (2.6%) Rate (+) Date Value $9,530,000 Federal Home Loan Bank 4.001% 10/1/2007 $9,527,882 Total Short-Term Investments (at amortized cost) Total Investments (cost $425,719,561) 138.0% Other Assets and Liabilities, Net (38.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. ETF  Exchange Traded Fund Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $79,833,283 Gross unrealized depreciation (4,800,886) Net unrealized appreciation (depreciation) $75,032,397 Cost for federal income tax purposes $425,719,561 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 79 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (65.9%) Value Shares Common Stock (65.9%) Value Consumer Discretionary (6.1%) 11,889 Interpublic Group of 2,100 Abercrombie & Fitch Company $169,470 Companies, Inc. # $123,408 7,700 Amazon.com, Inc. # 717,255 5,600 J.C. Penney Company, Inc. 3,600 Apollo Group, Inc. # 216,540 (Holding Company) 354,872 3,900 AutoNation, Inc. # 69,108 5,000 Johnson Controls, Inc. * 590,550 1,300 AutoZone, Inc. # 150,982 2,400 Jones Apparel Group, Inc. 50,712 6,900 Bed Bath & Beyond, Inc. # 235,428 2,000 KB Home * 50,120 10,175 Best Buy Company, Inc. * 468,254 8,000 Kohls Corporation #± 458,640 2,500 Big Lots, Inc. # 74,600 4,600 Leggett & Platt, Inc. 88,136 1,800 Black & Decker Corporation 149,940 3,600 Lennar Corporation 81,540 2,400 Brunswick Corporation 54,864 8,062 Limited Brands, Inc. 184,539 11,100 Carnival Corporation 537,573 2,600 Liz Claiborne, Inc. 89,258 17,262 CBS Corporation * 543,753 37,400 Lowes Companies, Inc. * 1,047,948 3,000 Centex Corporation 79,710 10,900 Macys Group, Inc 352,288 4,300 Circuit City Stores, Inc. 34,013 8,000 Marriott International, Inc. 347,760 12,500 Clear Channel 9,925 Mattel, Inc. 232,840 Communications, Inc. * 468,000 30,200 McDonalds Corporation 1,644,994 9,400 Coach, Inc. #± 444,338 8,600 McGraw-Hill Companies, Inc. 437,826 78,265 Comcast Corporation # 1,892,448 1,000 Meredith Corporation 57,300 6,900 D.R. Horton, Inc. ± 88,389 3,700 New York Times Company * 73,112 3,700 Darden Restaurants, Inc. 154,882 7,126 Newell Rubbermaid, Inc. 205,371 1,600 Dillards, Inc. 34,928 58,700 News Corporation 1,290,813 19,200 DIRECTV Group, Inc. # 466,176 9,700 NIKE, Inc. 569,002 1,800 Dow Jones & Company, Inc. 107,460 5,000 Nordstrom, Inc. 234,450 2,400 E.W. Scripps Company 100,800 7,000 Office Depot, Inc. # 144,340 7,300 Eastman Kodak Company * 195,348 2,100 OfficeMax, Inc. 71,967 3,700 Family Dollar Stores, Inc. 98,272 8,400 Omnicom Group, Inc. 403,956 53,200 Ford Motor Company #* 451,668 1,500 Polo Ralph Lauren Corporation 116,625 3,800 Fortune Brands, Inc. * 309,662 5,300 Pulte Homes, Inc. 72,133 6,000 Gannett Company, Inc. 262,200 3,500 RadioShack Corporation 72,310 12,500 Gap, Inc. 230,500 1,880 Sears Holdings Corporation #* 239,136 14,300 General Motors Corporation 524,810 2,900 Sherwin-Williams Company 190,559 4,400 Genuine Parts Company 220,000 1,500 Snap-On, Inc. 74,310 5,300 Goodyear Tire & 2,100 Stanley Works 117,873 Rubber Company #* 161,173 18,000 Staples, Inc. 386,820 8,200 H&R Block, Inc. 173,676 18,800 Starbucks Corporation # 492,560 6,400 Harley-Davidson, Inc. * 295,744 5,400 Starwood Hotels & Resorts 1,600 Harman International Worldwide, Inc. 328,050 Industries, Inc. 138,432 21,400 Target Corporation 1,360,398 4,800 Harrahs Entertainment, Inc. 417,264 3,400 Tiffany & Company 177,990 4,200 Hasbro, Inc. ± 117,096 94,450 Time Warner, Inc. 1,734,102 9,800 Hilton Hotels Corporation 455,602 11,200 TJX Companies, Inc. 325,584 42,700 Home Depot, Inc. * 1,385,188 2,015 Tribune Company 55,050 4,800 IAC InterActiveCorp # 142,416 2,300 VF Corporation 185,725 8,500 International Game Technology 366,350 17,362 Viacom, Inc. # 676,597 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 80 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (65.9%) Value Shares Common Stock (65.9%) Value Consumer Discretionary  continued 3,500 Whole Foods Market, Inc. * $171,360 49,187 Walt Disney Company ± $1,691,541 5,525 William Wrigley Jr. Company 354,871 2,400 Wendys International, Inc. 83,784 Total Consumer Staples 2,059 Whirlpool Corporation 183,439 4,532 Wyndham Worldwide Corporation 148,468 Energy (7.7%) 13,120 Yum! Brands, Inc. 443,850 11,736 Anadarko Petroleum Corporation 630,810 Total Consumer 8,368 Apache Corporation ± 753,622 Discretionary 8,020 Baker Hughes, Inc. 724,767 7,300 BJ Services Company 193,815 Consumer Staples (6.3%) 10,300 Chesapeake Energy Corporation * 363,178 53,300 Altria Group, Inc. 3,705,949 53,974 Chevron Corporation * 5,050,887 18,900 Anheuser-Busch Companies, Inc. * 944,811 41,182 ConocoPhillips 3,614,544 16,241 Archer-Daniels-Midland Company 537,252 4,600 CONSOL Energy, Inc. 214,360 11,000 Avon Products, Inc. ± 412,830 11,300 Devon Energy Corporation ± 940,160 2,200 Brown-Forman Corporation 164,802 17,686 El Paso Corporation 300,131 5,700 Campbell Soup Company 210,900 3,800 ENSCO International, Inc. 213,180 3,700 Clorox Company 225,663 6,200 EOG Resources, Inc. 448,446 50,400 Coca-Cola Company ± 2,896,488 140,472 Exxon Mobil Corporation 13,002,088 7,300 Coca-Cola Enterprises, Inc. 176,806 22,500 Halliburton Company 864,000 12,900 Colgate-Palmolive Company 920,028 7,000 Hess Corporation 465,710 12,500 ConAgra Foods, Inc. 326,625 17,222 Marathon Oil Corporation 981,998 5,000 Constellation Brands, Inc. # 121,050 4,700 Murphy Oil Corporation 328,483 11,000 Costco Wholesale Corporation 675,070 7,100 Nabors Industries, Ltd. # 218,467 37,505 CVS/Caremark Corporation 1,486,323 4,500 National Oilwell Varco, Inc. # 650,250 3,400 Dean Foods Company 86,972 6,800 Noble Corporation 333,540 3,100 Estee Lauder Companies, Inc. 131,626 21,000 Occidental Petroleum Corporation 1,345,680 8,300 General Mills, Inc. 481,483 6,700 Peabody Energy Corporation 320,729 8,250 H.J. Heinz Company 381,150 2,900 Rowan Companies, Inc. 106,082 4,300 Hershey Company 199,563 30,200 Schlumberger, Ltd. 3,171,000 6,800 Kellogg Company 380,800 5,000 Smith International, Inc. 357,000 10,780 Kimberly-Clark Corporation 757,403 15,921 Spectra Energy Corporation 389,746 39,860 Kraft Foods, Inc. 1,375,569 3,100 Sunoco, Inc. 219,418 17,900 Kroger Company 510,508 3,600 Tesoro Petroleum Corporation 165,672 3,400 McCormick & Company, Inc. 122,298 7,336 Transocean, Inc. # 829,335 1,700 Molson Coors Brewing Company 169,439 14,000 Valero Energy Corporation 940,520 3,600 Pepsi Bottling Group, Inc. 133,812 8,600 Weatherford International, Ltd. # 577,748 41,020 PepsiCo, Inc. * 3,005,125 15,200 Williams Companies, Inc. 517,712 78,992 Procter & Gamble Company * 5,556,297 9,700 XTO Energy, Inc. 599,848 4,400 Reynolds American, Inc. 279,796 Total Energy 11,100 Safeway, Inc. 367,521 18,300 Sara Lee Corporation 305,427 Financials (13.0%) 5,269 SUPERVALU, Inc. 205,544 8,300 ACE, Ltd. 502,731 15,500 SYSCO Corporation * 551,645 12,300 AFLAC, Inc. ± 701,592 6,900 Tyson Foods, Inc. 123,165 14,796 Allstate Corporation ± 846,183 4,200 UST, Inc. * 208,320 2,550 Ambac Financial Group, Inc. * 160,420 25,200 Walgreen Company 1,190,448 4,800 American Capital Strategies, Ltd. * 205,104 60,800 Wal-Mart Stores, Inc. ± 2,653,920 29,900 American Express Company ± 1,775,163 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 81 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (65.9%) Value Shares Common Stock (65.9%) Value Financials  continued 8,000 Hartford Financial Services 64,902 American International Group, Inc. $740,400 Group, Inc. ± $4,390,620 13,200 Host Marriott Corporation 296,208 5,940 Ameriprise Financial, Inc. 374,873 13,500 Hudson City Bancorp, Inc. 207,630 7,450 Aon Corporation 333,834 9,316 Huntington Bancshares, Inc. 158,186 2,500 Apartment Investment & 1,700 IntercontinentalExchange, Inc. # 258,230 Management Company 112,825 85,698 J.P. Morgan Chase & Company 3,926,682 5,600 Archstone-Smith Trust 336,784 3,900 Janus Capital Group, Inc. 110,292 2,500 Assurant, Inc. 133,750 9,900 KeyCorp 320,067 2,200 Avalonbay Communities, Inc. 259,732 6,300 Kimco Realty Corporation 284,823 1 Banco Bilbao Vizcaya 3,400 Legg Mason, Inc. 286,586 Argentaria SA 5 13,400 Lehman Brothers Holdings, Inc. 827,182 112,407 Bank of America Corporation ± 5,650,700 4,200 Leucadia National Corporation 202,524 28,801 Bank of New York 6,811 Lincoln National Corporation * 449,331 Mellon Corporation 1,271,276 11,200 Loews Corporation 541,520 13,900 BB&T Corporation 561,421 2,000 M&T Bank Corporation 206,900 2,978 Bear Stearns Companies, Inc. 365,728 13,700 Marsh & McLennan 3,200 Boston Properties, Inc. * 332,480 Companies, Inc. 349,350 10,565 Capital One Financial Corporation 701,833 6,800 Marshall & Ilsley Corporation 297,636 4,900 CB Richard Ellis Group, Inc. # 136,416 3,200 MBIA, Inc. * 195,360 23,925 Charles Schwab Corporation * 516,780 21,900 Merrill Lynch & Company, Inc. 1,561,032 9,900 Chubb Corporation * 531,036 18,800 MetLife, Inc. 1,310,924 4,451 Cincinnati Financial Corporation 192,773 2,100 MGIC Investment Corporation 67,851 4,900 CIT Group, Inc. 196,980 5,600 Moodys Corporation 282,240 125,989 Citigroup, Inc. ± 5,879,907 26,590 Morgan Stanley 1,675,170 1,400 CME Group, Inc. 822,290 16,000 National City Corporation 401,440 3,900 Comerica, Inc. 199,992 4,900 Northern Trust Corporation ± 324,723 5,000 Commerce Bancorp, Inc. * 193,900 4,600 Plum Creek Timber Company, Inc. 205,896 14,498 Countrywide Financial 8,600 PNC Financial Services Corporation * 275,607 Group, Inc. * 585,660 3,300 Developers Diversified Realty 6,700 Principal Financial Group, Inc. 422,703 Corporation 184,371 18,300 Progressive Corporation 355,203 11,995 Discover Financial Services # 249,496 6,500 ProLogis Trust 431,275 10,700 E*TRADE Financial Corporation # 139,742 11,700 Prudential Financial, Inc. 1,141,686 7,000 Equity Residential REIT ± 296,520 3,200 Public Storage, Inc. 251,680 16,400 Federal Home Loan 17,800 Regions Financial Corporation 524,744 Mortgage Corporation 967,764 2,800 SAFECO Corporation 171,416 24,600 Federal National 5,600 Simon Property Group, Inc. 560,000 Mortgage Association 1,495,926 10,400 SLM Corporation 516,568 2,300 Federated Investors, Inc. 91,310 9,080 Sovereign Bancorp, Inc. 154,723 13,516 Fifth Third Bancorp 457,922 9,800 State Street Corporation * 667,968 3,300 First Horizon National 8,900 SunTrust Banks, Inc. 673,463 Corporation * 87,978 8,350 Synovus Financial Corporation 234,218 4,200 Franklin Resources, Inc. 535,500 6,700 T. Rowe Price Group, Inc. 373,123 6,200 General Growth Properties, Inc. 332,444 2,500 Torchmark Corporation 155,800 11,200 Genworth Financial, Inc. 344,176 16,725 Travelers Companies, Inc. 841,936 10,200 Goldman Sachs Group, Inc. 2,210,748 43,821 U.S. Bancorp ± 1,425,497 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 82 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (65.9%) Value Shares Common Stock (65.9%) Value Financials  continued 55,100 Merck & Company, Inc. $2,848,119 9,058 UnumProvident Corporation $221,649 1,400 Millipore Corporation # 106,120 3,300 Vornado Realty Trust 360,855 6,300 Mylan Laboratories, Inc. 100,548 48,223 Wachovia Corporation 2,418,383 3,600 Patterson Companies, Inc. # 138,996 22,181 Washington Mutual, Inc. 783,211 3,100 PerkinElmer, Inc. 90,551 84,620 Wells Fargo & Company 3,014,164 175,451 Pfizer, Inc. 4,286,268 4,600 XL Capital, Ltd. 364,320 3,900 Quest Diagnostics, Inc. 225,303 2,900 Zions Bancorporation 199,143 41,000 Schering-Plough Corporation 1,296,830 Total Financials 8,580 St. Jude Medical, Inc. # 378,121 6,000 Stryker Corporation 412,560 Health Care (7.7%) 11,950 Tenet Healthcare Corporation #* 40,152 39,100 Abbott Laboratories ± 2,096,542 10,800 Thermo Electron Corporation # 623,376 12,956 Aetna, Inc. 703,122 33,500 UnitedHealth Group, Inc. 1,622,405 7,800 Allergan, Inc. 502,866 3,200 Varian Medical Systems, Inc. # 134,048 4,600 AmerisourceBergen Corporation 208,518 2,600 Waters Corporation # 173,992 27,452 Amgen, Inc. # 1,552,960 2,700 Watson Pharmaceuticals, Inc. # 87,480 4,600 Applera Corporation (Applied 15,400 WellPoint, Inc. # 1,215,368 Biosystems Group) 159,344 34,000 Wyeth 1,514,700 2,800 Barr Pharmaceuticals, Inc. # 159,348 5,990 Zimmer Holdings, Inc. # 485,130 1,600 Bausch & Lomb, Inc. 102,400 Total Health Care 16,400 Baxter International, Inc. 922,992 6,200 Becton, Dickinson and Company 508,710 Industrials (7.6%) 7,230 Biogen Idec, Inc. # 479,566 18,100 3M Company 1,693,798 33,750 Boston Scientific Corporation #* 470,812 7,400 Allied Waste Industries, Inc. # 94,350 50,100 Bristol-Myers Squibb Company ± 1,443,882 4,600 American Standard 2,700 C.R. Bard, Inc. 238,113 Companies, Inc. 163,852 9,175 Cardinal Health, Inc. 573,713 2,700 Avery Dennison Corporation * 153,954 9,600 Celgene Corporation # 684,576 19,828 Boeing Company ± 2,081,742 7,100 CIGNA Corporation ± 378,359 7,592 Burlington Northern Santa Fe 3,950 Coventry Health Care, Inc. # 245,730 Corporation 616,243 12,515 Covidien, Ltd. # 519,372 4,400 C.H. Robinson Worldwide, Inc. 238,876 25,000 Eli Lilly and Company 1,423,250 16,100 Caterpillar, Inc. 1,262,723 6,600 Express Scripts, Inc. # 368,412 3,500 Cintas Corporation 129,850 8,100 Forest Laboratories, Inc. # 302,049 4,800 Cooper Industries, Ltd. 245,232 6,700 Genzyme Corporation # 415,132 11,100 CSX Corporation 474,303 23,500 Gilead Sciences, Inc. # 960,445 2,600 Cummins, Inc. 332,514 4,030 Hospira, Inc. # 167,044 6,200 Danaher Corporation * 512,802 4,300 Humana, Inc. # 300,484 5,600 Deere & Company 831,152 5,100 IMS Health, Inc. 156,264 5,300 Dover Corporation 270,035 73,306 Johnson & Johnson 4,816,204 3,600 Eaton Corporation 356,544 6,133 King Pharmaceuticals, Inc. # 71,879 20,000 Emerson Electric Company 1,064,400 2,900 Laboratory Corporation of 3,700 Equifax, Inc. ± 141,044 America Holdings # 226,867 7,840 FedEx Corporation 821,240 2,000 Manor Care, Inc. 128,800 2,300 Fluor Corporation 331,154 7,480 McKesson Corporation 439,749 10,300 General Dynamics Corporation * 870,041 6,855 Medco Health Solutions, Inc. # 619,623 259,600 General Electric Company  10,747,440 28,700 Medtronic, Inc. * 1,618,967 3,100 Goodrich Corporation 211,513 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 83 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (65.9%) Value Shares Common Stock (65.9%) Value Industrials  continued 11,539 Avaya, Inc. # $195,701 18,937 Honeywell International, Inc. * $1,126,183 5,000 BMC Software, Inc. #± 156,150 10,600 Illinois Tool Works, Inc. 632,184 11,850 Broadcom Corporation # 431,814 7,200 Ingersoll-Rand Company 392,184 9,775 CA, Inc. 251,413 4,600 ITT Corporation 312,478 2,114 CIENA Corporation #* 80,501 3,200 L-3 Communications 154,300 Cisco Systems, Inc. #± 5,108,873 Holdings, Inc. 326,848 4,600 Citrix Systems, Inc. # 185,472 8,700 Lockheed Martin Corporation 943,863 3,600 Cognizant Technology 9,300 Masco Corporation 215,481 Solutions Corporation # 287,172 3,300 Monster Worldwide, Inc. # 112,398 4,400 Computer Sciences Corporation # 245,960 10,000 Norfolk Southern Corporation 519,100 7,600 Compuware Corporation #* 60,952 8,806 Northrop Grumman Corporation 686,868 3,600 Convergys Corporation # 62,496 6,300 PACCAR, Inc. 537,075 39,800 Corning, Inc. 981,070 3,200 Pall Corporation 124,480 57,500 Dell, Inc. #± 1,587,000 2,900 Parker-Hannifin Corporation 324,307 28,900 eBay, Inc. # 1,127,678 5,700 Pitney Bowes, Inc. 258,894 7,900 Electronic Arts, Inc. # 442,321 3,400 Precision Castparts Corporation 503,132 12,800 Electronic Data 5,600 R.R. Donnelley & Sons Company 204,736 Systems Corporation 279,552 11,100 Raytheon Company 708,402 53,124 EMC Corporation # 1,104,979 4,100 Robert Half International, Inc. 122,426 4,300 Fidelity National Information 3,900 Rockwell Automation, Inc. 271,089 Services, Inc. 190,791 4,400 Rockwell Collins, Inc. 321,376 4,150 Fiserv, Inc. # 211,069 1,600 Ryder System, Inc. 78,400 5,800 Google, Inc. # 3,290,166 18,880 Southwest Airlines Company 279,424 65,261 Hewlett-Packard Company 3,249,345 2,600 Terex Corporation # 231,452 147,900 Intel Corporation 3,824,694 6,400 Textron, Inc. 398,144 34,400 International Business 12,515 Tyco International, Ltd. 554,915 Machines Corporation 4,052,320 6,700 Union Pacific Corporation 757,502 8,500 Intuit, Inc. # 257,550 26,700 United Parcel Service, Inc. * 2,005,170 5,200 Jabil Circuit, Inc. 118,768 25,100 United Technologies Corporation 2,020,048 5,300 JDS Uniphase Corporation #* 79,288 1,900 W.W. Grainger, Inc. 173,261 13,000 Juniper Networks, Inc. # 475,930 13,130 Waste Management, Inc. 495,526 4,800 KLA-Tencor Corporation 267,744 Total Industrials 2,400 Lexmark International, Inc. # 99,672 5,800 Linear Technology Corporation * 202,942 Information Technology (10.6%) 18,100 LSI Corporation # 134,302 14,900 Adobe Systems, Inc. #± 650,534 5,700 MEMC Electronic Materials, Inc. # 335,502 13,900 Advanced Micro Devices, Inc. #* 183,480 5,600 Microchip Technology, Inc. 203,392 2,700 Affiliated Computer 19,100 Micron Technology, Inc. #* 212,010 Services, Inc. # 135,648 204,300 Microsoft Corporation ± 6,018,678 9,763 Agilent Technologies, Inc. # 360,059 3,650 Molex, Inc. 98,294 4,100 Akamai Technologies, Inc. # 117,793 58,621 Motorola, Inc. 1,086,247 9,000 Altera Corporation * 216,720 6,000 National Semiconductor 7,800 Analog Devices, Inc. 282,048 Corporation 162,720 22,000 Apple Computer, Inc. # 3,377,880 4,500 NCR Corporation # 224,100 34,900 Applied Materials, Inc. * 722,430 9,000 Network Appliance, Inc. # 242,190 5,800 Autodesk, Inc. #± 289,826 8,900 Novell, Inc. # 67,996 13,400 Automatic Data Processing, Inc. 615,462 3,300 Novellus Systems, Inc. # 89,958 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 84 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (65.9%) Value Shares Common Stock (65.9%) Value Information Technology  continued 8,100 Praxair, Inc. * $678,456 13,850 NVIDIA Corporation # $501,924 3,511 Rohm and Haas Company 195,457 99,859 Oracle Corporation # 2,161,947 4,028 Sealed Air Corporation 102,956 8,650 Paychex, Inc. 354,650 3,400 Sigma-Aldrich Corporation 165,716 3,800 QLogic Corporation # 51,110 2,700 Temple-Inland, Inc. 142,101 42,400 QUALCOMM, Inc. 1,791,824 3,000 United States Steel Corporation 317,820 5,700 SanDisk Corporation #* 314,070 2,400 Vulcan Materials Company 213,960 89,600 Sun Microsystems, Inc. # 502,656 5,400 Weyerhaeuser Company 390,420 22,772 Symantec Corporation # 441,321 Total Materials 2,000 Tektronix, Inc. 55,480 11,100 Tellabs, Inc. # 105,672 Telecommunications Services (2.5%) 4,900 Teradyne, Inc. # 67,620 8,800 ALLTEL Corporation 613,184 36,200 Texas Instruments, Inc. 1,324,558 154,479 AT&T, Inc. ± 6,536,006 12,515 Tyco Electronics, Ltd. 443,406 2,850 CenturyTel, Inc. 131,727 8,900 Unisys Corporation # 58,918 8,800 Citizens Communications 6,200 VeriSign, Inc. # 209,188 Company 126,016 19,562 Western Union Company 410,215 3,898 Embarq Corporation 216,729 23,700 Xerox Corporation # 410,958 40,418 Qwest Communications 7,500 Xilinx, Inc. 196,050 International, Inc. #* 370,229 34,100 Yahoo!, Inc. # 915,244 72,069 Sprint Nextel Corporation 1,369,311 Total Information 73,470 Verizon Communications, Inc. 3,253,252 Technology 12,117 Windstream Corporation 171,092 Total Telecommunications Materials (2.1%) Services 5,400 Air Products and Chemicals, Inc. 527,904 22,364 Alcoa, Inc. 874,880 Utilities (2.3%) 2,581 Allegheny Technologies, Inc. 283,781 16,900 AES Corporation #± 338,676 1,500 Ashland, Inc. 90,315 4,200 Allegheny Energy, Inc. # 219,492 2,700 Ball Corporation 145,125 5,300 Ameren Corporation 278,250 2,700 Bemis Company, Inc. 78,597 10,140 American Electric Power 23,977 Dow Chemical Company ± 1,032,450 Company, Inc. * 467,251 23,319 E.I. du Pont de Nemours 8,224 CenterPoint Energy, Inc. 131,831 and Company 1,155,690 5,800 CMS Energy Corporation 97,556 2,200 Eastman Chemical Company 146,806 7,000 Consolidated Edison, Inc. 324,100 4,500 Ecolab, Inc. 212,400 4,600 Constellation Energy Group, Inc. 394,634 9,644 Freeport-McMoRan Copper & 7,315 Dominion Resources, Inc. 616,654 Gold, Inc. 1,011,559 4,400 DTE Energy Company * 213,136 3,000 Hercules, Inc. ± 63,060 31,842 Duke Energy Corporation 595,127 2,300 International Flavors & 12,509 Dynegy, Inc. # 115,583 Fragrances, Inc. 121,578 8,300 Edison International, Inc. 460,235 10,921 International Paper Company * 391,736 4,900 Entergy Corporation ± 530,621 4,780 MeadWestvaco Corporation 141,153 17,074 Exelon Corporation ± 1,286,697 13,766 Monsanto Company 1,180,297 7,700 FirstEnergy Corporation 487,718 11,417 Newmont Mining Corporation 510,682 10,300 FPL Group, Inc. 627,064 7,200 Nucor Corporation * 428,184 2,107 Integrys Energy Group, Inc. 107,942 3,400 Pactiv Corporation # 97,444 1,300 Nicor, Inc. 55,770 4,300 PPG Industries, Inc. 324,865 7,034 NiSource, Inc. 134,631 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 85 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Shares Common Stock (65.9%) Value Shares Common Stock (65.9%) Value Utilities  continued 19,100 Southern Company $692,948 8,900 PG&E Corporation $425,420 5,400 TECO Energy, Inc. 88,722 2,600 Pinnacle West Capital Corporation 102,726 11,640 TXU Corporation 796,991 9,800 PPL Corporation 453,740 10,710 Xcel Energy, Inc. * 230,693 6,591 Progress Energy, Inc. 308,788 Total Utilities 6,400 Public Service Enterprise Group, Inc. 563,136 Total Common Stock 4,500 Questar Corporation 236,385 (cost $229,153,353) 6,787 Sempra Energy 394,460 Principal Interest Maturity Amount Long-Term Fixed Income (39.6%) Rate Date Value Asset-Backed Securities (6.1%) $2,000,000 Americredit Automobile Receivables Trust ± 5.878% 10/6/2007 $1,986,398 957,005 Bear Stearns Asset-Backed Securities, Inc. ± 5.371 10/25/2007 954,243 925,377 Bear Stearns Mortgage Funding Trust  5.271 10/25/2007 723,449 181,967 California Infrastructure PG&E Company 6.480 12/26/2009 182,576 14,634 Countrywide Asset-Backed Certificates  5.211 10/25/2007 14,634 2,000,000 Countrywide Asset-Backed Certificates ± 5.549 4/25/2036 1,984,606 750,000 Countrywide Home Loans Asset-Backed Securities 6.085 6/25/2021 733,916 2,000,000 Credit Based Asset Servicing and Securitization, LLC  5.241 10/25/2007 1,983,208 1,000,000 Credit Based Asset Servicing and Securitization, LLC 5.501 12/25/2036 991,808 2,500,000 DaimlerChrysler Master Owner Trust  5.803 10/15/2007 2,497,230 1,000,000 Discover Card Master Trust I § 1.223 3/16/2020 998,210 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  5.241 10/25/2007 985,422 814,829 First Horizon ABS Trust  5.261 10/25/2007 799,742 1,343,704 First Horizon ABS Trust  5.291 10/25/2007 1,319,360 1,500,000 Ford Credit Floor Plan Master Owner Trust  5.933 10/15/2007 1,472,456 2,000,000 GE Dealer Floorplan Master Note Trust  5.536 10/20/2007 1,997,898 1,500,000 GMAC Mortgage Corporation Loan Trust  5.201 10/25/2007 1,480,557 2,500,000 GMAC Mortgage Corporation Loan Trust  5.221 10/25/2007 2,487,672 1,258,617 IndyMac Seconds Asset-Backed Trust  5.301 10/25/2007 1,224,249 141,139 Massachusetts RRB Special Purpose Trust 3.780 9/15/2010 140,094 299,486 Master Asset-Backed Securities Trust  5.211 10/25/2007 299,090 1,071,599 National Collegiate Student Loan Trust  5.191 10/25/2007 1,072,305 282,312 Popular ABS Mortgage Pass-Through Trust  5.261 10/25/2007 281,663 59,468 Residential Asset Securities Corporation  5.211 10/25/2007 59,454 1,223,746 Residential Funding Mortgage Securities II  5.261 10/25/2007 1,212,400 570,704 SLM Student Loan Trust  5.370 10/25/2007 570,834 2,000,000 Textron Financial Floorplan Master Note Trust  5.923 10/13/2007 1,998,236 1,394,626 Wachovia Asset Securitization, Inc.  5.271 10/25/2007 1,374,362 Total Asset-Backed Securities The accompanying Notes to Schedule of Investments are an integral part of this schedule. 86 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.6%) Rate Date Value Basic Materials (0.2%) $250,000 Alcan, Inc. 5.000% 6/1/2015 $238,917 225,000 Alcan, Inc. 6.125 12/15/2033 216,059 550,000 Weyerhaeuser Company 6.750 3/15/2012 571,000 Total Basic Materials Capital Goods (0.4%) 350,000 Boeing Capital Corporation 6.100 3/1/2011 361,281 225,000 Caterpillar, Inc. 4.500 6/15/2009 223,132 800,000 General Electric Company 5.000 2/1/2013 793,013 300,000 John Deere Capital Corporation 7.000 3/15/2012 320,733 225,000 Northrop Grumman Corporation 7.125 2/15/2011 238,898 225,000 United Technologies Corporation 6.050 6/1/2036 225,894 Total Capital Goods Commercial Mortgage-Backed Securities (5.4%) 1,000,000 Banc of America Commercial Mortgage, Inc. 5.118 7/11/2043 998,735 2,500,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.903 10/15/2007 2,481,250 400,000 Bear Stearns Commercial Mortgage Securities, Inc. 3.869 2/11/2041 393,807 1,850,981 Chase Mortgage Finance Corporation 4.582 2/25/2037 1,812,825 356,901 Citigroup Commercial Mortgage Trust  5.823 10/15/2007 356,033 83,774 Commercial Mortgage Pass-Through Certificates  5.853 10/15/2007 83,774 2,000,000 Commercial Mortgage Pass-Through Certificates  5.883 10/15/2007 1,974,328 500,000 Credit Suisse First Boston Mortgage Securities Corporation 4.829 11/15/2037 480,654 2,000,000 Credit Suisse Mortgage Capital Certificates  5.923 10/15/2007 1,989,062 2,000,000 Crown Castle International Corporation 5.245 11/15/2036 1,997,880 200,000 General Electric Commercial Mortgage Corporation 4.641 9/10/2013 195,287 1,500,000 GMAC Commercial Mortgage Securities, Inc. 4.547 12/10/2041 1,465,724 1,000,000 Greenwich Capital Commercial Funding Corporation 5.317 6/10/2036 993,106 1,000,000 GS Mortgage Securities Corporation II  5.928 10/6/2007 991,332 400,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.654 1/12/2037 390,013 1,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 5.336 5/15/2047 1,471,820 1,820,326 J.P. Morgan Mortgage Trust 5.006 7/25/2035 1,811,687 1,000,000 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 987,380 1,429,207 Merrill Lynch Mortgage Investors, Inc. 4.873 6/25/2035 1,421,777 1,486,279 Nationslink Funding Corporation 6.316 1/20/2031 1,498,718 1,562,576 Thornburg Mortgage Securities Trust  5.221 10/25/2007 1,552,063 810,505 Thornburg Mortgage Securities Trust  5.241 10/25/2007 800,360 838,190 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 820,698 986,466 Zuni Mortgage Loan Trust  5.261 10/25/2007 978,912 Total Commercial Mortgage-Backed Securities The accompanying Notes to Schedule of Investments are an integral part of this schedule. 87 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.6%) Rate Date Value Communications Services (1.3%) $225,000 British Telecom plc 8.625% 12/15/2010 $247,713 225,000 British Telecom plc 9.125 12/15/2030 297,945 450,000 Cingular Wireless, Inc. 6.500 12/15/2011 469,758 200,000 Comcast Corporation 5.500 3/15/2011 200,385 500,000 Cox Communications, Inc. 7.750 11/1/2010 532,842 115,000 Cox Communications, Inc. 6.450 12/1/2036 112,186 225,000 Deutsche Telekom International Finance BV ± 8.000 6/15/2010 241,016 225,000 France Telecom SA 7.750 3/1/2011 241,857 450,000 New Cingular Wireless Services, Inc. ± 7.875 3/1/2011 486,904 500,000 News America, Inc. 4.750 3/15/2010 494,222 225,000 News America, Inc. 6.400 12/15/2035 217,295 225,000 SBC Communications, Inc. 5.875 2/1/2012 230,126 600,000 Sprint Capital Corporation 7.625 1/30/2011 636,197 450,000 Sprint Capital Corporation 6.900 5/1/2019 451,780 550,000 Telecom Italia Capital SA 5.250 11/15/2013 533,774 425,000 Tele-Communications, Inc. (TCI Group) 7.875 8/1/2013 465,120 1,000,000 Verizon Global Funding Corporation 7.250 12/1/2010 1,062,302 Total Communications Services Consumer Cyclical (0.4%) 650,000 AOL Time Warner, Inc. ± 6.875 5/1/2012 682,033 500,000 Johnson Controls, Inc. 7.125 7/15/2017 547,310 450,000 Wal-Mart Stores, Inc. 7.550 2/15/2030 516,160 500,000 Walt Disney Company 5.625 9/15/2016 501,888 Total Consumer Cyclical Consumer Non-Cyclical (0.7%) 225,000 Boston Scientific Corporation 7.000 11/15/2035 195,188 800,000 Bunge Limited Finance Corporation 5.350 4/15/2014 767,625 425,000 Coca-Cola HBC Finance BV 5.125 9/17/2013 414,284 482,000 General Mills, Inc. 6.000 2/15/2012 492,704 500,000 Kraft Foods, Inc. 6.250 6/1/2012 516,225 500,000 Kroger Company 4.950 1/15/2015 472,647 500,000 WellPoint, Inc. 5.000 12/15/2014 475,978 450,000 Wyeth 6.000 2/15/2036 432,793 Total Consumer Non-Cyclical Energy (0.3%) 500,000 Burlington Resources, Inc. 6.500 12/1/2011 522,666 800,000 Conoco Funding Company 6.350 10/15/2011 833,954 250,000 PennzEnergy Company 10.125 11/15/2009 274,783 Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 88 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.6%) Rate Date Value Financials (3.1%) $450,000 Allstate Corporation 5.000% 8/15/2014 $435,627 250,000 Associates Corporation of North America ± 6.250 11/1/2008 252,879 225,000 BAC Capital Trust XI 6.625 5/23/2036 228,964 675,000 Bank of America Corporation 4.750 8/15/2013 645,595 1,350,000 Bank One Corporation ± 5.900 11/15/2011 1,374,459 700,000 BB&T Corporation 6.500 8/1/2011 726,921 900,000 BNP Paribas SA ± 5.186 6/29/2015 824,817 900,000 Capital One Financial Corporation 5.250 2/21/2017 827,877 650,000 CIT Group, Inc. 4.750 12/15/2010 618,626 650,000 Credit Suisse First Boston USA, Inc. 3.875 1/15/2009 641,746 675,000 Goldman Sachs Group, Inc. 6.600 1/15/2012 707,350 425,000 Household Finance Corporation 4.750 5/15/2009 422,301 500,000 HSBC Finance Corporation 5.000 6/30/2015 472,162 650,000 Lehman Brothers Holdings, Inc. 3.950 11/10/2009 634,783 450,000 Merrill Lynch & Company, Inc. 5.000 2/3/2014 431,223 350,000 MetLife, Inc. 5.000 6/15/2015 333,679 1,100,000 Morgan Stanley Dean Witter & Company 6.750 4/15/2011 1,149,643 1,244,301 Preferred Term Securities XXIII, Ltd.  5.894 12/24/2007 1,195,774 425,000 ProLogis Trust 5.500 3/1/2013 417,713 500,000 Prudential Financial, Inc. 4.750 6/13/2015 470,032 225,000 Prudential Financial, Inc. 5.700 12/14/2036 207,331 400,000 Residential Capital Corporation 7.500 4/17/2013 323,000 450,000 Student Loan Marketing Corporation 4.000 1/15/2010 421,583 450,000 Union Planters Corporation 4.375 12/1/2010 434,988 425,000 Wachovia Bank NA 4.875 2/1/2015 402,022 500,000 Washington Mutual Bank FA 5.500 1/15/2013 481,880 900,000 Wells Fargo & Company 4.200 1/15/2010 884,930 Total Financials Foreign (1.3%) 300,000 Codelco, Inc. 6.375 11/30/2012 312,483 450,000 Export-Import Bank of Korea ± 4.125 2/10/2009 442,242 1,200,000 Inter-American Development Bank 5.375 11/18/2008 1,210,679 1,000,000 Ontario Electricity Financial Corporation 7.450 3/31/2013 1,124,701 425,000 Pemex Project Funding Master Trust 9.125 10/13/2010 469,838 250,000 Petro-Canada, Ltd. 8.600 1/15/2010 272,279 500,000 Province of Newfoundland 8.650 10/22/2022 657,476 600,000 Province of Quebec 4.875 5/5/2014 599,239 750,000 Republic of Italy 4.375 6/15/2013 740,950 900,000 United Mexican States 5.625 1/15/2017 897,300 Total Foreign The accompanying Notes to Schedule of Investments are an integral part of this schedule. 89 Balanced Portfolio Schedule of Investments as of September 28, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.6%) Rate Date Value Mortgage-Backed Securities (10.9%) $7,352 Federal Home Loan Mortgage Corporation Gold 15-Yr.
